

CONFIDENTIAL                            EXECUTION COPY






SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS [***].
COLLABORATION AND LICENSE AGREEMENT
between
DENALI THERAPEUTICS INC.
and
GENZYME CORPORATION
October 29, 2018








--------------------------------------------------------------------------------




Confidential


COLLABORATION AND LICENSE AGREEMENT
This Collaboration and License Agreement (“Agreement”) is made and entered into
effective as of October 29, 2018 (“Execution Date”) by and between Denali
Therapeutics Inc., a Delaware corporation (“Denali”) with its principal place of
business located at 151 Oyster Point Blvd., South San Francisco, California
94080, U.S.A., and Genzyme Corporation, a Massachusetts corporation (“Sanofi”)
with its principal place of business located at 50 Binney Street, Cambridge,
Massachusetts 02142. Denali and Sanofi are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Denali has developed certain Licensed Compounds and Licensed Products
(each, as defined herein) that are RIPK1 Inhibitors (as defined herein) and
controls certain intellectual property and other rights with respect to such
Licensed Compounds and Licensed Products in the Territory (as defined herein);
WHEREAS, Denali wishes to grant to Sanofi a license under Denali’s intellectual
property with respect to Licensed Compounds and Licensed Products, and Sanofi
wishes to obtain such license, for purposes of Developing, Manufacturing and
Commercializing Licensed Compounds and Licensed Products in the Territory, each
in accordance with the terms and conditions set forth below; and
WHEREAS, the Parties wish to collaborate in the Development and
Commercialization of CNS Compounds and CNS Products and desire that Sanofi
conduct Development and Commercialization of Peripheral Compounds and Peripheral
Products, in each case in accordance with the terms and conditions set forth
below.
NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:
ARTICLE 1
DEFINITIONS
Unless otherwise specifically provided herein, the following terms shall have
the following meanings:
1.1    “Accounting Standards” means, with respect to a Party and its Affiliates,
the United States Generally Accepted Accounting Principles or International
Financial Reporting Standards, as such Party uses for its financial reporting
obligations, consistently applied.
1.2    “Active Comparator Costs” means the Out-of-Pocket Costs to acquire active
comparators from Third Parties or of the Manufacturing Costs for any active
comparators that are a product of Sanofi or any of its Affiliates.


- 1 -

--------------------------------------------------------------------------------




Confidential


1.3    “Acquisition” means, with respect to a Party, an acquisition by such
Party of a Third Party (whether by merger or acquisition of all or substantially
all of the stock or of all or substantially all of the assets of a Third Party
or of any operating or business division of a Third Party or similar
transaction), other than a Change in Control of the Party.
1.4    “Additional CNS Development Costs” means those Development Costs incurred
by the Proposing Party in performing the relevant Additional CNS Development
Activities, which Development Costs shall be determined using the same manner of
calculating Shared Development Costs and Allowable Expenses as if such
Additional CNS Development Activities had been incorporated into the CNS
Development Plan.
1.5    “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, through one (1) or more intermediaries, controls, is
controlled by or is under common control with such Person. For purposes of this
definition, “control” and, with correlative meanings, the terms “controlled by”
and “under common control with” means (a) the possession, directly or
indirectly, of the power to direct the management or policies of a Person,
whether through the ownership of voting securities, by contract relating to
voting rights or corporate governance, or otherwise; or (b) the ownership,
directly or indirectly, of more than fifty percent (50%) of the voting
securities or other ownership interest of a Person (or, with respect to a
limited partnership or other similar entity, its general partner or controlling
entity). The Parties acknowledge that in the case of certain entities organized
under the laws of certain countries outside of the United States, the maximum
percentage ownership permitted by law for a foreign investor may be less than
fifty percent (50%), and that, in such case, such lower percentage shall be
substituted in the preceding sentence, provided that such foreign investor has
the power to direct the management or policies of such entity.
1.6    “Allowable Expenses” means, on a Cost Profit Sharing Product-by-Cost
Profit Sharing Product and Cost Profit Sharing Country-by-Cost Profit Sharing
Country basis, all FTE Costs and Out-of-Pocket Costs incurred by, or on behalf
of, a Party that are allocable to Cost Profit Sharing Products in the
corresponding Cost Profit Sharing Country to the extent specifically
identifiable or reasonably allocable to:
1.6.1    the Commercialization of Cost Profit Sharing Products in the Cost
Profit Sharing Country including the following: sales, pricing, activities
relating to obtaining and managing reimbursement from payers and reimbursement
authorities, contracting (including account managers), launch timing, internal
distribution-related activities with respect to finished CNS Product(s)
(including custom duties, order handling, transportation and storage), which
shall be invoiced as a percentage (%) of Net Sales ([***], as applicable),
activities directed to advertising and marketing (including marketing messaging,
product positioning, development and distribution of selling, advertising and
promotional materials), sales tracking and auditing, market research, marketing
studies and product usage surveys, provision of medical affairs support staff
and conduct of activities by such medical affairs support staff, and scientific
and medical advisory boards (including any global medical conferences and other
seminars and conventions), medical liaisons and health outcome liaisons,
peer‑to‑peer activities and speaker
 


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 2 -







--------------------------------------------------------------------------------




Confidential


programs; in each case, with respect to Cost Profit Sharing Products in the Cost
Profit Sharing Country;
1.6.2 the sales force costs for Cost Profit Sharing Products in the Cost Profit
Sharing Country;
1.6.3 training, operation (including CRM platforms) and management (including
on-board and off-boarding) of sales representatives and medical affairs support
staff engaged in activities relating to the Co-Commercialization Activities in
the Cost Profit Sharing Country;
1.6.4 activities pertaining to preparation for, and the conduct of, any
marketing study, epidemiological study, modeling and pharmaco-economic study,
registries, Phase IV Marketing Studies (including investigator sponsorship
trials (“ISTs”), EAP (extended access programs), open label extensions or long
term safety studies, health economic and outcome research or post‑marketing
surveillance studies (including post-approval safety studies and post-approval
efficacy studies) of a Cost Profit Sharing Product in the Cost Profit Sharing
Country described in Section ‎1.29 (“Commercialization” definition) (in each
case, to the extent such studies are not intended for use as a basis for
obtaining Regulatory Approval in such country (including expanded labeling) with
respect to the applicable Cost Profit Sharing Product in the Cost Profit Sharing
Country);
1.6.5 the preparation of Regulatory Documentation as reasonably necessary to
conduct Commercialization activities for Cost Profit Sharing Products in the
Cost Profit Sharing Country, including to the extent applicable in such country,
any Regulatory Documentation pertaining to pricing and reimbursement approvals
for a Cost Profit Sharing Product in the Cost Profit Sharing Country and any
filing fees incurred in connection therewith (excluding any fees associated with
Regulatory Documentation that is the subject of Development Costs);
1.6.6 Indemnified Losses and other Out-of-Pocket Costs incurred in connection
with Third Party Claims involving a Cost Profit Sharing Product in the Cost
Profit Sharing Country to the extent (a) not subject to indemnification by
either Party under this Agreement, and (b) specified in Section 12.3 (Certain
Indemnified Losses) to be treated as Allowable Expenses;
1.6.7 any recalls and withdrawals of a Cost Profit Sharing Product in such
country to the extent (a) treated as an Allowable Expense pursuant to
Section ‎5.10 (Recalls, Market Withdrawals or Corrective Actions), and (b) not
subject to indemnification by either Party under this Agreement;
1.6.8 payment made: (a) by a Party to a Third Party with respect to New CNS
Program Technology for a Cost Profit Sharing Product in the Cost Profit Sharing
Country in accordance with Section 6.5.2 (New Technology), or (b) by Denali to a
Third Party under an Existing License Agreement to the extent such payments will
be shared by the Parties as Allowable Expenses in accordance with
Section 7.5.4(c) (In-License Agreements);


- 3 -

--------------------------------------------------------------------------------



Confidential


1.6.9 the Manufacturing Costs (a) for any samples of Cost Profit Sharing Product
in the Cost Profit Sharing Country, or (b) for any supply of Cost Profit Sharing
Products in the Cost Profit Sharing Country intended for Commercial sale or for
use in any Phase IV Marketing Study or epidemiological study, modeling and
pharmaco-economic study, investigator-initiated clinical trial or post-marketing
surveillance study or other clinical study described in Section 1.6.4 or
Section ‎1.29 (“Commercialization” definition), in each case ((a) and (b));
1.6.10 the Manufacturing-related activities pertaining to Cost Profit Sharing
Products in the Cost Profit Sharing Country not otherwise included in
Manufacturing Costs, including stability testing and other CMC support costs
with respect to Cost Profit Sharing Products in the Cost Profit Sharing Country,
but only to the extent such costs are not included in Shared Development Costs;
and
1.6.11 any other FTE Costs and Out-of-Pocket Costs incurred with respect to such
Cost Profit Sharing Product in the Cost Profit Sharing Country and specified to
be an Allowable Expense in this Agreement or otherwise mutually agreed in
writing to be shared by the Parties as an Allowable Expense as set forth in this
Agreement.
For clarity: (A) with respect to any of the FTE Costs or Out-of-Pocket Costs
described in Sections 1.6.1 through 1.6.5, 1.6.9 and 1.6.10, such FTE Costs or
Out-of-Pocket Costs shall only be included in the calculation of Allowable
Expenses to the extent they are incurred in accordance with the applicable
Co-Commercialization Plan and Co-Commercialization Budget and, with respect to
Section 1.6.2, shall be calculated in accordance with Section 5.4.2 (Calculation
of Sales Force Costs); (B) Allowable Expenses are exclusive of and do not
include Development Costs or any expenses or costs to the extent allocable to
Commercialization activities for (i) any CNS Product for any country that is not
a Cost Profit Sharing Product in a Cost Profit Sharing Country, or (ii) the
Peripheral Program anywhere in the Territory; and (C) Allowable Expenses shall
not include any FTE Costs or Out‑of-Pocket Costs with respect to any item
described in Section 1.6.1 through Section 1.6.11 incurred for a Cost Profit
Sharing Product in the Cost Profit Sharing Country after the Co-Funding End Date
for such Cost Profit Sharing Product. Notwithstanding Section 1.44 (“Development
Costs” definition), Section 1.85 (“Manufacturing Cost” definition) and
Section 1.90 (“Net Sales” definition) or otherwise in this Agreement, any costs
or expenses included in Allowable Expenses shall not be, or have not been,
deducted from the total amount billed or invoiced on sales of a Cost Profit
Sharing Product in order to calculate Net Sales, nor included in the calculation
of Manufacturing Costs or Development Costs, and in no event shall any cost or
expense be counted more than once, e.g., if a cost or expense is deducted in the
calculation of Allowable Expenses then it will not be, or not have been,
deducted in the calculation of Net Sales independently of the calculation of
Allowable Expenses, including, for example, the fixed percentage deductions in
Section 1.6.1 for distribution-related activities and deductions for fees for
distribution services under clause (b) of Section 1.90.7 (in definition of Net
Sales).
1.7    “ALS” or “Amyotrophic Lateral Sclerosis” means an Indication [***].


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 4 -

--------------------------------------------------------------------------------



Confidential


1.8    “Alzheimer’s Disease” means an Indication [***].
1.9    “Annual CNS Net Sales” means the total Net Sales of the applicable CNS
Product in the Territory in a given Calendar Year, provided that if such CNS
Product is a Cost Profit Sharing Product, then Net Sales of such CNS Product in
the applicable Cost Profit Sharing Country(ies) in a given Calendar Year shall
be excluded.
1.10    “Annual Worldwide Peripheral Net Sales” means the total Net Sales of the
applicable Peripheral Product in the Territory in a given Calendar Year.
1.11    “Applicable Law” means federal, state, local, national and
supra-national laws, statutes, rules and regulations, including any rules,
regulations, regulatory guidelines or other requirements of the Regulatory
Authorities, major national securities exchanges or major securities listing
organizations, that may be in effect from time to time during the Term and
applicable to a particular activity or country or other jurisdiction hereunder.
1.12    “Business Day” means a day, other than a Saturday or Sunday, on which
banking institutions in San Francisco, California, U.S.A., and in Paris, France,
are open for business.
1.13    “Calendar Quarter” means each successive period of three (3) calendar
months commencing on January 1, April 1, July 1 and October 1, except that the
first Calendar Quarter shall commence on the Effective Date and end on the day
immediately prior to the first to occur of January 1, April 1, July 1 or
October 1 after the Effective Date, and the last Calendar Quarter shall end on
the last day of the Term.
1.14    “Calendar Year” means each successive period of twelve (12) calendar
months commencing on January 1 and ending on December 31, except that the first
Calendar Year shall commence on the Effective Date and end on December 31 of the
year in which the Effective Date occurs and the last Calendar Year of the Term
shall commence on January 1 of the year in which the Term ends and end on the
last day of the Term.
1.15    “Centralized Approval Procedure” means the procedure through which an
MAA filed with the EMA results in a single marketing authorization valid
throughout the European Union (or at least all Major Markets that are within the
European Union or otherwise subject to such marketing authorization procedure,
such as the United Kingdom if and as applicable).
1.16    “Change in Control,” with respect to a Party, means any transaction or
series of related transactions in which such Party: (a) sells, conveys or
otherwise disposes of all or substantially all, whether directly or indirectly,
of its assets or business; or (b)(i) merges, consolidates with, or is acquired
by any other Person (other than an Affiliate of such Party, provided that such
Person was an Affiliate of such Party prior to the Execution Date); or
(ii) effects any other transaction or series of related transactions; in each
case of subsection (i) or (ii), such that the stockholders of such Party
immediately prior thereto, in the aggregate, no longer own, directly or
indirectly, beneficially or legally, at least fifty percent (50%) of the
outstanding voting securities, capital stock or other ownership interest of the
surviving Person following the closing of such merger, consolidation, other
transaction or series of related transactions. The Parties acknowledge that in


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 5 -

--------------------------------------------------------------------------------



Confidential


the case of certain entities organized under the laws of certain countries
outside of the United States, the maximum percentage ownership permitted by law
for a foreign investor may be less than fifty percent (50%), and that, in such
case, the effective inverse of such lower percentage shall be substituted in the
preceding sentence (e.g., if such maximum percentage ownership is thirty percent
(30%), then seventy percent (70%) shall be substituted for fifty percent (50%)
in the prior sentence), provided that such foreign investor has the power to
direct the management or policies of such entity.
1.17    “Clinical Data” means the original source patient data and case report
forms (CRFs) collected or generated by, on behalf of, or under the authority of
a Party with respect to Clinical Studies of any Compound or Product, together
with all analysis, reports, and results with respect thereto.
1.18    “Clinical Studies” means any Phase I Trial, Phase II Trial, Phase III
Trial, Phase IV Development Study or Phase IV Marketing Study or any such other
test or study in human subjects.
1.19    “CNS Compound” means a CNS Licensed Compound or a Sanofi CNS Compound.
1.20    “CNS Development Plan” means the plan for the Development of CNS
Compounds and CNS Products (other than any Cost Profit Sharing Opt Out
Product(s) in a Cost Profit Sharing Opt Out Country), including the CNS
Development Budget, as described in the Initial CNS Development Plan as modified
from time to time in accordance with the terms of this Agreement.
1.21    “CNS Licensed Compound” means: (a) each of the small molecule compounds
known internally at Denali as “DNL747”, [***]; and (b) any CNS Penetrant
Compound that is a RIPK1 Inhibitor that (i) (A) has been [***], or (B) that
is/was [***]; or (iii) [***]; but excluding, in each case, any [***].
1.22    “CNS Licensed Product” means any product containing, alone or in
combination with one or more Other Active Ingredients, a CNS Licensed Compound,
in any formulation, dosage strength or method of delivery.
1.23    “CNS Penetrant Compound” means, with respect to a compound, (a) [***]
with respect to [***], and (b) with respect to [***]. Notwithstanding anything
to the contrary in this Agreement, the small molecule compounds known as
“DNL747”, [***] each shall be deemed to be a CNS Penetrant Compound and a CNS
Licensed Compound, and the small molecule compounds known as “DNL758”, [***]
each shall be deemed not to be a CNS Penetrant Compound and shall be deemed a
Peripheral Licensed Compound.
1.24    “CNS Product” means a CNS Licensed Product or a Sanofi CNS Product.
1.25    “CNS Program” means all CNS Compounds and CNS Products, and the
Development activities, Manufacturing activities and Commercialization
activities with respect to such CNS Compounds and CNS Products.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 6 -

--------------------------------------------------------------------------------



Confidential


1.26    “Co-Commercialization Budget” means a rolling [***] Calendar Year budget
setting forth the total budgeted amounts estimated to be incurred in performance
of Commercialization activities for each of the Cost Profit Sharing Products in
the applicable Cost Profit Sharing Country(ies) included in the
Co-Commercialization Plan pertaining to each applicable Cost Profit Sharing
Product for the applicable Cost Profit Sharing Country(ies) in the first
Calendar Year (or part thereof) of such budget and the overall estimated budget
to be incurred in performance of Commercialization activities included in the
Co-Commercialization Plan pertaining to all such Cost Profit Sharing Products
for the applicable Cost Profit Sharing Country for the next [***] thereafter,
including a reasonably detailed budget for FTE Costs and Out-of-Pocket Costs,
broken down by Calendar Quarter for the first Calendar Year (or part thereof)
and a then current estimate of such FTE Costs and Out‑of‑Pocket Costs for the
next [***], and, as determined by the JCC (or if Denali is not conducting
Co-Commercialization Activities by the JSC), a further breakout of costs by
functional area or category. For the avoidance of doubt, the
Co-Commercialization Budget shall include Cost Profit Sharing Product(s) for
which Denali is not conducting Co-Commercialization Activities.
1.27    “Co-Commercialization Plan” means a plan for the Commercialization of
applicable Cost Profit Sharing Products in a Cost Profit Sharing Country, as
described in Section ‎5.3.2 (Co-Commercialization Plan). For the avoidance of
doubt, the Co-Commercialization Plan shall include Cost Profit Sharing
Product(s) for which Denali is not conducting Co-Commercialization Activities.
1.28    “Combination Product” means a Product that includes one (1) or more
Compounds as an active ingredient together with one (1) or more Other Active
Ingredients, whether in the same or different formulations, so long as both the
Compound(s) and Other Active Ingredient(s) are sold together as a single unit or
for a single price.
1.29    “Commercialization” means any and all activities directed to the
preparation for sale of, offering for sale of, or sale of a Product, including:
marketing, promoting, distributing, medical affairs, obtaining pricing and
reimbursement approval for a Product, and so called “treatment IND sales”,
“named patient sales” and “compassionate use sales,” in each case to the extent
sold above cost; any marketing study, epidemiological study, modeling and
pharmaco‑economic study, investigator-initiated clinical trial or post-marketing
surveillance study of a Product, in each case that is not intended for use as a
basis for obtaining Regulatory Approval (including expanded labeling) with
respect to such Product; Manufacturing Products for commercial sale, samples or
any of the foregoing studies; importing and exporting Products; and the
preparation and submission of Regulatory Documentation and interacting with
Regulatory Authorities regarding any of the foregoing activities. When used as a
verb, “Commercialize” and “Commercializing” means to engage in
Commercialization, and “Commercialized” has a corresponding meaning. When used
as an adjective, “Commercial” modifies the following noun to allow for the
foregoing activities.
1.30    “Commercialization Plans” means each Co-Commercialization Plan
(including the Co-Commercialization Budget) and Global Commercialization Plan.
1.31    “Commercially Reasonable Efforts” means [***].


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 7 -

--------------------------------------------------------------------------------



Confidential


1.32    “Competitively Sensitive Information” means Confidential Information of
a Party pertaining to [***].
1.33    “Compound” means a Peripheral Compound or a CNS Compound.
1.34    “Confidential Information” means any proprietary Information or data
provided orally, visually, in writing or other form by or on behalf of one Party
(or an Affiliate or representative of such Party or such Party’s Affiliate) to
the other Party (or to an Affiliate or representative of such Party or such
Party’s Affiliate) in connection with this Agreement, whether prior to, on, or
after the Execution Date, including Information pertaining to the terms of this
Agreement, a Compound or any Product (including relevant Regulatory
Documentation and Regulatory Data), any Exploitation of a Compound or Product,
any Information with respect thereto developed by or on behalf of the disclosing
Party or its Affiliates (including Sanofi Know-How and Denali Know-How), or the
scientific, regulatory or business affairs or other activities of either Party.
Notwithstanding the foregoing, Joint Program Know-How and all Regulatory
Documentation generated after the Execution Date and owned by a Party pursuant
to this Agreement shall be deemed to be the Confidential Information of both
Parties, and the restrictions on use and disclosure in Section ‎10.1
(Confidentiality Obligations) and Section ‎10.3 (Permitted Disclosures) shall be
deemed to apply to each Party as a receiving Party, regardless of which Party
initially generated or disclosed the relevant Joint Program Know-How or
Regulatory Documentation, as applicable, to the other Party in connection with
this Agreement.
1.35    “Control” or “Controlled” means, with respect to a Party or its
Affiliate and any item of Information, Regulatory Documentation, material,
Patent, or other intellectual property right, the ownership of such intellectual
property right or the possession of a license (or sublicense) or right of access
or use to the item of Information, Regulatory Documentation, material, Patent,
or other intellectual property right by such Party or its Affiliate (other than
by operation of the license and other grants in Section ‎6.1 (License Grants to
Sanofi) and Section ‎6.2 (License Grants to Denali)), in each case with the
ability to grant a license (or sublicense), or a right of access (including the
Right of Reference) or use, under such item of Information, Regulatory
Documentation, material, Patent, or other intellectual property right on the
terms and conditions set forth in this Agreement, without violating the terms of
any agreement or other arrangement with any Third Party.
1.36    “Corporate Names” means the Trademarks and logos identified on
Schedule 1.36 and such other names and logos, in each case as Denali or Sanofi
may designate in writing from time to time.
1.37    “Cover,” “Covering” or “Covered” means, with respect to a compound,
product, or other composition of matter, or technology, process or method, that,
in the absence of ownership of, or a license to, a Patent, the practice or
Exploitation of such compound, product, or other composition of matter, or
technology, process or method would infringe such Patent or, in the case of a
Patent that has not yet issued, would infringe such Patent if it were to issue.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 8 -

--------------------------------------------------------------------------------



Confidential


1.38    “Denali CNS Development Activities” means: [***].
1.39    “Denali Know-How” means proprietary Information, including any related
Regulatory Documentation and Clinical Data, Controlled by Denali or any of its
Affiliates (a) as of the Effective Date or during the Term and that is
reasonably necessary or reasonably useful for the Development, Manufacture,
Commercialization or other Exploitation of Licensed Compounds or Licensed
Products; or (b) generated by or on behalf of Denali or any of its Affiliates in
the performance of activities with respect to the Development, Manufacture,
Commercialization or other Exploitation of any Compound(s) or Product(s) under
this Agreement during the Term or during any post-termination transition
activities conducted pursuant to Section 13.8 (Effects of Termination),
including Denali’s joint interest in any Joint Program Know-How.
1.40    “Denali Patents” means Patents Controlled by Denali or any of its
Affiliates (a) issued or filed before, on or after the Effective Date and during
the Term and that are reasonably necessary or reasonably useful for the
Development, Manufacture, Commercialization or other Exploitation of Licensed
Compounds or Licensed Products, including diagnostic tools or biomarkers
pertaining thereto or (b) Covering inventions or discoveries conceived by or on
behalf of Denali or any of its Affiliates in the performance of activities with
respect to the Development, Manufacture, Commercialization or other Exploitation
of any Compound(s) or Product(s) under this Agreement during the Term or during
any post-termination transition activities conducted pursuant to Section 13.8
(Effects of Termination). For clarity, Product Patents, Program Patents, and
Joint Program Patents to the extent Controlled by Denali or any of its
Affiliates and, in each case, that meet the foregoing requirements of clause (a)
or (b) are Denali Patents.
1.41    “Denali Technology” means, collectively, the Denali Patents and the
Denali Know-How.
1.42    “Detail” means a face-to-face meeting in an individual or group practice
setting (or other method of individual contact if mutually agreed by the
Parties), including a hospital setting, between a professional sales
representative of the applicable Party, and a health care professional licensed
or authorized to prescribe drugs, during which a presentation of a CNS Product’s
attributes is presented in a manner consistent with Applicable Law and industry
standards and with the quality of similar presentations made by a Party’s sales
representatives for such Party’s other products, if applicable. A Detail does
not include a reminder or sample drop made by a sales representative or contacts
made at conventions, exhibit booths or speaker meetings, to managed care
representatives not specifically provided as part of the Co‑Commercialization
Operational Plan (as defined in Schedule 5.2.4). “Detailing” shall mean the act
of presenting a Detail.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 9 -

--------------------------------------------------------------------------------




Confidential


1.43    “Development” means any and all activities related to research,
pre-clinical and other non-clinical testing, and Clinical Studies, including
test method development and stability testing, toxicology, formulation, process
development, device development, Manufacturing in support of the foregoing
activities and manufacturing scale-up, qualification and validation, quality
assurance/quality control, any statistical analysis and report writing, the
preparation and submission of Regulatory Documentation pertaining to seeking and
obtaining Regulatory Approval for a therapeutic product (excluding any
activities required solely for obtaining pricing and reimbursement approval but
not for other elements of the Regulatory Approval) and interacting with
Regulatory Authorities regarding any of the foregoing. When used as a verb,
“Develop” means to engage in Development and “Developed” has a corresponding
meaning.
1.44    “Development Costs” means all Out-of-Pocket Costs and FTE Costs incurred
by or on behalf of a Party to the extent specifically identifiable or reasonably
allocable to the activities conducted pursuant to this Agreement with respect to
a Compound(s) or Product(s) and whether or not to be shared between the Parties.
Subject to the foregoing, Development Costs shall include Out-of-Pocket Costs
and FTE Costs attributable to the following Development activities conducted
under this Agreement:
1.44.1    research, pre-clinical and non-clinical activities with respect to a
Compound or Product, such as toxicology and formulation development, test method
development, stability testing, quality assurance, quality control development
and statistical analysis;
1.44.2    Clinical Studies (other than Phase IV Marketing Studies) for a
Product, including (i) the preparation for and conduct of such Clinical Studies;
(ii) data collection and analysis and report writing; (iii) clinical laboratory
work; (iv) regulatory activities in direct connection with such studies,
including adverse event recordation and reporting; and (v) advisory meetings in
connection with such Compound or Product;
1.44.3    the preparation and submission of Regulatory Documentation as
reasonably necessary to conduct Development activities with respect to a
Compound or Product, including any Regulatory Documentation reasonably necessary
to obtain or maintain any Regulatory Approval for a Product and, in all cases,
any filing fees incurred in connection therewith, but excluding any Regulatory
Documentation pertaining to pricing and reimbursement approvals and any filing
fees associated therewith;
1.44.4    the Manufacturing Costs for any such Compound, Product, comparators or
placebo reasonably necessary to conduct Development activities with respect to a
Compound or Product under this Agreement;
1.44.5    the disposal of Compounds and Products and other supplies manufactured
for, or used in, the conduct of Development activities with respect to a
Compound or Product, including the disposal of Compounds and Products and other
supplies that are manufacture failure or obsolescence according to the
then-existing standards of the Manufacturing Party; and


- 10 -

--------------------------------------------------------------------------------



Confidential


1.44.6    the development of the manufacturing process for such a Compound or
Product, manufacturing process validation, including validation batches, and
qualification and validation of manufacturing Third Party Providers.
1.45    “Development Lead” means the Party specified as the “Development Lead”
pursuant to the terms of Section ‎3.2.3(d) (Designation of Development Lead for
the CNS Program).
1.46    “Development Plans” means the CNS Development Plan and Peripheral
Development Plan.
1.47    “Divestiture” means: (a) the divestiture of a Competing Product through:
(i) an outright sale or assignment of all material rights in such Competing
Product to a Third Party; or (ii) an exclusive out-license of all Development
and commercialization rights with respect to such Competing Product, in each
case in the Field with no further material role, influence or authority of the
applicable Party, directly or indirectly, with respect to such Competing Product
in the Field; or (b) the complete cessation of all Development and
commercialization activities with respect to such Competing Product in the
Field. For clarity, the right of the applicable Party to receive royalties,
milestones or other payments in connection with an acquirer, assignee or
licensee’s Development or commercialization of a Competing Product pursuant to
sub-section (a) above, shall be permitted for any such Divestiture. When used as
a verb, “Divest” and “Divested” means to cause a Divestiture.
1.48    “Dollars” or “$” means United States Dollars.
1.49    “Drug Approval Application” means a New Drug Application as defined in
the FFDCA (“NDA”), or any corresponding application for Regulatory Approval in
the Territory, including, with respect to the European Union, a marketing
authorization application (“MAA”) filed with the EMA pursuant to the Centralized
Approval Procedure or an MAA filed with the PMDA, including, in each case, all
supplements, amendments, variations, extensions and renewals thereof.
1.50    “Effective Date” means the first Business Day following the HSR
Clearance Date.
1.51    “EMA” means the European Medicines Agency and any successor agency(ies)
or authority having substantially the same function.
1.52    “European Union” means the economic, scientific, and political
organization of member states known as the European Union, as its membership may
be altered from time to time, and any successor thereto.
1.53    “Exploit,” “Exploitation” or “Exploiting” means to make, have made,
import, export, use, have used, sell, have sold, or offer for sale, including to
Develop, Commercialize, register, modify, enhance, improve, Manufacture, have
Manufactured, hold, or keep (whether for disposal or otherwise) or otherwise
dispose of. “Exploited” has a corresponding meaning.


- 11 -

--------------------------------------------------------------------------------


Confidential


1.54    “FDA” means the United States Food and Drug Administration and any
successor agency(ies) or authority having substantially the same function.
1.55    “FFDCA” means the United States Federal Food, Drug, and Cosmetic Act,
21 U.S.C. § 301 et seq., as amended from time to time, together with any rules,
regulations and requirements promulgated thereunder (including all additions,
supplements, extensions and modifications thereto).
1.56    “Field” means any and all uses or applications.
1.57    “First Commercial Sale” means, with respect to a Product and a country,
the first sale for monetary value for use or consumption by the end user of such
Product in such country after Regulatory Approval for such Product has been
obtained in such country and where such sale results in a recordable Net Sale in
accordance with the applicable Accounting Standards. Sales prior to receipt of
Regulatory Approval for such Product, such as so-called “treatment IND sales,”
“named patient sales,” and “compassionate use sales,” in each case to the extent
such Licensed Product is sold at or below cost, shall not be construed as a
First Commercial Sale.
1.58    “First Co-Commercialization Drug Approval Application” means a Drug
Approval Application for a CNS Product that: (a) is filed by Sanofi (or its
Affiliate) in the U.S. or China, as the case may be, and accepted for
substantive review by the applicable Regulatory Authority in such country;
(b) is the first Drug Approval Application to be filed in such country with
respect to such CNS Product; and (c) is for an Indication within the Neurology
Field, other than an Indication within Multiple Sclerosis.
1.59    “FTE” means the equivalent of the work of one (1) person full time for
one (1) Calendar Year (consisting of at least a total of [***] hours per
Calendar Year). Each employee or, if applicable, with respect to
Co-Commercialization Activities only, contractor, utilized by a Party in
connection with its performance under this Agreement may be less than or equal
to one FTE based on the hours actually worked by such employee or contractor
performing Development, Commercialization or Manufacturing activities, as
applicable, with respect to a Program and shall be treated as an FTE on a pro
rata basis based upon the actual number of such hours worked, up to a maximum of
[***]. For avoidance of doubt, the FTE Rate applicable to any such contractor
performing Co-Commercialization Activities shall be determined accordance with
the provisions of Section 1.61 (“FTE Rate” definition) and subject to
Section 5.4.2 (Calculation of Sales Force Costs).
1.60    “FTE Costs” means, with respect to a Party for any period, the
applicable FTE Rate multiplied by the applicable number of FTEs of such Party
performing Development or Commercialization activities during such period in
accordance with the applicable CNS Development Plan, Additional CNS Development
Proposal or Co-Commercialization Budget, as the case may be.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 12-

--------------------------------------------------------------------------------



Confidential


1.61    “FTE Rate” means the applicable rate specified on Schedule 1.61 for the
relevant category of FTEs with respect to Development or Commercialization
activities, as applicable, conducted under the Agreement by or on behalf of a
Party, which rate, in each case, shall be adjusted annually, effective as of
January 1 of each Calendar Year and with the first such annual adjustment to be
made as of January 1, 2019, by the total percentage change in the [***] for the
12 month period preceding each such January 1, unless the Parties otherwise
mutually agree. Except as specified in Section 1.6 (“Allowable Expenses”
definition), all internal and out-of-pocket costs and expenses associated with
travel, training, hiring and administration that are not specific to a Compound
or Product are included within each FTE Rate and will not be charged separately
as a Development Cost or Allowable Expense. It is understood that the FTE Rates
for FTEs with respect to Commercialization activities conducted under this
Agreement shall (a) [***], and (b) [***].
1.62    “Generic Version” means, with respect to a particular Product and a
particular country, any small molecule pharmaceutical product (a) that is sold
by a Person other than a Party or its Affiliates or Sublicensees, which Person
did not purchase such product in a chain of distribution that included such
Party or its Affiliate or Sublicensee as intentional participants, (b) contains
the same or a bioequivalent RIPK1 Inhibitor as such Product, and (c) whose
Regulatory Approval is approved by a Regulatory Authority solely in reliance on
the prior approval of such Product [***].
1.63    “Global Commercialization Plan” means, for each Program, the global
commercialization plan for the Commercialization of Products included in such
Program in the Field in the Territory, as described in Section ‎5.3.1 (Global
Commercialization Plan).
1.64    “Good Clinical Practices”, “GCP” or “cGCP” means the then-current
standards, practices and procedures promulgated or endorsed by the FDA as set
forth in the guidelines adopted by the International Conference on Harmonization
(“ICH”), titled “Guidance for Industry E6 Good Clinical Practice: Consolidated
Guidance”, (or any successor document) including related regulatory requirements
imposed by the FDA and comparable regulatory standards, practices and procedures
promulgated by the EMA, PMDA or other Regulatory Authority applicable to the
Territory, as they may be updated from time to time.
1.65    “Good Laboratory Practices”, “GLP” or “cGLP” means the then-current
standards, practices and procedures promulgated or endorsed by the FDA as set
forth in 21 C.F.R. Part 58 (or any successor statute or regulation), including
related regulatory requirements imposed by the FDA and comparable regulatory
standards, practices and procedures promulgated by the EMA, PMDA or other
Regulatory Authority applicable to the Territory, as they may be updated from
time to time, including applicable guidelines promulgated under the ICH.
1.66    “Good Manufacturing Practice”, GMP” or “cGMP” means the then-current
good manufacturing practices required by the FDA, as set forth in the FFDCA, as
amended, and the regulations promulgated thereunder, for the manufacture and
testing of pharmaceutical materials, and comparable Applicable Law related to
the manufacture and testing of pharmaceutical materials in jurisdictions outside
the U.S., including the quality guideline promulgated by the ICH designated ICH
Q7A, titled “Q7A Good Manufacturing Practice Guidance for Active Pharmaceutical
Ingredients” and the regulations promulgated thereunder, in each case as they
may be updated from time to time.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 13 -

--------------------------------------------------------------------------------



Confidential


1.67    “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
1.68    [***].
1.69    “In-License Agreement” means any agreement between a Party and a Third
Party pursuant to which such Party has obtained rights to any Third Party
intellectual property which is reasonably necessary or actually used to Exploit
a CNS Compound or CNS Product pursuant to this Agreement.
1.70    “IND” means an application filed with a Regulatory Authority for
authorization to commence Clinical Studies, including (a) an Investigational New
Drug Application as defined in the FFDCA or any successor application or
procedure filed with the FDA, (b) any equivalent of a United States IND in other
countries or regulatory jurisdictions (e.g., Clinical Trial Application (CTA)),
and (c) all supplements, amendments, variations, extensions and renewals thereof
that may be filed with respect to the foregoing.
1.71    “Indication” means a disease or condition and all of its associated
signs, symptoms, stages or progression (including precursor conditions), [***].
1.72    “Information” means all knowledge of a technical, scientific, business
and other nature, including know-how, inventions, technology, methods,
processes, practices, formulae, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, specifications, data, results and similar
material, Regulatory Data, and other biological, chemical, pharmacological,
toxicological, pharmaceutical, physical and analytical, pre-clinical, clinical,
safety, manufacturing and quality control data and information, including study
designs and protocols, materials, reagents (e.g., plasmids, proteins, cell
lines, assays and compounds) and biological methodology; in each case (whether
or not confidential, proprietary, patented or patentable, of commercial
advantage or not) in written, electronic or any other form now known or
hereafter developed.
1.73    “Initial CNS Development Plan” means the CNS Development Plan as of the
Execution Date and attached as Schedule 1.73.
1.74    “Initial CNS Development Budget” means the CNS Development Budget as of
the Execution Date and attached as Schedule 1.74.
1.75    “Initial Peripheral Development Plan” means the Peripheral Development
Plan as of the Execution Date and attached as Schedule 1.75.
1.76    “Initiation” means, with respect to any Clinical Study, the [***] in
such Clinical Study. “Initiate” means to engage in Initiation and “Initiated”
has a corresponding meaning.
1.77    “Joint Committee” means the JSC, JDC or JCC, as applicable.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 14 -

--------------------------------------------------------------------------------



Confidential


1.78    “Joint Program Know-How” means any proprietary Information that is
generated jointly by one or more employees, consultants or contractors of each
of Denali and Sanofi, or their respective Affiliates, in the performance of
activities with respect to the Development, Manufacture, Commercialization or
other Exploitation of any Compound(s) or Product(s) under this Agreement during
the Term or during any post-termination transition activities conducted pursuant
to Section 13.8 (Effects of Termination), as determined pursuant to
Section 8.1.1 (Ownership of Patents and Know-How Generated under this
Agreement).
1.79    “Joint Program Patent” means any Program Patent that Covers an invention
or discovery conceived jointly by one or more employees, consultants or
contractors of each of Denali and Sanofi, or their respective Affiliates, in the
performance of activities with respect to the Development, Manufacture,
Commercialization or other Exploitation of any Compound(s) or Product(s) under
this Agreement during the Term or during any post-termination transition
activities conducted pursuant to Section 13.8 (Effects of Termination), as
determined pursuant to Section 8.1.1 (Ownership of Patents and Know-How
Generated under this Agreement).
1.80    “Licensed Compound” means any CNS Licensed Compound or Peripheral
Licensed Compound.
1.81    “Licensed Product” means a CNS Licensed Product or a Peripheral Licensed
Product.
1.82    “Major Markets” means the United States, France, Germany, Italy, Spain,
the United Kingdom, China and Japan.
1.83    “Major Market Regulatory Filings” means all INDs, pre-meeting
submissions, Drug Approval Applications, Product Labeling, material labeling
supplements, Regulatory Authority meeting requests, core data sheets,
investigator brochures and other material regulatory submissions, in each case,
in the Major Markets.
1.84    “Manufacture,” “Manufacturing” and “Manufactured” means all activities
related to the synthesis, making, production, processing, purifying,
formulating, filling, finishing, packaging, labeling, shipping and storage of a
Compound, a Product, or any intermediate of any of the foregoing, including
process development, process qualification and validation, scale-up,
pre-clinical, clinical and Commercial production and analytic development,
product characterization, stability testing, quality assurance and quality
control.
1.85    “Manufacturing Cost” means, with respect to a Compound or Product, the
[***] cost incurred by a Party or an Affiliate of a Party for Manufacturing or
purchasing from a Third Party, as applicable, Compounds and Products, in each
case, only to the extent allocable to such Manufacture (including (a) [***] and
(b) [***], calculated as follows:
1.85.1    with respect to purchases of Compounds or Products from a Third Party,
[***]; plus [***] under this Section 1.85.1.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 15 -

--------------------------------------------------------------------------------



Confidential


1.85.2    with respect to Manufacturing of Compounds or Products by a Party or
its Affiliate, [***]; plus [***].
1.85.3    [***].
1.85.4    Notwithstanding the foregoing, in the case of Sections 1.85.2 and
1.85.3, the Manufacturing Costs or Standard Cost, if applicable, [***], all as
determined by the Finance Working Group (with input from the Manufacture Working
Group). For such purposes, a [***].
1.86    “Material Safety Event” means [***], in each case, [***] or [***], and
[***].
1.87    “MSL Activities” means field-based activities conducted by personnel
designated as medical science liaisons (or similar title), whether before or
after commercial launch of a Product, including (a) providing scientific data
about the Products and disease state to healthcare providers and the various
constituents therein, including clinicians, nurses, pharmacists and others,
through in-person meetings and presentations or other methods; (b) collecting
feedback from healthcare providers and the various constituents therein
regarding their questions and scientific data needs related to the Products and
disease state, through in-person meetings and presentations or other methods;
(c) attending medical meetings that involve the Product or its targeted
Indication(s); (d) delivering presentations on a Product, its method of
administration or its effects; (e) developing and maintaining relationships with
leading physicians or key opinion leaders in the treatment of the Indications
targeted by a Product; (f) liaising with health care providers regarding
investigator-initiated studies related to a Product, Phase IV Marketing Studies
related to a Product and other data generation opportunities involving the
Product; and (g) in appropriate circumstances, training the sales force on a
Product.
1.88    “Multiple Sclerosis” means an Indication [***].
1.89    “Net Revenues” means, with respect to all Cost Profit Sharing Product(s)
in a Cost Profit Sharing Country and, if applicable for one or more particular
Cost Profit Sharing Product(s), accrued prior to the Co-Funding End Date
following Denali’s exercise of the Denali Royalty Option pursuant to Section 7.8
(Denali Royalty Option): (a) the total Net Sales of all Cost Profit Sharing
Product(s) in such Cost Profit Sharing Country, plus (b) Other Income with
respect to such Cost Profit Sharing Product(s) in such Cost Profit Sharing
Country.
1.90    “Net Sales” means, with respect to a Product for any period, the total
amount billed or invoiced on sales of such Product during such period by a
Party, its Affiliates, or Sublicensees in the Territory to Third Parties
(including Third Party wholesalers or distributors), in bona fide arm’s length
transactions, less the following deductions, in each case related specifically
to such Product and actually allowed and taken by such Third Parties and not
otherwise recovered by or reimbursed to such Party, its Affiliates or
Sublicensees, to the extent deducted in accordance with the applicable
Accounting Standards of the Party and its Affiliates consolidating the sales in
calculating the “gross to net” revenue adjustment:
1.90.1    discounts, including cash, trade and quantity discounts, in each case
related specifically to such Product;


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 16 -

--------------------------------------------------------------------------------



Confidential


1.90.2    price reductions programs including co-pay assistance, compulsory
refunds and any other patient payment assistance programs, retroactive price
adjustments with respect to sales of a Product, charge-back payments and rebates
granted to managed health care organization or to federal state and local
government (or their respective agencies, purchasers and reimbursers) or to
trade customers, including wholesalers and chain and pharmacy buying groups, in
each case related specifically to such Product;
1.90.3    Taxes, duties on sales such as sales, value added, use taxes to the
extent added to the sale price and set forth separately as such in the total
amount invoiced and [***];
1.90.4    amounts repaid or credited by reason of rejections, recalls, damaged
products, expired dating, refunds, billing errors, defects, free goods
allowance, recalls or returns, or because of retroactive price reductions,
including rebates or wholesaler charge backs, in each case related specifically
to such Product;
1.90.5    the portion of administrative fees paid during the relevant time
period to group purchasing organizations, pharmaceutical benefit managers or
Medicare Prescription Drug Plans, in each case to the extent relating to such
Product;
1.90.6    any invoiced amounts for Product from a prior period which are not
collected and are written off by a Party or its Affiliates in accordance with
IFRS, [***]; and
1.90.7    (a) freight, insurance, import/export and other transportation charges
(including customs duties, surcharge and other governmental charges incurred in
connection with the exportation or importation of a Product) to the extent added
to the sale price and set forth separately as such in the total amount invoiced,
and (b) fees for services provided by wholesalers and warehousing chains related
to the distribution of such Product, such fees being calculated at their actual
cost.
Net Sales shall not include transfers or dispositions without charge or for a
price equal to or less than Manufacturing Cost for charitable, promotional,
pre-clinical, clinical, regulatory or governmental purposes. Net Sales shall
include the amount or fair market value of all other consideration received by a
Party, its Affiliates or Sublicensees in respect of sales of a Product, whether
such consideration is in cash, payment in kind, exchange or other form. Net
Sales shall not include sales of Product between or among a Party, its
Affiliates or Sublicensees for resale, but the subsequent resale of such Product
to a Third Party shall be included within the computation of Net Sales. For
purposes of determining Net Sales, a Product shall be deemed to be sold when
recorded as a sale in accordance with the applicable Accounting Standards. For
clarity, a particular deduction may be accounted for only once in the
calculation of Net Sales or, to the extent applicable, in the calculation of
Allowable Expenses and Net Revenue. For the avoidance of doubt, and for all
purposes under this Agreement, Net Sales shall be accounted for in accordance
with Accounting Standards, as practiced in the relevant country in the
Territory, but in any event in accordance with the applicable Accounting
Standards, as consistently applied by such Party in such country in the
Territory.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 17 -

--------------------------------------------------------------------------------



Confidential


On a country-by-country basis, in the event a Product is sold as a Combination
Product, Net Sales will be calculated by [***].
With respect to any Combination Product where: (a) the Other Active Ingredient
is not sold separately in the applicable country during the applicable
accounting period; or (b) a Product containing the applicable Compound is not
sold separately in the applicable country during the applicable accounting
period, then [***].
In the event Sanofi or any of its Affiliates or Sublicensees sell a Product to a
Third Party who also purchases other products or services from Sanofi or such
Affiliate or Sublicensee, as applicable, and Sanofi or such Affiliate or
Sublicensee discounts the purchase price of such Product to a greater degree
than Sanofi or such Affiliate or Sublicensee generally discounts the price of
their other products or services to such customer, then, in such case, the Net
Sales of the applicable Product to such Third Party shall be deemed to be equal
to the arm’s length price that Third Parties would generally pay for such
Product alone when not purchasing any other product or services from Sanofi or
its Affiliate or Sublicensee.
1.91    “Neurology Field” means [***] In any event, [***].
1.92    “Non-Development Lead” means the Party that is not the Development Lead.
1.93    “Non-Regulatory Lead” means the Party that is not the Regulatory Lead.
1.94    “Operational Matter” means, [***].
1.95    “Opt-in Premium Rate” means: (a) [***]; and (b) [***].
1.96    “Other Active Ingredient” means any standalone active pharmaceutical
ingredient that [***]. For purposes of clarity, specifically excluded from
“Other Active Ingredients” are: (x) delivery technologies that increase delivery
or exposure of compounds in the brain or provide for tissue or cell targeting;
and (y) components or modifications to a Compound or Product, or formulation
thereof, that provide additional pharmacological activity or altered
pharmacokinetic qualities (including adjuvants or excipients improving
solubility, stability or bioavailability).
1.97    “Other Income” means any payment (other than Net Sales) when recognized
as income or an offset to an expense in accordance with the applicable
Accounting Standards by a Party or its Affiliate from a Third Party that is
reasonably attributable to a Cost Profit Sharing Product in a Cost Profit
Sharing Country, including any such payment received in connection with the
grant of a sublicense or other right or activity with respect to a Cost Profit
Sharing Product in a Cost Profit Sharing Country, including the grant of an
option to obtain such sublicense or other right with respect to a Cost Profit
Sharing Product in a Cost Profit Sharing Country. For clarity, any portion of
such payment that is recognized by a Party as an offset to an expense and
recorded as Other Income as part of the quarterly reconciliation and true-up
process in accordance with Section 7.7.5 (Reporting, Recognition and True-Up),
shall not also be recorded as an offset against Shared Development Costs or
Allowable Expenses for the purposes of such reconciliation and true-up.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 18 -

--------------------------------------------------------------------------------



Confidential


1.98    “Out-of-Pocket Costs” means amounts actually paid to Third Party vendors
or contractors, for services or materials. For clarity, to be included as part
of the Shared Development Costs, the foregoing shall be either: (a) provided by
such Person directly in the performance of activities under and in accordance
with a CNS Development Plan or Co‑Commercialization Plan and in accordance with
the associated CNS Development Budget or Co‑Commercialization Budget, as
applicable; or (b) applicable directly to a Compound, a Product or a Program and
for which this Agreement provides that such costs are sharable or allocable
between the Parties as a Shared Development Cost, Allowable Expense or
otherwise. For clarity, except to the extent provided for in Section 1.6
(“Allowable Expenses” definition), Out-of-Pocket Costs do not include payments
for the following internal costs: salaries or benefits; travel, training or
hiring; facilities; utilities; general office or facility supplies; insurance;
information technology, capital expenditures; market research or the like.
1.99    “Patents” means: (a) all national, regional and international patents
and patent applications, including provisional patent applications, including
utility models, industrial designs and certificates of invention and
applications for the foregoing; (b) all applications filed either from any of
the foregoing or from an application claiming priority from any of the
foregoing, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals and continued prosecution applications or
other pre-grant forms; (c) any and all patents, utility models, industrial
designs and certificates of invention that have issued or in the future issue
from the foregoing applications (i.e., described in clauses (a) and (b) above);
and (d) any and all extensions or restorations by existing or future extension
or restoration mechanisms or other post-grant forms of any of the foregoing,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing (i.e.,
described in clauses (a), (b), and (c) above).
1.100    “Patient Safety Risk” means [***].
1.101    “Peripheral Compound” means a Peripheral Licensed Compound or a Sanofi
Peripheral Compound.
1.102    “Peripheral Development Plan” means the plan for the Development of
Peripheral Compounds and Peripheral Products, as described in Section ‎3.2.1(c)
(Content of Peripheral Development Plan).
1.103    “Peripheral Licensed Compound” means: (a) each of the small molecule
compounds known internally at Denali as “DNL758”, [***]; and (b) any RIPK1
Inhibitor that (i) (A) [***], or (B) [***]; (ii) [***]; but excluding, in each
case, any [***].
1.104    “Peripheral Licensed Product” means any product containing, alone or in
combination with one or more Other Active Ingredients, a Peripheral Licensed
Compound, in any formulation, dosage strength or method of delivery.
1.105    “Peripheral Product” means a Peripheral Licensed Product or a Sanofi
Peripheral Product.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 19 -

--------------------------------------------------------------------------------



Confidential


1.106    “Peripheral Program” means all Peripheral Compounds and Peripheral
Products, and the Development activities, Manufacturing activities and
Commercialization activities with respect to such Peripheral Compounds and
Peripheral Products.
1.107    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.
1.108    “Phase I Trial” means a human clinical trial of a Compound or Product,
the principal purpose of which is a preliminary determination of safety,
tolerability or pharmacokinetics in healthy individuals or patients or similar
clinical study prescribed by the Regulatory Authorities, including the trials
referred to in 21 C.F.R. §312.21(a), as amended (and any equivalent Clinical
Study in any jurisdiction outside the United States).
1.109    “Phase II Trial” means a human clinical trial of a Compound or Product,
the principal purpose of which is to explore efficacy, pharmacodynamics or
biological activity in one (1) or more specified doses in the target patient
population, or a similar clinical study recommended by the Regulatory
Authorities, from time to time, pursuant to Applicable Law or otherwise,
including the trials referred to in 21 C.F.R. §312.21(b), as amended (and any
equivalent Clinical Study in any jurisdiction outside the United States). For
clarity, [***].
1.110    “Phase III Trial” means a human clinical trial of a Compound or Product
on a sufficient number of subjects in an indicated patient population that is
designed to establish that a Compound or Product is safe and efficacious for its
intended use and to determine the benefit/risk relationship, warnings,
precautions, and adverse reactions that are associated with such product in the
dosage range to be prescribed, which trial is intended to support a Regulatory
Approval for such Compound or Product, including all tests and studies that are
required by the applicable Regulatory Authority from time to time, pursuant to
Applicable Law or otherwise, including the trials referred to in 21 C.F.R.
§312.21(c), as amended (and any equivalent Clinical Study in any jurisdiction
outside the United States). Without limiting the foregoing, [***].
1.111    “Phase IV Development Study” means a post-approval clinical study for a
Product with respect to any Indication for which Regulatory Approval has been
received in a particular country and that is required by a Regulatory Authority
in such country, or agreed with a Regulatory Authority to be conducted, as a
condition of receiving or maintaining such Regulatory Approval.
1.112    “Phase IV Marketing Study” means a clinical study for a Product with
respect to any Indication for which Regulatory Approval has been received in a
particular country and that is not Phase IV Development Study.
1.113    “PMDA” means Japan’s Pharmaceuticals and Medical Devices Agency and any
successor agency(ies) or authority having substantially the same function.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 20 -

--------------------------------------------------------------------------------



Confidential


1.114    “Post-Grant Examination Proceedings” means proceedings conducted with
respect to a Patent before a patent office or other administrative agency that
is not a court of law and that has jurisdiction to grant and review such Patent
following the grant or issuance of such Patent and pursuant to which the
validity, enforceability or scope of such Patent is challenged by a Third Party,
including a post-grant opposition proceeding, ex parte re-examination (but only
if such re-examination is requested by a Third Party), inter partes review and
other post-grant review proceedings. An appeal, including to a court of law,
from such Post-Grant Examination Proceeding, shall be understood to be
encompassed by the term Post-Grant Examination Proceedings.
1.115    “Product” means a Peripheral Product or a CNS Product.
1.116    “Product Labeling” means, with respect to a Product in a country or
other jurisdiction in the Territory, (a) the full prescribing information for
such Product for such country or other jurisdiction, including any required
patient information, approved by the applicable Regulatory Authority; and
(b) all labels and other written, printed, or graphic matter upon a container,
wrapper, or any package insert utilized with or for such Product in such country
or other jurisdiction.
1.117    “Product Patents” means [***].
1.118    “Product Trademarks” means the product specific Trademark(s) to be used
by a Party or its Affiliates or its or their respective Sublicensees for the
Development or Commercialization of Products in the Territory and any
registrations thereof or any pending applications relating thereto in the
Territory (excluding, in any event, any trademarks, service marks, names or
logos that include any Corporate Name or logo of the Parties or their
Affiliates, including the Corporate Names of the Parties). For the avoidance of
doubt, any Trademark or proposed Trademark evaluated for use as Product
Trademark but not actually used in the Commercialization of a Product shall not
be a Product Trademark.
1.119    “Program Patent” means [***].
1.120    “Programs” means the CNS Program and the Peripheral Program.
1.121    “Prosecution and Maintenance” (including variations such as “Prosecute
and Maintain”) means, with respect to a Patent or to a Product Trademark, the
preparation, filing, prosecution and maintenance of such Patent or such Product
Trademark, including payment of all maintenance or governmental fees to maintain
such Patent or such Product Trademark in force, and requests for patent term
extensions, supplementary protection certificates and the like with respect to
such Patent, together with the conduct of interferences, Post-Grant Examination
Proceedings and other similar proceedings with respect to a Patent, but
excluding any Post-Grant Examination Proceedings initiated [***].
1.122    “Regulatory Approval” means, with respect to a country or other
jurisdiction in the Territory, all approvals (including approvals of Drug
Approval Applications), licenses, registrations or authorizations of any
Regulatory Authority necessary to Commercialize a Compound or Product in such
country or other jurisdiction, including, where applicable, (a) pricing


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 21 -

--------------------------------------------------------------------------------



Confidential


or reimbursement approval in such country or other jurisdiction, and
(b) approval of Product Labeling.
1.123    “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local governmental or regulatory
authority, agency, department, bureau, commission, council or other entities
(e.g., the FDA, EMA and PMDA) regulating or otherwise exercising authority with
respect to activities contemplated in this Agreement, including the Exploitation
of a Compound or Product in any portion of the Territory.
1.124    “Regulatory Documentation” means all: (a) applications (including all
INDs and Drug Approval Applications and other Major Market Regulatory Filings),
registrations, licenses, authorizations, and approvals (including Regulatory
Approvals) and designations (including designations of a product as an “orphan”
drug or its equivalent outside of the United States); (b) correspondence,
materials and reports submitted to or received from Regulatory Authorities
(including pre-meeting submissions, minutes and official contact reports
relating to any communications with any Regulatory Authority and reports issued
by a Regulatory Authority in connection with any audit conducted by such
Regulatory Authority) and all supporting documents with respect thereto,
including all regulatory drug lists, advertising and promotion documents,
adverse event files, and complaint files (including product technical complaints
communications and handling); and (c) Clinical Data and data contained or relied
upon in any of the foregoing, in each case (i.e., clauses (a), (b), and (c)
above), to the extent pertaining to a Compound or Product.
1.125    “Regulatory Exclusivity” means, with respect to any country or
jurisdiction, any exclusive marketing rights or data exclusivity protection
conferred by an applicable Regulatory Authority or other governmental body in
such country or jurisdiction with respect to a compound or pharmaceutical
product, including any regulatory data protection exclusivity (including any
orphan drug designation or pediatric exclusivity) and any extensions to such
exclusivity rights.
1.126    “Regulatory Lead” means the Party specified as the “Regulatory Lead” in
Section ‎3.4.2 (CNS Program Regulatory Lead).
1.127    “Related Compound” means [***].
1.128    “Right of Reference” means the right to allow a Regulatory Authority or
a Party to rely upon the Clinical Data and other Information from Clinical
Studies or other Development activities that are in the possession of a
Regulatory Authority for the purpose of seeking, obtaining or maintaining
Regulatory Approval, including the ability to allow such Regulatory Authority to
review the underlying raw data as part of an investigation by such Regulatory
Authority, if necessary.
1.129    “RIPK1” means [***].
1.130    “RIPK1 Inhibitor” means any small molecule: [***].
1.131    “Sanofi CNS Compound” means, subject to Section 6.8.2(b) (Change in
Control Competing Product), any RIPK1 Inhibitor that is a CNS Penetrant Compound
that: (a) (i) [***], or (ii) [***]; (b) [***]; or (c) [***]; but excluding in
each case any [***].


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 22 -

--------------------------------------------------------------------------------



Confidential


1.132    “Sanofi CNS Development Activities” means [***].
1.133    “Sanofi CNS Product” means any product containing, alone or in
combination with one or more Other Active Ingredients, a Sanofi CNS Compound, in
any formulation, dosage strength or method of delivery.
1.134    “Sanofi Compound” means a Sanofi CNS Compound or a Sanofi Peripheral
Compound.
1.135    “Sanofi Know-How” means proprietary Information, including any related
Regulatory Documentation and Clinical Data, Controlled by Sanofi or any of its
Affiliates (a) as of the Effective Date or during the Term and that is
reasonably necessary or reasonably useful for the Development, Manufacture,
Commercialization or other Exploitation of Sanofi Compounds or Sanofi Products;
or (b) generated by or on behalf of Sanofi or any of its Affiliates in the
performance of the activities with respect to the Development, Manufacture,
Commercialization or other Exploitation of any Compound(s) or Product(s) under
this Agreement during the Term or during any post-termination transition
activities conducted pursuant to Section 13.8 (Effects of Termination),
including Sanofi’s interest in any Joint Program Know-How.
1.136    “Sanofi Patents” means Patents Controlled by Sanofi or any of its
Affiliates (a) issued or filed before, on or after the Effective Date and during
the Term, that are reasonably necessary or reasonably useful for the
Development, Manufacture, Commercialization or other Exploitation of Sanofi
Compounds or Sanofi Products, including diagnostic tools or biomarkers
pertaining thereto; or (b) Covering inventions or discoveries conceived by or on
behalf of Sanofi or any of its Affiliates in the performance of activities with
respect to the Development, Manufacture, Commercialization or other Exploitation
of any Compound(s) or Product(s) under this Agreement during the Term or during
any post-termination transition activities conducted pursuant to Section 13.8
(Effects of Termination). For clarity Product Patents, Program Patents, and
Joint Program Patents to the extent Controlled by Sanofi or any of its
Affiliates and, in each case that meet the foregoing requirements of clause (a)
or (b) are Sanofi Patents.
1.137    “Sanofi Peripheral Compound” means, subject to Section 6.8.2(b) (Change
in Control Competing Product), any RIPK1 Inhibitor that is not a CNS Penetrant
Compound that: (a) (i) [***], or (ii) [***]; (b) [***]; or (c) [***]; but
excluding in each case, any [***].
1.138    “Sanofi Peripheral Product” means any product containing, alone or in
combination with one or more Other Active Ingredients, a Sanofi Peripheral
Compound, in any formulation, dosage strength or method of delivery.
1.139    “Sanofi Product” means a Sanofi CNS Product or a Sanofi Peripheral
Product.
1.140    “[***]” means [***].
1.141    “Sanofi Technology” means, collectively, the Sanofi Patents and the
Sanofi Know‑How.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 23 -

--------------------------------------------------------------------------------



Confidential


1.142    “Segregate” means, with respect to a Competing Product, as applicable,
the execution by a Party (or its successor) of a plan developed in good faith by
such Party to segregate the Development, Manufacture and Commercialization
activities relating to such Competing Product, as applicable, from Development,
Manufacture and Commercialization activities with respect to Compounds and
Products under this Agreement, including using reasonable efforts to ensure
that: (a) [***]; and (b) [***]; provided that, in either case of (a) or (b),
[***].
1.143    “Shared Development Costs” means those Development Costs incurred by or
on behalf of a Party in accordance with the CNS Development Plan and the
corresponding CNS Development Budget, as such plan and budget may be revised
from time to time in accordance with the terms of this Agreement, to the extent
specifically identifiable or reasonably allocable to the Development of CNS
Compounds or CNS Products, except as provided in Section 3.2.4 (Additional CNS
Program Development Activities) or Section 7.8 (Denali Royalty Option) and
always excluding any Excess Study Costs. Subject to the foregoing, Shared
Development Costs include the following:
1.143.1    Development Costs incurred in connection with Phase III Trials and
Phase IV Development Studies conducted as part of the CNS Program in accordance
with the CNS Development Plan (such trials, “Shared Cost Trials”), except as
provided in Section 3.2.4 (Additional CNS Program Development Activities) or
Section 7.8 (Denali Royalty Option) and exclusive of any Excess Study Costs;
1.143.2    Indemnified Losses and other Out-of-Pocket Costs incurred in
connection with Third Party Claims described in Section ‎12.3 (Certain
Indemnified Losses) solely to the extent such Indemnified Losses and other
Out-of-Pocket Costs are specified in Section ‎12.3 (Certain Indemnified Losses)
as to be included in Shared Development Costs; and
1.143.3    any other FTE Costs and Out-of-Pocket Costs agreed to be shared by
the Parties as a Shared Development Cost as expressly set forth in this
Agreement or as may be otherwise mutually agreed in writing by the Parties.
For clarity: (A) Development Costs are exclusive of, and do not include,
Allowable Expenses (and vice versa); and (B) Development Costs shall not include
any FTE Costs, Out-of-Pocket Costs or Manufacturing Costs with respect to any
item described in Section 1.143.1 or Section 1.143.2 incurred after the
Co-Funding End Date for a Cost Profit Sharing Opt Out Product in its
corresponding Cost Profit Sharing Opt Out Country.
[***].
1.144    “Subcontract Agreement” means, with respect to a Third Party Provider,
a written agreement between a Party and such Third Party Provider.
1.145    “Sublicensee” means a Person that is granted (directly or indirectly)
(a) a sublicense by a Party or its Affiliate under any of the rights granted in
Section ‎6.1 (License Grants to Sanofi) or Section ‎6.2 (License Grants to
Denali), as applicable; or (b) in the case of a Sanofi Compound or Sanofi
Product and solely for purposes of Section 1.62 (“Generic Version” definition),
Section


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 24 -

--------------------------------------------------------------------------------



Confidential


1.90 (“Net Sales” definition), Section 1.118 (“Product Trademark” definition),
Section 6.3 (Sublicenses; Licensing), Section 8.1.2 (Assignment, Disclosure and
Assistance Obligation), Section 8.4 (Infringement Claims by Third Parties),
clause (a) of Section 12.1 (Indemnification of Denali), [***], and Section 15.15
(Performance by Affiliates, Sublicensees and Third Party Providers), a license
under the Sanofi Technology to Develop or Commercialize such Sanofi Compound or
Sanofi Product; in each case, and in accordance with Section ‎6.3 (Sublicenses;
Licensing).
1.146    “Tax” or “Taxes” means any form of tax or taxation, levy, duty, charge,
social security charge, contribution or withholding of whatever nature
(including any related fine, penalty, surcharge or interest) imposed by, or
payable to, any government, state or municipality, or any local, state, federal
or other fiscal, revenue, customs or excise authority, body or official in the
Territory.
1.147    “Territory” means the entire world.
1.148    “Terminated Product” means a Terminated Denali Product or Terminated
Sanofi Product.
1.149    “Third Party” means any Person other than Denali, Sanofi and their
respective Affiliates.
1.150    “Third Party Provider” means a Third Party service provider to which a
Party has subcontracted its activities under and in accordance with this
Agreement.
1.151    “Trademark” means any word, name, symbol, color, designation or device
or any combination thereof that functions as an identifier of the source or
origin of goods or services, including any trademark, trade dress, brand mark,
service mark, trade name, brand name, logo, business symbol or domain names,
whether or not registered.
1.152    “Transition Plan” means the plan, approved by the Parties, for the
transfer of the Development Lead and Regulatory Lead from one Party to the other
Party under with respect to a particular CNS Product, which plan will set forth
those activities necessary to transition relevant responsibilities with respect
to such CNS Product (and any CNS Compound contained in such CNS Product),
including the transfer of regulatory responsibilities and pharmacovigilance
responsibilities.
1.153    “United States” or “U.S.” means the United States of America and its
territories and possessions (including the District of Columbia and Puerto
Rico).
1.154    “Valid Claim” means [***].
1.155    Additional Definitions. In addition, each of the following terms shall
have the meaning described in the corresponding Section of this Agreement
identified below.
Term
Section
 
3 Tox Study
3.2.3(a)(v)
 
6/9 Tox Study
3.2.3(a)(iv)
 



*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 25 -

--------------------------------------------------------------------------------


Confidential




Term
Section
 
Term
Section
Additional Activity Regulatory Approval Application
3.2.4(e)(iv)
 
Co-Commercialization Operational Plan
Schedule 5.2.4
Additional CNS Development Activities
3.2.4
 
Co-Commercialization Option
5.2.4(a)
Additional CNS Development Opt-In Notice
3.2.4(e)(i)
 
Co-Commercialization Product
5.2.4
Additional CNS Development Proposal
3.2.4(a)
 
Co-Commercialization Term
Schedule 5.2.4
Additional CNS Development Study
3.2.4
 
Co-Commercialization Territory
5.2.4(a)
ADR
15.6.1
 
Co-Funding Amount
7.8.2
Adverse Co-Commercialization Ruling
Schedule 5.2.4
 
Co-Funding End Date
7.8.1
Adverse Ruling
13.2
 
[***]
[***]
Affected Activities
Schedule 5.2.4
 
Commercialization Wind-down Period
13.8.1(f)(ii)
Agreement
Preamble
 
Comparable Third Party CMO
1.85.4
Alliance Manager
2.6
 
Competing Product
6.8.2(a)
Arbitrator / Arbitrators
15.6.3(b)
 
Competing Product Election Notice
6.8.2(b)
Auditor
Schedule 5.2.4
 
Convicted Entity
11.1.5(d)
Balancing Payment
7.7.5
 
Convicted Individual
11.1.5(d)
Bankruptcy Code
13.11
 
Corrective Plan
Schedule 5.2.4
Breaching Party
13.2
 
Cost Cap
7.7.2(c)
[***]
[***]
 
Cost Profit Sharing
7.7
[***]
[***]
 
Cost Profit Sharing Country
7.7
[***]
[***]
 
Cost Profit Sharing Opt Out Country
7.8.1
[***]
[***]
 
Cost Profit Sharing Opt Out Products
7.8.1
[***]
[***]
 
Cost Profit Sharing Product
7.7
Calendar Period
Schedule 5.2.4
 
CRM
5.4.1(e)
Challenge Proceeding
Schedule 6.5.1
 
Data Room
11.2.5
Change in Control Effective Date
6.8.2(b)
 
Debarred Entity
11.1.5(b)
CMO Supply Agreement
4.1
 
Debarred Individual
11.1.5(a)
CNS Development Budget
3.2.1(b)(ii)
 
Declining Party
3.2.4(c)
CNS Milestone
7.2.1
 
Default Notice
13.2
CNS Milestone Payments
7.2.1
 
Denali
Preamble
CNS Patient Samples
3.7
 
Denali Activities Range
5.2.4(a)
CNS Phase I Trials
3.2.3(iv)
 
Denali Controlled Denali Patents
11.2.6
Co-Commercialization Activities
5.2.4(a)
 
Denali Development Wind-Down Period
13.8.1(f)(i)
Co-Commercialization Agreement
5.2.4(b)
 
Denali Indemnitees
12.1
Co-Commercialization Country
5.2.4(a)
 
Denali Licensed Patents
11.2.6



*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 26 -

--------------------------------------------------------------------------------

Confidential


Term
Section
 
Term
Section
Denali New Peripheral Program Technology Terms
6.5.2(b)(i)
 
Infringement Enforcement Action
8.3.2(a)
Denali Royalty Option
7.8.1
 
Initial CNS Phase III Trial Plan/Budget
3.2.1(b)(iv)
Denali Unblocking Know-How
13.8.4(a)(ii)
 
Initial CNS Phase III Trials
3.2.1(b)(iv)
Denali Unblocking Patent Rights
13.8.4(a)(ii)
 
Initial Transition Activities
3.3.3
Designated Sales Personnel
Schedule 5.2.4
 
JCC
2.3.1
Designated Personnel
Schedule 5.2.4
 
JDC
2.2.1
Different
7.2.5
 
JSC
2.1.1
Dispute
15.6
 
Late Stage Competing Product
6.8.2(b)
Distinct Indication
7.2.5
 
Launch Window
5.2.4(c)
DOJ
14.2
 
MAA
1.49
Enforcing Party
8.3.3
 
Major Market CNS Regulatory Filings
3.4.3(c)
Excess Cost Deferral Notice
7.7.2(a)
 
Manufacture Working Group
4.5
Excess Cost Opt In Amount
7.7.2(b)
 
Manufacturing Party
4.4
Excess Cost Opt In Notice
7.7.2(b)
 
Manufacturing Transfer
4.1
Excess Study Costs
7.7.2(a)
 
Material Adverse CNS Program Effect
3.2.4(c)
Excluded Entity
11.1.5(c)
 
New CNS Program Technology
6.5.2(a)(i)
Excluded Individual
11.1.5(c)
 
New CNS Program Technology Terms
6.5.2(a)(i)(A)
Execution Date
Preamble
 
New Peripheral Program Technology
6.5.2(b)(i)
Existing In-License Agreements
6.5.1
 
Non-Breaching Party
13.2
Expanded Indication CNS Product
7.4.1
 
Non-Enforcing Party
8.3.3
Expanded Indication Peripheral Product
7.4.1
 
Non-Manufacturing Party
4.4
Falsified Medicine
8.7.1
 
Party / Parties
Preamble
Finance Working Group
7.7.7
 
[***]
[***]
Force Majeure Event
15.1
 
[***]
[***]
FTC
14.2
 
[***]
[***]
Fully Paid-Up License
7.5.3(a)
 
Payments
7.10.1
[***]
[***]
 
PDE
Schedule 5.2.4
[***]
[***]
 
PDE Requirement
Schedule 5.2.4
[***]
[***]
 
Peripheral Milestone
7.3.1
HSR Clearance Date
14.1
 
Peripheral Milestone Payments
7.3.1
HSR Conditions
14.1
 
Peripheral Patient Samples
3.7
ICH
1.64
 
Pharmacovigilance Agreement
9.1
Indemnification Claim Notice
12.4
 
Phase 2 Notice
3.2.4(e)(i)
Indemnified Losses
12.1
 
Phase 2 Update
3.2.4(e)(ii)
Indemnified Party
12.4
 
 
 
Independent Third Party Lab
15.6.4
 
 
 
Indirect Taxes
7.11
 
 
 
 
 
 
 
 



*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 27 -

--------------------------------------------------------------------------------

Confidential


Term
Section
 
Term
Section
Phase 3 Update
3.2.4(e)(iii)
 
Sanofi Unblocking Patent Rights
13.8.1(c)
Phase III Cohort
1.110
 
Senior Officers
15.6.1
PIR
Schedule 5.2.4
 
Shared Cost Trials
1.143.1
[***]
[***]
 
Shared LTS Costs
1.143
[***]
[***]
 
[***]
[***]
Promotional Materials
˝5.5
 
SOPs
Schedule 5.2.4
Proposing Party
˝3.2.4(a)
 
Standard Cost
1.85.3
Prosecuting Party
8.5.2
 
Supply and Quality Agreement
4.4
Publication Working Group
10.6.2
 
Technology Transfer Plan
3.3.1
Quarterly Royalty Report
7.5.5
 
Term
13.1
Regulatory Data
3.4.4
 
Terminated Area
13.3
Royalty Term
7.5.3(b)(i)
 
Terminated Denali Products
13.8.1
Royalty Term Determining Product Patent
7.5.3(b)(ii)
 
Terminated Portion
13.8
Safety Study
1.143
 
Terminated Sanofi Products
13.8.4
Sanofi
Preamble
 
Third Party Claims
12.1
Sanofi Development Wind-Down Period
13.8.4(v)(A)
 
Updated CNS Phase III Trial Plan/Budget
3.2.2(b)
Sanofi Indemnitees
12.2
 
Upfront Consideration
7.1
Sanofi Quality
3.2.3(a)(ii)
 
WHO ICD10
1.7
Sanofi Senior Officer
15.6.1
 
Working Group
2.7
Sanofi Unblocking Know-How
13.8.1(c)
 
 
 





ARTICLE 2
COLLABORATION MANAGEMENT
2.1    Joint Steering Committee.
2.1.1    Formation. As soon as practical, but no later than [***] after the
Effective Date, the Parties shall establish a joint steering committee (“JSC”),
which shall perform the functions set forth in Section ‎2.1.2 (Specific
Responsibilities) and oversee the conduct of the CNS Program and Peripheral
Program in the Territory. The JSC shall consist of three (3) representatives
from each of the Parties, unless otherwise agreed by the Parties in writing.
2.1.2    Specific Responsibilities. The JSC shall manage the implementation of
this Agreement and oversee the Development and Commercialization of Compounds
and Products in the Territory and, subject to Section ‎2.4.5 (Joint Committee
Decision Making), resolve certain matters that are not unanimously decided by
the JDC or JCC. In particular, the JSC shall:


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 28 -

--------------------------------------------------------------------------------

Confidential


(a)    coordinate activities and facilitate communication of the Parties in
connection with the Development and Commercialization of Compounds and Products
included in the CNS Program and in the Peripheral Program, respectively;
(b)    review and discuss the progress of activities in connection with the
Development and Commercialization of Compounds and Products included in the CNS
Program and in the Peripheral Program, respectively;
(c)    coordinate and oversee the operation of the JDC, JCC and any other joint
subcommittee established by JSC, including resolving any disputed matter of the
JDC, JCC and other subcommittees in accordance with Section 2.4.5 (Joint
Committee Decision Making), and promote effective member participation in each
such Committee’s or subcommittee’s operations;
(d)    review and approve any amendment to the CNS Development Plan;
(e)    review and approve any Additional CNS Development Proposal in accordance
with Section ‎3.2.4 (Additional CNS Program Development Activities);
(f)    review and comment on the then-current Peripheral Development Plan,
including any updates to the Peripheral Development Plan made by Sanofi in
accordance with Section 3.2.1(c) (Content of Peripheral Development Plan);
(g)    review the Global Commercialization Plan, including updates thereto made
by Sanofi in accordance with Section 5.3.3 (Amendments and Updates), and the
progress of activities being conducted under the Global Commercialization Plan;
(h)    oversee the execution of the Technology Transfer Plan;
(i)    form Working Groups as needed to fulfill the obligations of the JSC under
this Agreement, including a Finance Working Group unless Denali has exercised
the Denali Royalty Option for all CNS Products pursuant to Section ‎7.8 (Denali
Royalty Option) with responsibilities as provided in Section ‎7.7.7 (Financial
Reporting Activities; Finance Working Group), [***], and a Manufacture Working
Group with responsibility as provided in Section 4.5 (Manufacture Working
Group);
(j)    oversee the Working Groups created by the JSC on all significant
strategic issues that fall within the purview of each such Working Group;
(k)    except with respect to matters within the responsibility of [***] or as
otherwise agreed in writing by the Parties, resolve issues presented to the JSC
by any Working Group established by such JSC;
(l)    resolve issues presented to the JSC in accordance with this Agreement
(including those matters outlined in Section 2.4.5(b)(ii)); and


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 29 -







--------------------------------------------------------------------------------

Confidential


(m)    perform such other functions as are set forth in this Agreement as the
function of the JSC or as the Parties may otherwise mutually agree in writing.
2.2    Joint Development Committee.
2.2.1    Formation. As soon as practical, but no later than [***] after the
Effective Date, the Parties shall establish a joint development committee
(“JDC”). The JDC shall consist of three (3) representatives from each of the
Parties, unless otherwise agreed by the Parties in writing.
2.2.2    Specific Responsibilities. The JDC shall oversee the Development of CNS
Compounds and CNS Products in the Territory. In particular, the JDC shall:
(a)    review and finalize, for the JSC’s approval, any amendment to the
then-current CNS Development Plan (including the then-current CNS Development
Budget), and any Updated CNS Phase III Trial Plan/Budget), including any updates
to such plan or budget in accordance with Section ‎3.2.2 (Amendments and
Updates);
(b)    review and monitor the activities being conducted under the CNS
Development Plan and the progress of such activities;
(c)    with respect to the CNS Program, review and discuss the selection of
clinical trial sites, clinical research organizations and other key Third Party
Providers for Clinical Studies to be conducted in each country of the Cost
Profit Sharing Countries included in the CNS Development Plan;
(d)    with respect to the CNS Program, prepare and approve, the Parties’
strategies related to funding for any investigator-initiated clinical trials for
the Territory, including Clinical Studies involving a safety issue or the
head-to-head comparison of a CNS Product with any other pharmaceutical agent;
(e)    oversee and coordinate the preparation of the Transition Plan for
approval by the Parties and the implementation of the Transition Plan;
(f)    review and finalize, for the JSC’s approval, any Additional CNS
Development Proposal pertaining to the CNS Program; and
(g)    perform such other functions as are set forth in this Agreement as the
function of the JDC or as the Parties may otherwise mutually agree in writing.
2.3    Joint Commercialization Committee.
2.3.1    Formation. If Denali has exercised the Co-Commercialization Option,
then no later than [***], the Parties shall establish a joint commercialization
committee (“JCC”). The JCC shall consist of three (3) representatives from each
of the Parties, unless otherwise agreed by the Parties in writing.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 30 -







--------------------------------------------------------------------------------

Confidential


2.3.2    Specific Responsibilities. The JCC shall oversee and coordinate the
Commercialization of CNS Compounds and CNS Products in the Territory. In
particular, the JCC shall:
(a)    review and finalize the Co-Commercialization Plan and
Co‑Commercialization Budget, and material amendments thereto, including any
updates to such plan or budget in accordance with Section ‎5.3.3 (Amendments and
Updates);
(b)    discuss, review and finalize reasonably in advance of the first
Regulatory Approval for the first CNS Product, and annually thereafter, a
non-binding [***] estimated sales forecast for the CNS Products;
(c)    with respect to any CNS Product(s) and countries within the
Co‑Commercialization Territory with respect to which Denali has exercised the
Co‑Commercialization Option, prepare and approve, the Parties’ strategies
related to field-based medical education activities by either Party and
grant-based medical education programs for such CNS Product(s) in each such
country;
(d)    monitor the competitive landscape for CNS Products in the Territory;
(e)    discuss, review and finalize the Parties’ strategies related to any
marketing studies, epidemiological studies, modeling and pharmaco-economic
studies, investigator-initiated clinical trials or post-marketing surveillance
studies with respect to CNS Products in each country of the Co-Commercialization
Territory;
(f)    discuss pricing of CNS Products;
(g)    review and approve the Detail position for CNS Products in the conduct of
Co-Commercialization Activities;
(h)    implement a process for reviewing and approving (i) Promotional Materials
and (ii) training materials and programs for sales representatives, in each case
(i) and (ii), that are intended for use with Co-Commercialization Products in
applicable Co-Commercialization Countries to the extent to which Denali has
exercised its Co‑Commercialization Option; and
(i)    perform such other functions as are set forth in this Agreement as the
function of the JCC or as the Parties may otherwise mutually agree in writing.
2.4    General Provisions Applicable to Joint Committees.
2.4.1    Meetings and Minutes. The JSC shall meet at least semi-annually, or as
otherwise agreed to by the JSC. The JDC shall meet at least once per Calendar
Quarter, or as otherwise agreed to by the JDC. Beginning after the formation of
the JCC, the JCC shall meet at least once per Calendar Quarter, or as otherwise
agreed to by the JCC. Meetings of each Joint Committee may be conducted by
telephone, video-conference, or in-person as determined by such Joint Committee.
In-person meetings of each Joint Committee, unless otherwise agreed, shall


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 31 -







--------------------------------------------------------------------------------

Confidential


alternate between Denali’s offices and Sanofi’s offices. Regularly scheduled
meetings of each Joint Committee may be called by either Party on no less than
[***] notice, or such shorter time period as agreed by the members. Each Party
shall make all proposals for agenda items for regularly scheduled meetings of a
Joint Committee, and shall provide all appropriate information with respect to
such proposed items, to the Alliance Managers at least [***] in advance of the
applicable meeting, or such shorter time period as agreed by the Parties. Each
Party may also call a special meeting of a Joint Committee to resolve particular
matters requested by such Party, on no less than [***] notice (or such shorter
time period as may be appropriate under the circumstances, but in no event less
than [***] notice). In the case of a special meeting of a Joint Committee called
by a Party, the proposed agenda items and appropriate information with respect
to such proposed items shall be provided together with the notice calling for
such special meeting to the other Party. Draft minutes of the meetings of any
Joint Committee will be generated and circulated to its members within [***]
following the meeting. The responsibility for generating and circulating such
minutes will alternate between the Alliance Managers (or their designees). The
Joint Committees will use diligence to review and finalize the minutes within
[***] after their circulation and, in all circumstances, no later than the next
meeting of the same Joint Committee.
2.4.2    Chairpersons. Unless Denali exercises the Denali Royalty Option with
respect to all CNS Products included in the CNS Program, the Joint Committees
shall each have co-chairpersons that each of Denali and Sanofi select from their
respective representatives. Each Party may change any of its designated
chairpersons from time to time upon written notice to the other Party. In the
event Denali exercises the Denali Royalty Option with respect to all CNS
Products included in the CNS Program, the chairperson for the JSC shall be
appointed by Sanofi.
2.4.3    Procedural Rules. Each Joint Committee shall have the right to adopt
such standing rules as shall be necessary for its work, to the extent that such
rules are not inconsistent with this Agreement; provided that such rules shall
not be subject to a deciding vote of either Party having final decision-making
authority for such committee. At least [***] representatives from each Party on
each Joint Committee shall have the requisite seniority to make decisions on
behalf of the relevant Party with respect to the issues falling within the
decision-making authority of the relevant Joint Committee. A quorum of the Joint
Committee shall exist whenever there is present at a meeting at least [***]
representative appointed by each Party with the requisite seniority to make
decisions described in the second sentence of this Section ‎2.4.3. From time to
time, each Party may substitute one (1) (or more, if applicable) of its
representatives to a particular Joint Committee by advance, written notice to
the other Party, provided that the criteria in the second sentence of this
Section ‎2.4.3 shall continue to be satisfied.
2.4.4    Meeting Attendance by Non-Members. Employees or other representatives
of either Party (or a Party’s Affiliate) who are not appointed members of a
Joint Committee may attend meetings of such Joint Committee; provided that the
Party wishing such persons to participate in a meeting has provided reasonable
advance notice to the other Party. Non-employees may only attend meetings of a
Joint Committee (a) if such non-employee is bound by written obligations of
confidentiality and non-disclosure substantially equivalent to those set forth
in ‎Article 10 (Confidentiality and Non-Disclosure) or is otherwise bound by
professional ethical


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 32 -







--------------------------------------------------------------------------------

Confidential


obligations, and (b) with the prior written approval of the other Party (such
approval not to be unreasonably withheld, delayed or conditioned).
2.4.5    Joint Committee Decision Making.
(a)    Voting. Except as set forth in Section ‎2.4.5(b) (Final Decision‑Making
Authority), the decisions of each Joint Committee shall be by unanimous
agreement. Each Party shall have a single vote on a matter to be decided by the
applicable Joint Committee irrespective of the number of representatives of such
Party in attendance at the applicable Joint Committee meeting. Decisions of a
Joint Committee will be documented in the relevant final approved meeting
minutes or, should a decision be made outside of a meeting forum, such decision
may also be made by a written resolution unanimously agreed by the Parties; it
being understood that such unanimous written agreement may be provided by email.
(b)    Final Decision-Making Authority. If the JDC or JCC does not reach
unanimous agreement on an issue for decision by the JDC or JCC within [***]
after the meeting at which such issue was first presented for decision by the
JDC or JCC, as the case may be, despite good faith efforts to do so, then Sanofi
shall have final decision-making authority under this Section 2.4.5(b), except
as set forth below solely with respect to the CNS Program:
(i)    [***] will have final decision making authority over (A) [***]; and
(C) [***];
(ii)    [***], in each case, shall be escalated to [***] in the event of a
disagreement among [***], as applicable, and then, if there is a disagreement
among [***], such matter shall be escalated to [***]; provided that, except as
set forth in the foregoing clause (i) above, [***]; and
(iii)    Additional CNS Development Activities shall be governed by
Section 3.2.4 (Additional CNS Development Program Activities) (including the
restrictions and limitations set forth therein).
The decision of the applicable Party’s representative on a Joint Committee with
respect to an issue for which such Party has the deciding vote shall become the
decision of the applicable Joint Committee.
2.4.6    Limitations on Authority. Each Party shall retain the rights, powers,
and discretion granted to it under this Agreement and no such rights, powers, or
discretion shall be delegated to or vested in a Joint Committee unless such
delegation or vesting of rights is expressly provided for in this Agreement or
the Parties expressly so agree in writing. Except for amendments and
modifications to the Development Plans, Commercialization Plans, and
Co‑Commercialization Plans in accordance with this ‎Article 2 (Collaboration
Management), Section 3.2.2 (Amendments and Updates), Section 3.2.4(b) (Inclusion
of Additional CNS Development Activities in the CNS Development Plan),
Section 3.2.4(e)(v) (Additional CNS Development Opt-In Notice) and
Section ‎5.3.3 (Amendments and Updates), no Joint Committee shall have the power
to, and no deciding vote of a Party shall, amend, modify, or waive compliance
with this Agreement, which


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 33 -







--------------------------------------------------------------------------------

Confidential


may only be amended or modified as provided in Section ‎15.8 (Entire Agreement;
Amendments) or compliance with which may only be waived as provided in
Section ‎15.11 (Waiver and Non-Exclusion of Remedies). No decision of any Joint
Committee (including by a Party in the exercise of its deciding vote in
accordance with Section ‎2.4.5 (Joint Committee Decision Making) shall
(a) finally determine any interpretation of this Agreement or the Parties rights
or obligations hereunder, or (b) conflict with any terms and conditions of this
Agreement, nor be in contravention of Applicable Law in any material respect.
For the avoidance of doubt, disputes arising between the Parties in connection
with or relating to this Agreement, or any document or instrument delivered in
connection herewith, that are outside of the decision-making authority of the
Joint Committees and not within a Party’s sole decision-making authority
hereunder, shall be resolved pursuant to Section ‎15.6.3 (ADR).
2.4.7    [***]. [***] in no event shall [***].
2.5    Discontinuation of Joint Committees. Each Joint Committee shall continue
to exist until the first to occur of: (a) the Parties mutually agreeing to
disband the Joint Committee; (b) Denali providing to Sanofi written notice of
its intention to disband and no longer participate in such Joint Committee; or
(c) (i) with respect to the JDC, the cessation of Development activities under
the CNS Development Plan, provided that the JDC shall resume upon commencement
of any such Development activities; and (ii) with respect to the JCC, (A) the
cessation of Co‑Commercialization Activities under the Co-Commercialization Plan
(provided that the JCC shall resume upon commencement of any such
Co-Commercialization Activities), or (B) at Sanofi’s election in accordance with
Section 6.8.2(b) (Change in Control Competing Product), to the extent
applicable. Notwithstanding anything herein to the contrary, once one or more
Joint Committees have been disbanded, such disbanded Joint Committee and all
Working Groups appointed by such Joint Committee shall be terminated and
thereafter (x) any requirement of a Party to provide Information or other
materials to such Joint Committee or its Working Group(s) shall be deemed a
requirement to provide such Information or other materials to the other Party
directly, and (y) any matters previously delegated to the Joint Committee for
decision making may be decided by Sanofi, subject to the procedures set out in
Section 2.4.5(b)(ii) to the extent applicable.
2.6    Alliance Manager. Within [***] after the Effective Date, each Party shall
appoint an individual to act as a single point of contact between the Parties to
facilitate the effective exchange of information between the Parties, discuss
the performance of the Agreement, and ensure that the Parties’ activities are
conducted in accordance with this Agreement (each, an “Alliance Manager”). Each
Party may replace its Alliance Manager at any time by notice in writing to the
other Party. The Alliance Managers (or their designees) will be responsible for
coordinating the Joint Committees and any Working Groups by organizing their
meetings, helping to develop the agendas for the meetings, and drafting and
finalizing meeting minutes. Each Alliance Manager will be charged with creating
and maintaining effective communication within and among the Parties. Each
Alliance Manager may have additional responsibilities as agreed between Parties.
2.7    Working Groups. From time to time, a Joint Committee may establish and
delegate duties to sub-committees or directed teams (each, a “Working Group”) to
oversee particular projects or activities [***].


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 34 -







--------------------------------------------------------------------------------

Confidential


2.8    Expenses. Each Party shall be responsible for all travel and related
costs and expenses for its representatives and, if applicable, its (or any of
its Affiliates’) other personnel to attend meetings of, and otherwise
participate in, a Joint Committee or other Working Group.
ARTICLE 3
DEVELOPMENT AND REGULATORY ACTIVITIES
3.1    RIPK1 Inhibitor and CNS Penetrance Determinations. [***], as the case may
be, [***], the Parties shall [***]. In any event, [***], the Parties shall
[***].
3.2    Development Plan and Activities.
3.2.1    Development Plans.
(a)    Initial Development Plans. An Initial CNS Development Plan and CNS
Development Budget, as well as an Initial Peripheral Development Plan are
attached to this Agreement as Schedule 1.73, Schedule 1.74 and Schedule 1.75,
respectively.
(b)    Content of CNS Development Plan and CNS Development Budget.
(i)    The CNS Development Plan shall: (A) outline those Denali CNS Development
Activities and Sanofi CNS Development Activities to be conducted by the
applicable Party, including descriptions, in reasonable detail, of (I) Clinical
Studies to be conducted for each applicable CNS Product, (II) any activities for
the development of [***], in each case for the applicable CNS Products, [***],
and (III) the contemplated Regulatory Approval(s) such Denali CNS Development
Activities and Sanofi CNS Development Activities are intended to support;
(B) include a timeline for the Denali CNS Development Activities and the Sanofi
CNS Development Activities; and (C) state the estimated number of FTEs of each
Party or its Affiliates to be allocated to the relevant Development activities
for any Phase III Trials for a CNS Product.
(ii)    The CNS Development Plan shall also include the budgeted amounts of
Development Costs that the Parties’ estimate in good faith (which shall reflect
the relevant Development Lead’s internal budgeting projections) will be incurred
for any Phase III Trial for a CNS Product, including any Shared LTS Costs for
any associated Safety Study, to be undertaken in accordance with such plan (the
Initial CNS Development Budget and any such amended budget included in the CNS
Development Plan from time to time in accordance with the terms of this
Agreement, the “CNS Development Budget”).
(iii)    The CNS Development Plan and CNS Development Budget shall be reasonably
detailed with respect to the contemplated Development and Manufacturing
activities, and estimated FTE Costs, Out-of-Pocket Costs and Manufacturing Costs
included in Development Costs for any Phase III Trial for a CNS Product
(including with respect to Shared LTS Costs), broken down by Party and by
Calendar Quarter, and in the case of each Phase III Trial included in the
then-current CNS Development Plan, by Phase III Trial, for the first Calendar
Year (or part thereof) and shall also outline, by Calendar Year for the next
[***], the then-current estimate of Development and


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 35 -







--------------------------------------------------------------------------------

Confidential


Manufacturing activities (including estimated associated FTE Costs and
Out-of-Pocket Costs and Manufacturing Costs included in Development Costs for
any Phase III Trial for a CNS Product, including any Shared LTS Costs, in each
case, broken down by Phase III Trial). In the event Denali has exercised the
Denali Royalty Option pursuant to Section 7.8 (Denali Royalty Option) for all
CNS Products included in the CNS Program, the CNS Development Plan shall be
limited to [***].
(iv)    Notwithstanding the foregoing provisions in this Section 3.2.1(b), the
Parties acknowledge and agree that: (A) the Initial CNS Development Plan and
Initial CNS Development Budget cover a longer period of time than [***] years;
(B) the Initial CNS Development Plan outlines a total of [***], including the
Shared LTS Costs, comprising [***] (collectively, such Phase III Trials and
other Clinical Studies, the “Initial CNS Phase III Trials”); and (C) the Initial
CNS Development Budget outlines the Development Costs estimated for each of the
Initial CNS Phase III Trials (such portion of the Initial CNS Development Budget
for each Initial CNS Phase III Trial, an “Initial CNS Phase III Trial
Plan/Budget”) excluding the [***], in each case, that may be used in each
Initial CNS Phase III Trial.
(c)    Content of Peripheral Development Plan. The Peripheral Development Plan
shall be a high-level plan that outlines the material activities to be conducted
by or under the authority of Sanofi with respect to Peripheral Compounds and
Peripheral Products, which plan shall include at least those Development
activities to be conducted in order to obtain Regulatory Approval for [***] to
the extent such activities are necessary to meet Sanofi’s obligations under
Section 3.2.3(a).
3.2.2    Amendments and Updates.
(a)    General. The JDC shall review the CNS Development Plans on a regular
basis, and in no event less frequently than once each [***]. Either Party,
through its representatives on the JDC, may propose amendments to, and comment
upon, the CNS Development Plan (including the CNS Development Budget or Updated
CNS Phase III Trial Plan/Budget) from time to time. In any event, an updated CNS
Development Plan shall be provided by the JDC to the JSC (and, with respect to
each updated CNS Development Plan, approved by the JSC as required) no later
than December 1 of each Calendar Year. [***].
(b)    CNS Phase III Trial Updates. Without limiting Section 3.2.2(a) (General),
no later than [***] prior to the first Calendar Quarter in which the Initiation
of each Phase III Trial for a CNS Product that is included in the CNS
Development Plan is scheduled to occur under the CNS Development Plan, Sanofi
shall update the applicable portions of the CNS Development Plan and CNS
Development Budget to reflect the most-current planned activities pertaining to
such Phase III Trial and any associated Safety Study and the budgeted amounts in
reasonable detail of the FTE Costs, Out-of-Pocket Costs and Manufacturing Costs
estimated in good faith (which shall reflect Sanofi’s internal budgeting
projections) to be incurred for such Initial CNS Phase III Trial, including any
Active Comparator Costs estimated in good faith for such Phase III Trial and any
FTE Costs, Out-of-Pocket Costs and Manufacturing Costs incurred prior to such
date with respect to such Initial CNS Phase III Trial (such updated portion of
the CNS Development Budget, an “Updated CNS Phase III Trial Plan/Budget”).


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 36 -







--------------------------------------------------------------------------------

Confidential


3.2.3    Development Activities.
(a)    Efforts. Sanofi shall use Commercially Reasonable Efforts to seek and
obtain Regulatory Approval for (x) [***], and (y) [***]. In addition, and
without limiting the foregoing, the following shall apply:
(i) each Party shall use Commercially Reasonable Efforts to perform the
Development activities allocated to it under the then-current CNS Development
Plan;
(ii) Sanofi shall [***], provided that [***]; or [***]; provided that, in each
case, [***];
(iii) Sanofi [***];
(iv) Sanofi [***]; and
(v) Sanofi [***].
(vi) Notwithstanding the foregoing, with respect to the time periods set forth
in the foregoing clauses (iv) and (v), each such time period shall [***].
(vii) [***].
(viii) [***].
(b)    Allocation of Peripheral Program Activities and Costs. Sanofi shall be
responsible for, and bear the cost of, the planning and conduct of all
Development activities with respect to the Peripheral Program in a manner
consistent with the then-current Peripheral Development Plan; provided that
Denali shall provide reasonable assistance and support as set forth in the
Technology Transfer Plan, and otherwise as mutually agreed by the Parties.
(c)    Development Leads; Additional CNS Program Activities.
(i)    Development Leads. For the CNS Program, Denali shall be the Development
Lead for, and shall be primarily responsible for the planning and conduct of,
the Denali CNS Development Activities, and Sanofi shall be the Development Lead
for, and shall be primarily responsible for the planning and conduct of, the
Sanofi CNS Development, in each case, in a manner consistent with the
then-current CNS Development Plan; provided, however, that Denali shall also be
primarily responsible for conducting the Phase Ib Trial for DNL747 for ALS as
outlined in the Initial CNS Development Plan pursuant to a protocol for such
Phase Ib Trial mutually agreed by the Parties, and Sanofi shall reimburse Denali
for its Development Costs incurred for such Phase Ib Trial. For the avoidance of
doubt, notwithstanding the initiation of Sanofi CNS Development Activities for a
particular CNS Product, Denali will continue to be Development Lead for any
additional Denali CNS Development Activities with respect to [***], unless
otherwise agreed between the Parties.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 37 -







--------------------------------------------------------------------------------

Confidential


(ii)    Role of Non-Development Lead. In addition to any activities that the
Parties agree the Non-Development Lead may conduct within the CNS Program, the
Non-Development Lead shall have the right to have one (1) or more of its
employees attend, and participate in, all global advisory board meetings and
other meetings with key opinion leaders regarding the CNS Program, or any CNS
Compounds or CNS Products.
(iii)     Costs of Certain Additional Activities. If the Parties mutually agree,
Denali may conduct certain pre-clinical and non-clinical activities (including
non‑clinical toxicology studies and activities related to the discovery or
development of biomarkers), Clinical Studies or other Development activities
pertaining to the CNS Program, in each case, that are not Denali CNS Development
Activities; and Sanofi shall reimburse Denali for its Development Costs incurred
in the performance of any such activities that are not Denali CNS Development
Activities, and Denali shall provide Sanofi with an estimated budget for such
activities in advance (which budget shall be prepared by Denali in good faith
and consistent with its internal budgeting for other products). Otherwise, all
FTE Costs and Out-of-Pocket Costs that the Parties incur or accrue in connection
with the Development of CNS Compounds and CNS Products under the CNS Development
Plan shall be borne or shared in accordance with Section ‎7.7 (Cost Profit
Sharing) subject to Section 7.8 (Denali Royalty Option).
(d)    Transition of Development Lead for the CNS Program. Reasonably in advance
of the Initiation of Sanofi CNS Development Activities for a particular CNS
Product, the JDC will prepare a Transition Plan to be approved by the Parties
for the transfer of the Development Lead with respect to such CNS Product from
Denali to Sanofi.
(e)    CNS Program Development Reports. For the CNS Program, each Party shall
report on the Development activities such Party has performed (or caused to be
performed) under the CNS Program in accordance with the procedures established
by the JDC. The JDC shall evaluate the work performed in relation to the goals
of the CNS Development Plan. The Parties shall provide such other Information as
may be reasonably requested by the JDC with respect to such Development
activities for the CNS Program.
(f)    Performance of Development Activities. Each Party shall perform any and
all of its Development activities with respect to the Programs in accordance
with the applicable Development Plan, in good scientific manner and in
compliance with all Applicable Law, including applicable national and
international (e.g., ICH, GCP, GLP, and GMP guidelines), informed consent and
institutional review board regulations, current standards for pharmacovigilance
practice, and all applicable requirements relating to the protection of human
subjects.
3.2.4    Additional CNS Program Development Activities. Each Party shall be
permitted to undertake Clinical Studies [***] (any such activities, the
“Additional CNS Development Activities”, and any such Clinical Study, the
“Additional CNS Development Study”); provided that such Party complies with the
provisions of this Section 3.2.4.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 38 -







--------------------------------------------------------------------------------

Confidential


(a)    Additional CNS Development Proposals. If a Party (such Party, the
“Proposing Party”) desires to undertake Additional CNS Development Activities,
such Party shall submit to the JDC a proposal for the addition of such
Additional CNS Development Activities to the CNS Development Plan that includes
a proposed work plan, timeline and budget for such Additional CNS Development
Activities (“Additional CNS Development Proposal”). The Additional CNS
Development Proposal shall be prepared in a similar scope and format of the CNS
Development Plan. The Proposing Party shall provide the JDC with any additional
Information related to the Additional CNS Development Proposal reasonably
requested by the JDC.
(b)    Inclusion of Additional CNS Development Activities in the CNS Development
Plan. The JDC shall review and decide on such Additional CNS Development
Proposal within [***] after its receipt of such Additional CNS Development
Proposal; provided that such time shall be extended if the Proposing Party has
not provided all available Information reasonably requested by the JDC during
such [***] period. If the JDC approves an Additional CNS Development Proposal,
such Additional CNS Development Proposal shall be submitted promptly to the JSC
for review. If the JSC approves an Additional CNS Development Proposal, the CNS
Development Plan shall be deemed to be amended to include the Additional CNS
Development Activities and associated budget upon approval of such Additional
CNS Development Proposal by the JSC. For the sake of clarity, all Development
Costs incurred thereafter by the Parties in performing such Additional CNS
Development Activities shall be treated as Shared Development Costs unless and
until the Co‑Funding End Date occurs with respect to such CNS Product that is
the subject of such Additional CNS Development Activities. If the JSC does not
approve the Additional CNS Development Proposal, such proposal shall not be
deemed to be part of the CNS Development Plan and the provisions of
Section ‎3.2.4(c) (Objection by the Other Party) to Section ‎3.2.4(e) (Opt-In
for Additional CNS Development Activities) shall apply.
(c)    Objection by the Other Party. If the JSC does not timely approve an
Additional CNS Development Proposal within the time periods set forth in
Section ‎3.2.4(b) (Inclusion of Additional CNS Development Activities in the CNS
Development Plan), the Proposing Party shall be entitled to conduct the
corresponding Additional CNS Development Activities at its own cost and
notwithstanding the other Party’s objection (such other Party, the “Declining
Party”), except that, if Denali is the Proposing Party, Denali will not be
entitled to conduct such Additional CNS Development Activities if [***]. Upon
receiving notice from [***] (which notice shall provide in reasonable detail the
basis of such determination), [***].
(d)    Performance of Additional CNS Development Activities. If the Proposing
Party conducts the relevant Additional CNS Development Activities at its cost
and notwithstanding a decision by the JSC not to approve the Additional CNS
Development Proposal, but not in contravention of Section 3.2.4(c) (Objection by
the Other Party), the following shall apply until the Proposing Party’s receipt
of an Additional CNS Development Opt-In Notice for such Additional CNS
Development activities:


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 39 -







--------------------------------------------------------------------------------

Confidential


(i) the CNS Product that is the subject of Additional CNS Development Activities
shall continue to be a CNS Product for all purposes of this Agreement, provided
that the milestones set forth in Section 7.2 (CNS Program Milestones) and
Section 7.3 (Peripheral Program Milestones), as the case may be, shall not
become payable due to any such Additional CNS Development Activities unless and
until the earlier of (A) the issuance of an Additional CNS Development Opt-In
Notice by the Declining Party with respect to such activities, or (B) the
applicable Regulatory Authority in a Major Market accepting an Additional
Regulatory Approval Application for substantive review in accordance with
Section 3.2.4(e)(v) (Additional CNS Development Opt-In Notice), in which case
(with respect to (A) and (B)) any applicable milestone events shall be deemed
achieved as of the date such provisos ((A) or (B)) are satisfied.
(ii) the Proposing Party shall be the Development Lead and Regulatory Lead
(except with respect to the preparation of any applications or submissions,
including New Drug Applications, for Regulatory Approval, which shall remain
Sanofi’s sole responsibility in accordance with Section 3.2.4(e)(iv)
(Application for Regulatory Approval)) with respect to such Additional CNS
Development Activities, until the Proposing Party’s receipt of an Additional CNS
Development Opt-In Notice for such Additional CNS Development Activities (or, if
applicable, an Additional CNS Development Opt-In Notice is deemed to have been
issued pursuant to Section 3.2.4(e)(iv) (Application for Regulatory Approval),
after which the provisions of Section 3.2.3 (Development Activities) shall
apply.
(iii) In the event the Proposing Party is not then-responsible for Manufacturing
the applicable CNS Compound or CNS Product and will not Manufacture (or have
Manufactured by a Third Party) quantities of the applicable CNS Compound or CNS
Product to support the Additional Development Activities, then, subject to
Section 4.4 (Supply Agreements), [***].
(iv) The Proposing Party shall initially bear all costs associated with the
Additional CNS Development Activities it undertakes and such costs shall not be
taken into account as Shared Development Costs or as Allowable Expenses.
(v) Except as expressly set forth in this Section 3.2.4(d), the conduct of the
Additional CNS Development Activities will be subject to all terms and
conditions of this Agreement relating to Development of CNS Products. The
Declining Party shall have the right to use, at no additional cost, any safety
data arising from the Additional CNS Development Activities in the performance
of its obligations and the exercise of its rights under this Agreement in
accordance with the licenses and rights granted under Article 6 (License Grants;
Exclusivity).
(vi) Additional CNS Development Activities undertaken by the Proposing Party
shall be subject to the oversight of the JDC and the Declining Party shall have
the right to provide comments thereon, which the Proposing Party shall
reasonably consider; [***]. At each meeting of the JDC, the Proposing Party
shall report its progress with regard to the Additional CNS Development
Activities in the same manner as the Parties provide reports to the JDC with
respect to activities covered by the CNS Development Plan, including providing
formal written reports of the results related to the Additional CNS Development
Activities, as well as the actual costs incurred by the Proposing Party, along
with estimated future budgets.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 40 -







--------------------------------------------------------------------------------

Confidential


(e)    Opt-In for Additional CNS Development Activities.
(i)    Initiation of a Phase 2 Trial. No less than [***], the Proposing Party
shall furnish to the JDC and the Declining Party, the protocol for such Clinical
Study, the results of any preceding and related Phase I Trials and the
Additional CNS Development Costs incurred to date by the Proposing Party
(“Phase 2 Notice”). The Proposing Party shall also provide the JDC with any
other Information related to the Additional CNS Development Activities which is
reasonably requested by the JDC and available to the Proposing Party. If, within
[***] of the Declining Party’s receipt of the Phase 2 Notice, the Declining
Party notifies the JDC and the Proposing Party in writing that it desires to
include the Additional CNS Development Activities into the CNS Development Plan
(such notice, whenever given in accordance with this Section 3.2.4(e) (Opt-In
for Additional CNS Development Activities), an “Additional CNS Development
Opt-In Notice”): (1) the Declining Party shall, subject to the review rights set
forth in Section 7.7.3(b) (Expense Review) and to the extent applicable, pay to
the Proposing Party an amount equal to that portion of the Additional CNS
Development Costs identified in the Phase 2 Notice that would have been borne by
the Declining Party if such Additional CNS Development Activities had been
included in the CNS Development Plan [***], which amount shall be due within
[***] of invoicing by the Proposing Party; and (2) the terms of
Section ‎3.2.4(e)(v) (Additional CNS Development Opt-In Notice) shall apply.
(ii) Completion of a Phase 2 Trial. Within [***], the Proposing Party shall
furnish to the JDC and the Declining Party a written report of the results of
such Clinical Study and the Additional CNS Development Costs incurred by the
Proposing Party since the Phase 2 Notice (“Phase 2 Update”). The Proposing Party
shall also provide the JDC with any other Information related to the Additional
CNS Development Activities which is reasonably requested by the JDC and
available to the Proposing Party. If, within [***] of the Declining Party’s
receipt of the Phase 2 Update, the Declining Party provides an Additional CNS
Development Opt-In Notice: (1) the Declining Party shall, subject to the review
rights set forth in to Section ‎7.7.3(b) (Expense Review) and to the extent
applicable, pay to the Proposing Party an amount equal to that portion of the
Additional CNS Development Costs identified in the Phase 2 Notice and the
Phase 2 Update that would have been borne by the Declining Party if such
Additional CNS Development Activities had been included in the CNS Development
Plan [***]; which amount shall be due within [***] of invoicing by the Proposing
Party and (2) the terms of Section ‎3.2.4(e)(v) (Additional CNS Development
Opt-In Notice) shall apply.
(iii) Completion of Phase 3 Trial. In the event that the Declining Party has not
submitted the Additional CNS Development Opt-In Notice in accordance with
Section ‎3.2.4(e)(ii) (Completion of a Phase 2 Trial), then within [***], the
Proposing Party shall furnish to the JDC and the Declining Party a written
report of the results of such Clinical Study and the Additional CNS Development
Costs incurred by the Proposing Party since the Phase 2 Update (“Phase 3
Update”). The Proposing Party shall also provide the JDC with any other
Information related to the Additional CNS Development Activities which is
reasonably requested by the JDC and available to the Proposing Party. If, within
[***] of the Declining Party’s receipt of the Phase 3 Update, the Declining
Party submits an Additional CNS Development Opt-In Notice to the JDC and
Proposing Party: (1) the Declining Party shall, subject to the review rights set
forth


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 41 -







--------------------------------------------------------------------------------

Confidential


in to Section ‎7.7.3(b) (Expense Review), pay to the Proposing Party an amount
equal to the total of (x) that portion of the Additional CNS Development Costs
identified in the Phase 2 Notice and Phase 2 Update that would have been borne
by the Declining Party if such Additional CNS Development Activities had been
included in the CNS Development Plan multiplied by the applicable Opt-in Premium
Rate, [***]; which amount shall be due within [***] of invoicing by the
Proposing Party; and (2) the terms of Section ‎3.2.4(e)(v) (Additional CNS
Development Opt-In Notice) shall apply.
(iv)     Application for Regulatory Approval. If the Declining Party decides not
to submit an Additional CNS Development Opt-In Notice to the JDC and the
Proposing Party following receipt of the Phase 3 Update and in the timeframe
specified above in clause (iii), then the JSC shall, within a reasonable time
thereafter, discuss whether to seek any Regulatory Approvals based on the
applicable Additional CNS Development Activities, provided, [***]. If [***]
(“Additional Activity Regulatory Approval Application”), then: (x) [***] (within
no less than [***]) of the filing of such Additional Activity Regulatory
Approval Application and shall also deliver written notice to [***] within [***]
after such Additional Activity Regulatory Approval Application is accepted for
substantive review by the applicable Regulatory Authority (which notice shall
also be deemed to be an “Additional CNS Development Opt-In Notice” for the
purposes of this Section 3.2.4(e) (Opt-In for Additional CNS Development
Activities) even if [***] was the Proposing Party with respect to the relevant
Additional CNS Development Study(ies)), (y) the terms of Section 3.2.4(e)(v)
(Additional CNS Development Opt-In Notice) shall apply, and (z) (i) if the
Additional Development Activities were conducted by Denali, Sanofi shall pay
Denali an amount equal to the total of (1) that portion of the Additional CNS
Development Costs identified in the Phase 2 Notice and Phase 2 Update that would
have been borne by Sanofi if such Additional CNS Development Activities had been
included in the CNS Development Plan [***], plus (2) the Additional CNS
Development Costs identified in the Phase 3 Update for the relevant Additional
CNS Development Study(ies) [***]; which amount shall be due to Denali within
[***] of invoicing by Denali; and (ii) if the Additional Development Activities
were conducted by Sanofi and Sanofi’s Drug Approval Application is seeking
Regulatory Approval in a Major Market, then Denali shall have the right to
elect, by written notice to Sanofi during the applicable time period specified
in clauses (xx) or (yy) in the following sentence, either (A) to pay Sanofi an
amount equal to the total Additional CNS Development Costs identified in the
Phase 3 Update for the relevant Additional CNS Development Study(ies) [***],
which amount shall be due to Sanofi within [***] of invoicing by Sanofi
following the Additional Activity Regulatory Approval Application being accepted
for substantive review by the applicable Regulatory Authority; or (B) to
exercise the Denali Royalty Option pursuant to Section 7.8 (Denali Royalty
Option) with respect to the CNS Product to which such Additional Activity
Regulatory Approval Application relates, in which case Denali would have no
obligation to pay Sanofi any of the applicable Additional CNS Development Costs,
and Sanofi would not have the right to offset or credit such amounts against any
payments to Denali under this Agreement. Denali shall only be entitled to make
the election provided in foregoing clauses (A) and (B) of the preceding sentence
during the following time periods: (xx) [***]; and (yy) [***]. [***].
(v)    Additional CNS Development Opt-In Notice. Immediately upon the Proposing
Party’s receipt of a timely Additional CNS Development Opt-In


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 42 -







--------------------------------------------------------------------------------

Confidential


Notice: (i) the Additional CNS Development Activities (if any) for such CNS
Product and the applicable Indication of the Additional CNS Development
Activities shall be deemed to be included in the CNS Development Plan; (ii) the
then-current plan and budget for such Additional CNS Development Activities
shall be deemed to be included within and part of the CNS Development Plan, and
shall control with respect to such Additional CNS Development Activities unless
and until an amendment to the CNS Development Plan providing for a different or
modified plan and budget is approved by the JSC in accordance with
Section ‎3.2.2 (Amendments and Updates); (iii) all Development Costs incurred
thereafter in connection with such Additional CNS Development Activities shall
be treated as Shared Development Costs and borne or shared by the Parties in
accordance with Section ‎7.7 (Cost Profit Sharing) unless and until the
Co-Funding End Date occurs after Denali exercises the Denali Royalty Option
pursuant to Section 7.8 (Denali Royalty Option) with respect to the CNS Product
that is the subject of the applicable Additional Development Activities; and
(iv) to the extent the Co‑Commercialization Plan or Global Commercialization
Plan for such CNS Product then-exists and the Phase 3 Update has occurred, the
JCC will update such Co‑Commercialization Plan and Global Commercialization Plan
in accordance with Section ‎5.3.3 (Amendments and Updates) to address
Commercialization of such CNS Product for the applicable Indication in any
country for which Regulatory Approval is obtained.
(vi)     Sanofi Diligence. Sanofi’s obligations to use Commercially Reasonable
Efforts to seek and obtain Regulatory Approval for any Product under
Section 3.2.3(a) (Efforts) [***].
(vii) Denali Royalty Option. Notwithstanding the foregoing, in the event Denali
exercises the Denali Royalty Option with respect to a particular CNS Product,
Denali shall not be permitted to undertake any Additional CNS Development
Activities pursuant to this Section ‎3.2.4 (Additional CNS Program Development
Activities) with respect to such CNS Product, and Sanofi shall have the right to
conduct Additional CNS Development Activities with respect to such CNS Product
by amending the applicable CNS Development Plan, and this Section ‎3.2.4
(Additional CNS Program Development Activities) will not apply to such
activities by Sanofi after the Co-Funding Date with respect to such CNS Product.
3.3    Disclosure of Technology for Development Purposes.
3.3.1    Technology Transfer Plan and Procedure. Promptly but no later than
[***] after the Effective Date, pursuant to a technology transfer plan attached
hereto in Schedule 3.3.1 (“Technology Transfer Plan”), Denali shall disclose or
otherwise make available to Sanofi the Regulatory Documentation and Denali
Know-How existing as of the Effective Date and listed in the Technology Transfer
Plan or otherwise reasonably requested and specifically identified by Sanofi.
The JDC shall establish a process pursuant to which each Party shall disclose
and make available to the other Party: Regulatory Documentation, Denali Know‑How
or Sanofi Know-How (including, in each case, any Joint Program Know-How), and
other Information claimed or Covered by any Denali Patent, Sanofi Patent or
Joint Program Patent or otherwise relating, directly or indirectly, to Compounds
and Products, in each case to the extent Controlled by such Party or any of its
Affiliates and reasonably necessary or reasonably useful for the other Party to
Develop, Manufacture, or Commercialize such Compounds and Products in the
Territory in


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 43 -







--------------------------------------------------------------------------------

Confidential


accordance with the terms of this Agreement to the extent such items have not
previously been provided to the other Party, provided, however, that,
notwithstanding the foregoing, promptly following the Effective Date, Denali
will provide Sanofi with an electronic media storage device (such as a portable
storage drive, DVD or CD‑ROM) containing an electronic copy of the data that was
made available to Sanofi by Denali in an electronic data room prior to the
Effective Date. To the extent not specified in the Technology Transfer Plan, the
Parties shall cooperate and reasonably agree upon formats and procedures to
facilitate the orderly and efficient exchanges of Regulatory Documentation,
Information, or inventions contemplated under this Section ‎3.3.1.
3.3.2    Cooperation. Each Party shall, to the extent requested by the other
Party, provide such other Party with all reasonable assistance required in order
to transfer to the other Party the Regulatory Documentation, Denali Know-How and
Sanofi Know-How (including, in each case, any Joint Program Know-How), and other
Information required to be provided pursuant to Section ‎3.3.1 (Technology
Transfer Plan and Procedure), in each case in a timely manner, and shall assist
the other Party with respect to the Exploitation of any Compound and any
Products in accordance with the terms of this Agreement; provided that such
Party’s requirement to provide the other Party any tangible items, including any
documentation, shall be limited to those items then-existing and Controlled by
such Party or any of its Affiliates at the time of such request by the other
Party; provided, further, that in the event Denali exercises the Denali Royalty
Option for any given CNS Product included in the CNS Program in a Cost Profit
Sharing Country, Sanofi shall not be required to make such Regulatory
Documentation, Sanofi Know-How (including any Joint Program Know-How) or other
Information available to Denali for such Cost Profit Sharing Opt Out Product
applicable solely to the corresponding Cost Profit Sharing Opt Out Country(ies).
Without limiting the foregoing, if visits of a Party’s representatives to the
other Party’s facilities are reasonably requested by the other Party for
purposes of transferring such Regulatory Documentation, Denali Know-How, Sanofi
Know-How, Joint Program Know-How or other Information Controlled by a Party to
the other Party or for purposes of the other Party acquiring expertise on the
practical application of such Information or assisting on issues arising during
such Exploitation, such Party shall use Commercially Reasonable Efforts to
[***].


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 44 -







--------------------------------------------------------------------------------

Confidential


3.3.3    Initial Transition Activities. The Technology Transfer Plan shall
include certain pre-clinical and non-clinical activities to be conducted by
Denali and activities with respect to the Manufacture of certain Licensed
Compounds and Licensed Products, as further described in Schedule 3.3.3
(“Initial Transition Activities”). Sanofi shall reimburse Denali for its
Development Costs incurred in the performance of the activities set forth on
Schedule 3.3.3 (except those activities that are specifically in support of
Phase Ib Trials or Phase II Trials for Alzheimer’s Disease, including
non-clinical support specific to such Clinical Studies); provided that [***].
3.3.4    Transition Plan Costs. Except as provided in Section 3.3.3 (Initial
Transition Activities), each Party shall be responsible for its FTE Costs and
any Out-of-Pocket Costs incurred by such Party in performing disclosure and
transfer activities pursuant to this Section ‎3.3 (Disclosure of Technology for
Development Purposes) or otherwise pursuant to the Technology Transfer Plan,
including all materials for both the CNS Program and the Peripheral Program. In
addition, notwithstanding the above, neither Party shall be obligated to provide
or make available to the other Party research tools, materials or Information
generally applicable to Development of products for the treatment of diseases or
conditions, to the extent such items are not reasonably necessary for the other
Party to further Develop or Manufacture the applicable Compounds or Products in
the Territory under this Agreement.
3.4    Regulatory Matters.
3.4.1    Peripheral Program. Sanofi shall be responsible for, and bear the costs
of, all regulatory activities with respect to Peripheral Compounds and
Peripheral Products, provided, however, that Denali shall provide Sanofi with
reasonable assistance as set forth in the Technology Transfer Plan, and
otherwise as mutually agreed by the Parties.
3.4.2    CNS Program Regulatory Lead. On jurisdiction-by-jurisdiction basis for
a CNS Product: (a) Denali shall be the Regulatory Lead with respect to
regulatory matters and interactions related to the Denali CNS Development
Activities with respect to such CNS Product (or, if earlier, Denali’s exercise
of the Denali Royalty Option pursuant to Section 7.8 (Denali Royalty Option)
with respect to such CNS Product); and (b) Sanofi shall be the Regulatory Lead
with respect to regulatory matters and interactions related to (i) the Sanofi
CNS Development Activities, or (ii) all Commercialization activities for such
CNS Product.
3.4.3    CNS Program Regulatory Activities. The following shall apply with
respect to regulatory activities relating to the CNS Program:
(a)    CNS Program Regulatory Lead. Subject to Section ‎3.4.3(c) (CNS Program
Major Market Involvement), the applicable Regulatory Lead shall have the lead
role and responsibility with respect to the preparation, obtaining and
maintenance of all Regulatory Documentation necessary to perform the applicable
activities under the CNS Development Plan or Commercialization Plan. The
Non-Regulatory Lead shall support the Regulatory Lead, as may be reasonably
necessary, in the preparation, obtaining and maintenance of such Regulatory
Documentation, and in the activities in support thereof, including providing
necessary documents or other materials required by Applicable Law to obtain such
Regulatory Approvals, in each case in accordance with the terms and conditions
of this Agreement.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 45 -







--------------------------------------------------------------------------------

Confidential


(b)    CNS Program Regulatory Documentation. All Regulatory Documentation to the
extent relating to a CNS Compound or CNS Product with respect to an Indication
within the CNS Program shall be owned by, and shall be the sole property and
held in the name of the then-Regulatory Lead for such Indication, subject to the
then-Non-Regulatory Lead’s right to use such Regulatory Documentation in
accordance with the licenses granted under Article 6 (License Grants;
Exclusivity). All Regulatory Documentation relating to the CNS Compounds or CNS
Products that is not specific to any particular Indication shall be owned by,
and shall be the sole property and held in the name of Sanofi, subject to
Denali’s right to use such Regulatory Documentation in accordance with the
licenses granted under Article 6 (License Grants; Exclusivity). In the event one
Party replaces the other Party as the Regulatory Lead, the Parties shall, in
manner consistent with the Transition Plan: (i) transition to such Regulatory
Lead all applicable INDs for the applicable CNS Product and Indication;
(ii) hereby assign to such Regulatory Lead all of such other Party’s right,
title and interest in and to all Regulatory Documentation (to the extent
consistent with the above provisions of this Section ‎3.4.3(b) regarding
ownership of such Regulatory Documentation) in the Territory and Controlled by
such other Party during the Term; and (iii) duly execute and deliver, or cause
to be duly executed and delivered, such instruments and shall do and cause to be
done such acts and things, including the filing of such assignments, agreements,
documents, and instruments, as may be necessary under, or as such Regulatory
Lead may reasonably request to carry out more effectively the purpose of this
Section ‎3.4.3(b).
(c)    CNS Program Major Market Involvement. The Regulatory Lead in a Major
Market for the applicable CNS Compounds and CNS Products and the applicable
Indication shall provide the Non-Regulatory Lead with an opportunity to review
and comment on the Regulatory Lead’s regulatory strategy for obtaining
Regulatory Approvals for such CNS Products, and all Major Market Regulatory
Filings for such CNS Compounds and CNS Products (collectively, “Major Market CNS
Regulatory Filings”). The Regulatory Lead shall consider in good faith the
Non-Regulatory Lead’s comments and use reasonable efforts to implement such
comments. The Regulatory Lead shall provide access to interim drafts of such
Major Market CNS Regulatory Filings to the Non-Regulatory Lead via the access
methods (such as secure databases) established by the JDC, and the
Non-Regulatory Lead shall provide its comments on the final drafts of such Major
Market CNS Regulatory Filings or of proposed material actions within [***] (or
[***] in the case of Drug Approval Applications), or such other period of time
mutually agreed to by the Parties. In the event that a Regulatory Authority in
the Territory establishes a response deadline for any such Major Market CNS
Regulatory Filing (or material action with respect thereto) shorter than such
[***] period (or [***] period in the case of Drug Approval Applications), the
Parties shall work cooperatively to ensure the Non-Regulatory Lead has a
reasonable opportunity for review and comment within such deadlines.
(d)    CNS Program Regulatory Authority Visits. The Regulatory Lead shall
provide the Non-Regulatory Lead with prior written notice, to the extent the
Regulatory Lead has advance knowledge, of any scheduled substantive meeting,
conference, or discussion (including any advisory committee meeting) with a
Regulatory Authority in the Major Markets relating to the CNS Program, within
[***] after the Regulatory Lead first receives notice of the scheduling of such
substantive meeting, conference, or discussion, unless the Regulatory Lead
believes it is reasonably necessary for such substantive meeting, conference or
discussion to occur


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 46 -







--------------------------------------------------------------------------------

Confidential


within [***] of scheduling, in which case such notice to the Non-Regulatory Lead
shall be made as soon as practicable to provide the Non‑Regulatory Lead a
reasonable opportunity to attend such meeting, conference, or discussion. The
Non-Regulatory Lead shall have the right to have up to [***] of its employees
participate in all such substantive meetings, conferences, and discussions. The
Regulatory Lead will provide the other Party with a copy of any correspondence
from or to the Regulatory Authority, including any reports, such as meeting
minutes, or findings issued by the Regulatory Authority in connection with an
audit by such Regulatory Authority or otherwise.
(e)    CNS Program Cost Profit Sharing. All costs incurred with respect to
regulatory activities relating to: (i) the CNS Development Plan shall be a
Shared Development Cost borne or shared by the Parties in accordance with
Section ‎7.7 (Cost Profit Sharing); (ii) the Co-Commercialization Plan
pertaining to Commercialization activities for CNS Products in each country of
the Cost Profit Sharing Countries, shall be an Allowable Expense; or (iii) any
other Development or Commercialization activities shall be borne by the Party
who incurred such costs; provided that, from and after the Co-Funding End Date
following Denali’s exercise of the Denali Royalty Option with respect to a
particular CNS Product or all Products included in the CNS Program, each Party
shall be solely responsible for all such costs incurred by such Party with
respect to such CNS Product or the CNS Program, as the case may be.
3.4.4    Regulatory Data. To the extent not provided pursuant to Section ‎3.3
(Disclosure of Technology for Development Purposes), the JDC shall establish a
process pursuant to which each Party shall promptly provide to the other Party
copies of or access to non-clinical data and Clinical Data, and other
Information, results, and analyses with respect to any Development activities
for the CNS Program and its Additional CNS Development Activities (collectively,
“Regulatory Data”).
3.5    Records. Each Party shall maintain records in accordance with its
standard practices, which shall be consistent with standard practices in the
pharmaceutical industry and in compliance with Applicable Law. Such records
shall be retained by such Party for at least [***] after the Calendar Year to
which such records relate, or for such longer period as may be required by
Applicable Law. Upon request, such Party shall provide copies of the records it
has maintained pursuant to this Section ‎3.5 to the other Party.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 47 -







--------------------------------------------------------------------------------

Confidential


3.6    Clinical Trial Register and Data Transparency. The JDC will establish
timelines and procedures for reviewing any public disclosure of Clinical Data,
which procedures will include review and approval by [***] before any public
disclosure. For the CNS Program, the applicable Development Lead will, and for
the Peripheral Program, Sanofi will, in accordance with Applicable Law and its
internal data transparency policies, publish the results or summaries of
Clinical Studies relating to a Compound or Product on a clinical trial register
maintained by it and the protocols of clinical trials relating to such Compound
or Product on www.ClinicalTrials.gov (or an equivalent register, or as otherwise
required by Applicable Law or such Party’s policies). In the event that the data
transparency policies of the other Party (regardless if such policy is based
upon Applicable Law or other internal guidelines) are materially different to
the data transparency policies of the applicable Development Lead (with respect
to the CNS Program) or Sanofi (with respect to the Peripheral Program), as the
case may be, the JDC shall meet in good faith to resolve such material
differences, provided that neither

Party shall be permitted to prevent the disclosure of data by the other Party as
required by such other Party’s data transparency policies.
3.7    Patient Samples. With respect to the CNS Program, the Development Lead
for the applicable Clinical Trial shall retain and archive all clinical samples
obtained by such Party in the course of such Clinical Trial (“CNS Patient
Samples”), and shall provide the other Party reasonable access to such retained
CNS Patient Samples, including for use by a Party for activities outside the
scope of this Agreement to the extent there are CNS Patient Samples available
for use and there would be sufficient CNS Patient Samples remaining for use in
connection with the CNS Program under this Agreement. All patient samples
collected and retained in connection with Clinical Studies involving a
Peripheral Compound or Peripheral Product (together with compilations of
Information comprising annotations regarding patient histories or correlating
patient outcomes, with respect to such samples, “Peripheral Patient Samples”)
shall, as between the Parties, be owned by Sanofi. Each Party shall use CNS
Patient Samples and Peripheral Patient Samples in accordance with Applicable
Law, including any informed consent and institutional review board regulations
and all applicable requirements relating to the protection of human subjects.
3.8    Regulatory Audits by a Party. The Regulatory Lead for a CNS Product and
Sanofi with respect to Peripheral Products may conduct audits of the other
Party’s, including of its and, to the extent permitted, its Third Party
Providers’, Regulatory Documentation (including reports from an audit conducted
by a Regulatory Authority and any material correspondence relating thereto) or
other records, Manufacturing and premises from time to time upon reasonable
advance notice and during regular business hours as reasonably deemed necessary
or appropriate by the inspecting Party to ensure compliance with GCP, GLP, GMP,
Regulatory Approvals or other requirements of Regulatory Authorities applicable
to the Compounds or Products. Denali shall promptly notify Sanofi of any audit
conducted by a Regulatory Authority of Denali, or Affiliates of Denali, or Third
Party Providers of Denali or its Affiliates to the extent known to Denali, and,
in each case, to the extent relating to a Compound or Product.

ARTICLE 4
MANUFACTURING


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 48 -







--------------------------------------------------------------------------------

Confidential


4.1    Manufacturing Transfer. As soon as practicable after the Effective Date,
Denali shall (i) transfer to Sanofi, at no cost to Sanofi, all inventories of
raw materials, starting materials, Licensed Compounds, reference standards
(Licensed Compounds and impurities) and Licensed Products; and (ii) transfer to
Sanofi the Manufacturing of Licensed Compounds and Licensed Product as further
described in the Technology Transfer Plan (“Manufacturing Transfer”), in each
case (i) and (ii) except for those quantities as are necessary for Denali to
perform the activities allocated to Denali under the Technology Transfer Plan or
the CNS Development Plan, and to perform its Manufacturing obligations under
Section 4.2 (Manufacturing Responsibility). Notwithstanding anything to the
contrary in this Agreement, the Manufacturing Transfer shall be subject to the
terms and conditions of the agreements between Denali and its applicable Third
Party Providers of manufacturing services and technology with respect to
Licensed Compounds and Licensed Products (each agreement, a “CMO Supply
Agreement”) listed on Schedule 4.1. Each Party will be responsible for its own
FTE Costs incurred in performing the Manufacturing Transfer with respect to the
Licensed Compounds and Licensed Products, and Sanofi shall be responsible for
all Out-of-Pocket Costs incurred in performing such Manufacturing Transfer, and
shall reimburse Denali for any such Out-of-Pocket Costs incurred by Denali in
performing such Manufacturing Transfer. Promptly after the Effective Date,
Denali shall provide access to Sanofi to all necessary documentation (including
copies of quality agreements in place between Denali and its Third Party
Providers for the Manufacture of such Licensed Compounds or Licensed Products)
and access to relevant Third Party Providers to allow Sanofi to coordinate its
anticipated activities with such Third Party Providers, including the release by
Sanofi, for use in Clinical Studies, of inventories of Licensed Compounds or
Licensed Products transferred by Denali to Sanofi pursuant to (i) hereof.
4.2    Manufacturing Responsibility. Until completion of the Manufacturing
Transfer, Denali shall be responsible for Manufacturing or having Manufactured
each Licensed Compound and Licensed Product. Following completion of the
Manufacturing Transfer, Sanofi shall be solely responsible for Manufacturing
Compounds and Products, except that (a) Denali shall retain responsibility for
Manufacturing, and supplying Sanofi with, quantities of Licensed Compounds and
Licensed Products as further described on Schedule 3.3.3, and (b) Denali shall
retain the right to Manufacture (or have Manufactured by a Third Party)
quantities of Compounds and Products (i) for use in Additional Development
Activities conducted by Denali, and (ii) to conduct formulation development
activities in support of such Additional Development Activities.
4.3    Manufacturing Costs. All Manufacturing Costs incurred (a) in furtherance
of the CNS Development Plan shall be a Development Cost borne by a Party or a
Shared Development Cost shared by the Parties in accordance with Section ‎7.7
(Cost Profit Sharing); (b) in furtherance of the Co-Commercialization Plan
pertaining to Commercialization activities for CNS Products in each country of
the Cost Profit Sharing Countries, shall be an Allowable Expense; or (c) in
furtherance of (i) any Additional CNS Development Activities, or (ii) other
Commercialization activities for the CNS Program not covered in the foregoing
clause (b), shall be borne by the Party who incurred such costs; provided that,
if Denali exercises the Denali Royalty Option, Sanofi shall, from and after the
Co-Funding End Date with respect to the particular Cost Profit Sharing Opt Out
Product for sales in the applicable Cost Profit Sharing Opt Out Country, bear
all Manufacturing Costs with respect to the applicable Cost Profit Sharing Opt
Out Product for sales in the applicable Cost Profit Sharing Opt Out Country
(including, for the avoidance of doubt, any CNS Compound(s)


- 49 -

--------------------------------------------------------------------------------

Confidential


contained therein) and, to the extent that Denali Manufactures any such Cost
Profit Sharing Opt Out Product or CNS Compound therein for sales in the
applicable Cost Profit Sharing Opt Out Country, shall reimburse Denali for its
Manufacturing Costs incurred in connection with the Manufacture of such Cost
Profit Sharing Opt Out Product or CNS Compound therein for sale in the
applicable Cost Profit Sharing Opt Out Country. Sanofi shall bear all
Manufacturing Costs for Peripheral Compounds and Peripheral Products and, to the
extent that Denali Manufactures any Peripheral Compounds or Peripheral Products,
Sanofi shall reimburse Denali for its Manufacturing Costs incurred in connection
with the Manufacture of Peripheral Compounds and Peripheral Products.


- 50 -

--------------------------------------------------------------------------------


Confidential


4.4    Supply Agreements. If, in a given country or region, a Party
(“Non‑Manufacturing Party”) requires Compound or Product for the conduct of
activities under a Program and the other Party (“Manufacturing Party”) is
responsible for Manufacturing such Compound or Product, then, upon either
Party’s request, the Parties shall enter into separate supply and associated
quality agreements (each, a “Supply and Quality Agreement”) covering the terms
of supply to such Party for such activities. The Supply and Quality Agreement
will contain terms and conditions that are reasonable and customary for
agreements of such nature, including a right of the Non-Manufacturing Party to
include its Manufacturing Costs as Shared Development Costs or Allowable
Expenses, as applicable and to the extent provided in Section ‎7.7 (Cost Profit
Sharing), or if such Manufacturing Costs are not Shared Development Costs or
Allowable Expenses in accordance with Section ‎7.7 (Cost Profit Sharing), the
Non‑Manufacturing Party shall reimburse the Manufacturing Party for such
Manufacturing Costs. If the Parties are unable to reach agreement on such
provisions within [***] of a request by either Party to enter into a Supply and
Quality Agreement (which [***] period may be extended upon the mutual agreement
of the Parties), upon request by either Party, the same shall be determined
pursuant to Section ‎15.6.3 (ADR). The terms of any such Supply and Quality
Agreement, including the Manufacturing Party’s and the Non-Manufacturing Party’s
respective rights and obligations under such Supply and Quality Agreement, shall
be consistent with, and limited by, rights and obligations of the Manufacturing
Party under any applicable CMO Supply Agreements. To the extent there is any
conflict between the terms and conditions of such Supply and Quality Agreements
and this Agreement with respect to the matters expressly covered by such Supply
and Quality Agreements, then such Supply and Quality Agreements shall control.
4.5    Manufacture Working Group. The JSC shall establish a manufacture working
group (“Manufacture Working Group”) to coordinate the Manufacturing Transfer
activities by the Parties as set forth in Section 4.1 (Manufacturing Transfer)
and to assist the JSC in its responsibility with respect to the review and
resolution of Manufacturing matters.

ARTICLE 5
COMMERCIALIZATION
5.1    General. Subject to the terms of this Agreement, including Section 2.3
(Joint Commercialization Committee) and Section 2.5 (Discontinuation of Joint
Committees), the JCC or the JSC, as applicable, shall oversee and, to the extent
applicable, coordinate, the Commercialization of Compounds and Products in the
Territory.
5.2    Commercialization Activities.
5.2.1    Efforts. With respect to [***], Sanofi shall use Commercially
Reasonable Efforts to commercialize such [***] for at least [***] years after
[***] is obtained. Each Party shall [***]. Each Party shall perform any and all
of its Commercialization activities with respect to each Program in compliance
with all Applicable Law.
5.2.2    Allocation of Peripheral Program Activities and Costs. Sanofi shall be
responsible for, and bear the cost of, all Commercialization activities with
respect to the Peripheral Program.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 51 -

--------------------------------------------------------------------------------

Confidential


5.2.3    Allocation of Program Activities and Costs. Sanofi shall be responsible
for, and bear the costs of, all Commercialization activities with respect to the
Programs, subject to (a) Denali’s rights to (i) engage in Co-Commercialization
Activities under Section ‎5.2.4 (Co-Commercialization Option in U.S. and China),
and activities related to such Co-Commercialization Activities pursuant to the
other provisions in this Article 5 (Commercialization), and (ii) participate in
Cost Profit Sharing under Section ‎7.7 (Cost Profit Sharing); and (b) Denali’s
obligations with respect (i) any such Co-Commercialization Activities under this
Article 5 with respect to which Denali has exercised the Co-Commercialization
Option, or (ii) Cost Profit Sharing under Section 7.7 (Cost Profit Sharing) for
each Cost Profit Sharing Product until the Co-Funding End Date for such Cost
Profit Sharing Product, if applicable.
5.2.4    Co-Commercialization Option in U.S. and China.
(a)    Co-Commercialization Option. For each of the United States and China,
subject to Section ‎5.2.4(b) (Co-Commercialization Agreement), Denali shall have
an option (“Co-Commercialization Option”) to elect to provide between [***] and
[***] of the Detailing efforts and MSL Activities for each CNS Product in the
relevant country for Indications [***] (such percentage range, the “Denali
Activities Range”), such activities, collectively, the “Co‑Commercialization
Activities” and either such country, once elected, is part of the
“Co‑Commercialization Territory” and is a “Co-Commercialization Country” and for
so long as the Parties are engaged in Co-Commercialization Activities with
respect to such CNS Product in such Co-Commercialization Country, such CNS
Product is a “Co-Commercialization Product”). For purposes of the preceding
sentence, any efforts with respect to electronic contacts by means of
information technology (e.g., videoconferencing) by or on behalf of either Party
shall not be considered in determining the percentage of Detailing efforts and
MSL Activities provided by Denali. Denali may exercise the Co-Commercialization
Option for each such CNS Product in each such country (on a country-by-country
and CNS Product-by-CNS Product basis) by (a) providing written notice to Sanofi
no later than [***] before the anticipated Commercial launch of the applicable
CNS Product in such country; and (b) reasonably demonstrating to Sanofi that
Denali has, or will have on a timely basis, resources in place sufficient to
perform Denali’s share of the Co-Commercialization Activities for such CNS
Product in such country.
(b)    Co-Commercialization Agreement. The first time Denali exercises the
Co-Commercialization Option for a CNS Product in a Co-Commercialization Country,
the Parties shall negotiate in good faith terms and conditions of a
co-commercialization agreement pursuant to which they will conduct the
Co-Commercialization Activities for such CNS Product in the applicable country
(“Co-Commercialization Agreement”) and, to the extent Denali exercises its
Co‑Commercialization Option for any other CNS Product in such
Co-Commercialization Country, the applicable Co-Commercialization Agreement
shall be updated to include such CNS Product. The Co-Commercialization Agreement
will contain the terms and conditions set forth on Schedule 5.2.4 and such other
terms as are agreed upon by the Parties; provided that in the event of any
conflict between the terms of a Co-Commercialization Agreement and the terms of
this Agreement (including Schedule 5.2.4), the terms of this Agreement shall
control. The Parties shall use Commercially Reasonable Efforts to enter into the
Co-Commercialization Agreement no later than [***] following the date upon which
Denali exercises the Co‑Commercialization Option, or


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 52 -

--------------------------------------------------------------------------------

Confidential


such later date as the Parties may agree in writing. Until the Parties enter
into the Co-Commercialization Agreement, the terms of this Agreement, including
those set forth in Schedule 5.2.4, shall govern the Parties’
Co-Commercialization Activities (during such period, references in
Schedule 5.2.4 to the Co-Commercialization Agreement shall be deemed to be
references to Schedule 5.2.4) and, for the avoidance of doubt, Denali shall have
the right to conduct Co-Commercialization Activities in accordance with the
terms of this Agreement.
(c)    Termination of Co-Commercialization Activities Following Exercise of
Denali Royalty Option. If Denali exercises the Denali Royalty Option for a Cost
Profit Sharing Product in a Cost Profit Sharing Country, then Denali’s right and
responsibility to conduct its portion of the Co-Commercialization Activities in
such country for the applicable Cost Profit Sharing Opt Out Product will
terminate over a reasonable transition time as specified in this
Section 5.2.4(c); provided, however, that (i) unless Sanofi notifies Denali
otherwise, Denali’s Co-Commercialization Activities would not terminate if
Denali exercises the Denali Royalty Option with respect to a particular Cost
Profit Sharing Product in a Cost Profit Sharing Country at a time between [***]
before the anticipated date of the launch (as determined by JCC and for which
Denali has received written notice) of the relevant Cost Profit Sharing Product
in such Cost Profit Sharing Country and [***] following such launch (such time
period, the “Launch Window”); and (ii) with respect to any time period outside
of the Launch Window, [***] shall be a presumptively reasonable transition
period, subject to the Parties’ reasonable determination and agreement
otherwise. Notwithstanding the foregoing, in no event shall Denali be
responsible for any Allowable Expenses with respect to a Cost Profit Sharing Opt
Out Product in a Cost Profit Sharing Opt Out Country after the Co‑Funding End
Date for such Cost Profit Sharing Opt Out Product pursuant to Section 7.8.1
(Exercise by Denali) and, to the extent that the JCC requests Denali to continue
to conduct any Co-Commercialization Activities after the Co-Funding End Date and
during the Launch Window for a particular Product in a particular Cost Profit
Sharing Country, Sanofi shall reimburse the FTE Costs and Out-of-Pocket Costs
incurred by Denali in the conduct of such Co‑Commercialization Activities that
would have been Allowable Expenses had the Co-Funding End Date not occurred.
(d)    Termination of Co-Commercialization. At any time after exercising the
Co-Commercialization Option for a country, Denali may notify the JCC of Denali’s
desire to terminate all of its involvement in the Co-Commercialization
Activities for any one or more of the CNS Products in such Co-Commercialization
Country. The Parties, through the JCC, will endeavor to make arrangements that
transition such activities to Sanofi over a reasonable time determined by the
JCC but not to exceed [***] from the date of such notice from Denali unless such
notice is delivered during the Launch Window, in which case such [***] period
shall begin as of the date of the end of such Launch Window. If Denali exercises
the Denali Royalty Option and continues to incur any FTE Costs or Out-of-Pocket
Costs pursuant to such a transition of Co-Commercialization Activities following
the applicable Co-Funding End Date for the subject Cost Profit Sharing Product,
then Sanofi shall reimburse Denali such FTE Costs and Out-of-Pocket Costs. If
Denali’s transition after terminating Co-Commercialization Activities for a Cost
Profit Sharing Product all occurs during a time while the product remains a Cost
Profit Sharing Product, then Denali’s FTE Costs or Out-of-Pocket Expenses shall
continue to be allocated towards Allowable Expenses until such transition is
complete.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 53 -

--------------------------------------------------------------------------------

Confidential


5.2.5    Commercialization Reports. For each Program, each Party shall report on
the Commercialization activities such Party has performed (or caused to be
performed) under such Program in accordance with the procedures established by
(a) in the case of the CNS Program, the JCC and in any case no less frequently
than once every [***]; and (b) in the case of the Peripheral Program, the JSC
and in any case no less frequently then once every [***]. The JCC (in the case
of the CNS Program) or the JSC (in the case of the Peripheral Program) shall
evaluate the work performed in relation to the goals of the applicable
Commercialization Plan. Each Party shall provide such other Information
pertaining to its Commercialization activities for Products as reasonably
requested by the JCC (in the case of the CNS Program) or the JSC (in the case of
the Peripheral Program). Sanofi shall also consider in good faith Denali’s views
on pricing of the CNS Products in the Co-Commercialization Territory through the
JCC.
5.3    Commercialization Plans.
5.3.1    Global Commercialization Plan. Reasonably in advance of the first
Regulatory Approval for the first Product within each Program, Sanofi shall
prepare for the JSC’s review and comment a Global Commercialization Plan for
Products within such Program. Such plan shall include: (a) an outline for the
strategy for the Commercial launch of, and subsequent Commercialization of, each
such Product in at least the Major Markets; (b) a summary of pre-launch
Commercialization activities to be taken, including procurement of any necessary
pricing and governmental reimbursement approvals for each such Product in at
least the Major Markets; (c) general marketing and promotional plans for each
such Product worldwide; and (d) an estimated annual sales forecast for such
Products worldwide. The JSC shall agree upon the appropriate level of detail to
be included in the respective Global Commercialization Plan, but the Global
Commercialization Plan does not need to duplicate the content of any
Co-Commercialization Plan.
5.3.2    Co-Commercialization Plan. For any CNS Product that is the subject of
Cost Profit Sharing in a Cost Profit Sharing Country, Sanofi shall prepare, in
consultation with Denali and for discussion, review and approval by the JCC (or
if such CNS Products are not also Co-Commercialization Products, by the JSC), a
detailed Co‑Commercialization Plan for the Commercialization of such CNS
Products in such country. The Co‑Commercialization Plan for a Cost Profit
Sharing Country shall include:
(a)    [***];
(b)    [***];
(c)    a non-binding sales and marketing forecast for such country;
(d)    a non-binding projection of Net Sales of such CNS Products for such
country;
(e)    [***];
(f)    [***];


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 54 -

--------------------------------------------------------------------------------

Confidential


(g)    for those CNS Products in a country where the Co‑Commercialization Option
has been exercised pursuant to Section 5.2.4 (Co‑Commercialization Option in
U.S. and China) by Denali for one or more CNS Products, the allocation of
Co-Commercialization Activities between the Parties to be undertaken with
respect to each of the CNS Products in the applicable country, including the
allocation of responsibility for the conduct of any MSL Activities and
Detailing, including the geographic allocation of each Party’s sales
representatives (consistent with this Section ‎5.3.2); and
(h)    a Co-Commercialization Budget with respect to the Commercialization
Activities for each Cost Profit Sharing Product in such country.
For each Co-Commercialization Country, the Co-Commercialization Plan shall
allocate Co‑Commercialization Activities between the Parties, taking into
consideration the Parties’ respective actual or reasonably anticipated
capabilities, infrastructure and resources in the applicable country, as the
case may be, relevant to the CNS Program at the time of expected First
Commercial Sale of the CNS Products therein. Notwithstanding the foregoing, if
Denali exercises the Co-Commercialization Option the Co‑Commercialization Plan
shall provide for sales representatives of each Party to be deployed in at least
some of the major metropolitan areas in such country.
5.3.3    Amendments and Updates. The JCC (or if applicable, the JSC) shall
review the Commercialization Plans (including, if applicable, the associated
Co-Commercialization Budget) on a regular basis, and in no event less frequently
than once every [***] (as provided below), or more frequently as needed to take
into account completion, commencement or cessation of Commercialization
activities contemplated in the then-current applicable Commercialization Plan
for, as well as any newly available Information related to, such Program. Either
Party, through its representatives on the JCC (or if applicable, the JSC), may
propose amendments to, or comments on, a Commercialization Plan (or, if
applicable, the associated Co-Commercialization Budget) for a given Program from
time to time. Amendments to the Co-Commercialization Plan shall be subject to
approval in accordance with Section ‎2.4.5 (Joint Committee Decision Making). In
any event, an updated Commercialization Plan, including the associated
Co‑Commercialization Budget (if applicable), shall be provided by the JCC (and
approved by the JSC as required) (or if applicable, provided to and approved by
the JSC) no later than November 20 of each Calendar Year. If a revised
Co‑Commercialization Plan




*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 55 -

--------------------------------------------------------------------------------


Confidential


(and associated Co‑Commercialization Budget) is not approved by the JSC by
December 15 of a Calendar Year, then, until such time as such a revised
Co‑Commercialization Plan (and associated Co‑Commercialization Budget (if
applicable)) is approved in accordance with Section ‎2.4.5 (Joint Committee
Decision Making): (a) the then‑current Co-Commercialization Plan (and associated
Co-Commercialization Budget) shall continue to govern the Parties’
Commercialization activities under this Agreement with respect to the CNS
Program in the Co-Commercialization Territory; and (b) each Party shall be
permitted to conduct the activities allocated to such Party in such then-current
Co-Commercialization Plan and to incur costs consistent with such associated
Co-Commercialization Budget, which costs (with respect to the Cost Profit
Sharing Products in each Cost Profit Sharing Country) shall be shared by the
Parties as Allowable Expenses in accordance with Section ‎7.7 (Cost Profit
Sharing).
5.4    CNS Program Activities involving Sales Representatives.
5.4.1    Conduct of Sales Representatives. If Denali exercises its
Co‑Commercialization Option pursuant to Section 5.2.4 (Co-Commercialization
Option in U.S. and China) with respect to any Co-Commercialization Country, then
with respect to each such country, the following shall apply:
(a)    Statements by Sales Representatives. Denali and Sanofi shall each ensure
that its sales representatives do not make any representation, statement,
warranty or guaranty with respect to a CNS Product that is not consistent with
the applicable, current package insert of prescribing information or other
documentation accompanying or describing such CNS Product, including mutually
approved limited warranty and disclaimers, if any. Denali and Sanofi shall each
ensure that its sales representatives do not make any statements, claims or
undertakings to any person with whom they discuss or promote CNS Products that
are not consistent with, nor provide or use any labeling, literature or other
materials other than, those Promotional Materials currently approved for use by
the JCC in the applicable country of the Co‑Commercialization Territory. If at
any time Sanofi no longer approves the use of specified Promotional Materials in
any country of the Co‑Commercialization Territory, each Party shall take
appropriate action to remove the Promotional Materials from use, destroy such
Promotional Materials or otherwise modify such Promotional Materials for an
approved use.
(b)    Training Materials Review. Denali shall have the right to review and
comment on the training materials and programs to be used in such markets prior
to the implementation of such training materials and programs, in accordance
with reasonable processes established by the JCC, and Sanofi shall give good
faith consideration to Denali’s comments regarding such training materials and
programs, including any comments related to the training materials’ and
programs’ compliance with Applicable Law.
(c)    Compliance with Laws. Denali and Sanofi shall each cause its sales
representatives performing activities under the Co-Commercialization Plan to
comply with Applicable Law and industry guidelines related to the performance of
its obligations hereunder.
(d)    Activity Recordkeeping. Each Party shall maintain records of its sales
representatives’ activities relating to CNS Products in each applicable country
of the Co-


- 56 -

--------------------------------------------------------------------------------

Confidential


Commercialization Territory and each Party shall allow representatives of the
other Party to inspect such records upon request during normal business hours
and upon reasonable prior notice.



(e)    KPI Dashboards. Sanofi shall, with Denali’s assistance as reasonably
requested by Sanofi and solely to the extent Denali possesses relevant
information, establish a performance dashboard that visually tracks, analyzes
and displays key performance indicators (KPI), metrics and key data points
relating to market shares, net sales and sales activities to be presented at
each JCC meeting. Each Party shall cause its sales representatives to record and
report their Detailing activities using an auditable customer relationship
management (“CRM”) tool.
5.4.2    Calculation of Sales Force Costs. For the purposes of calculating the
FTE Costs of each Party’s sales representatives performing activities in each
Cost Profit Sharing Country under the applicable Co-Commercialization Plan, the
FTE Rate shall be deemed to be [***] of the applicable FTE Rate pursuant to
Section 1.61 (“FTE Rate” definition) for such sales representative on a
full-time basis; provided that for each sales representative who also engages in
promotion activities for a product other than a CNS Product during the relevant
Calendar Quarter, the cost of such sales representative (for purposes of
calculating Allowable Expenses) shall be reduced proportionately based on the
Detail position of such other product(s) during such sales activities and a
reasonable apportionment of the value of such Detail position(s) for such other
product(s). For such purposes: (i) in a two-product Detail, the first position
Detail shall be deemed [***] and the second position shall be deemed [***] of
the value of the product Detail; (ii) in a three-product Detail, the first
position Detail shall be deemed [***], the second position shall be deemed [***]
and the third position shall be deemed [***] of the value of the product Detail;
and (iii) the value of other similar multi-product promotions shall be allocated
in a similar way. For example, if a sales representative who is promoting only a
Cost Profit Sharing Product in a Cost Profit Sharing Country and no other
products in a Calendar Quarter, [***] of the FTE Rate for such sales
representative shall be included for purposes of calculating the Allowable
Expenses for such Calendar Quarter, whereas if such sales representative is
promoting one other product and such other product is in the second Detail
position, only [***] of the FTE Rate for such sales representative shall be
included in calculating the Allowable Expenses for such Calendar Quarter. For
the purposes of calculating the FTE Costs of each Party’s sales representatives
performing activities in the Cost Profit Sharing Countries under the applicable
Co-Commercialization Plan, the FTEs of contractor sales force shall be reported
in the same FTE category as employee sales force and the FTE Rate for such
contractor sales force FTEs shall be calculated in accordance with Section 1.61
(“FTE Rate” definition); provided that the contractor sales force and medical
science liaisons of a Party in a Cost Profit Sharing Country shall not exceed
[***] of the sales force and medical science liaisons of such Party for such
Cost Profit Sharing Product in such Cost Profit Sharing Country, unless mutually
agreed otherwise by Parties; provided, further, that the foregoing restriction
shall not apply to Denali until the expiration of the first [***] after the
First Commercial Sale of the first Co-Commercialization Product in the
applicable Co‑Commercialization Country so long as employees of Denali acting as
senior personnel equivalent to national or regional sales directors and national
or regional directors of MSL Activities are responsible for managing such sales
force and such medical science liaisons.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 57 -

--------------------------------------------------------------------------------

Confidential


5.5    Advertising and Promotional Materials. Sanofi shall develop relevant
sales, promotion, market access and advertising materials (collectively,
“Promotional Materials”) in each case consistent with Applicable Law, the
applicable Commercialization Plans and any determinations made by the JCC with
respect to such matters pursuant to Section ‎2.3.2 (Specific Responsibilities)
(as applicable). Sanofi shall be responsible for the medical, regulatory and
legal review of Promotional Materials and for the interpretation and adherence
to the Applicable Law governing the preparation and use of such Promotional
Materials, including any advance review of the Promotional Materials required by
the applicable Regulatory Authority. Notwithstanding the foregoing, in the event
Denali exercises its Co‑Commercialization Option pursuant to Section 5.2.4
(Co-Commercialization Option in U.S. and China) in any country within the
Co-Commercialization Territory, Denali shall have the right to review and
comment on the Promotional Materials for the applicable Co-Commercialization
Product(s) to be used in each applicable Co-Commercialization Country prior to
the implementation of such Promotional Materials, in accordance with the
reasonable processes established by the JCC, and Sanofi shall give good faith
consideration to Denali’s comments regarding the Promotional Materials,
including any comments related to the Promotional Materials’ compliance with
Applicable Law. Sanofi will own all right, title and interest in and to any and
all Promotional Materials (except with respect to any Corporate Names of Denali
included in any Promotional Materials). Denali will execute all documents and
take all actions as are reasonably requested by Sanofi to vest title to such
Promotional Materials in Sanofi.
5.6    Medical Inquiries. Except as assigned to Denali as part of the
Co‑Commercialization Plan, Sanofi shall handle all medical questions or
inquiries from members of the medical profession in any country regarding the
Products. In the event Denali exercises its Co-Commercialization Option in a
country within the Co-Commercialization Territory, Denali shall, and shall cause
its sales representatives or medical science liaisons (as applicable depending
on the nature of the question or inquiry) to, refer to Sanofi all such questions
and inquiries within [***] hours of receipt, unless earlier notification is
required pursuant to the Pharmacovigilance Agreement or Applicable Law. Sanofi
shall respond appropriately to all such inquires in a timely manner.
5.7    Product Packaging; Branding. Sanofi shall develop and approve packaging
and Product Labeling for each Product, which in all cases shall be consistent
with the Commercialization Plans and in accordance with Applicable Law. Sanofi
shall also be responsible for determining medical communications, positioning,
messaging, and branding for each Product in each jurisdiction or region;
provided that positioning, messaging, and branding for each Product shall be
consistent with the applicable Commercialization Plans and Applicable Law.
Notwithstanding the foregoing, in the event Denali exercises its
Co-Commercialization Option with respect to any country within the
Co-Commercialization Territory, Denali shall have the right to review and
comment on Product Labeling, as well as positioning, messaging, and branding,
for each Co-Commercialization Product in such country(ies) of the
Co-Commercialization Territory, all in accordance with the reasonable processes
established by the JCC, and Sanofi shall give good faith consideration to
Denali’s comments regarding such matters.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 58 -

--------------------------------------------------------------------------------

Confidential


5.8    Sales and Distribution. Sanofi shall (a) book all sales of Products and
(b) be responsible for warehousing and distributing the Products. If Denali
receives any orders for a Product, it shall refer such orders to Sanofi in the
applicable country or region.
5.9    Shipping and Returns. Sanofi shall be responsible for handling all
returns of the Products. If a Product sold is returned to Denali, Denali shall
promptly ship such Product to a facility designated by Sanofi. Sanofi shall also
be responsible for handling all aspects of such Product order processing,
invoicing and collection, distribution, inventory, and receivables for each
jurisdiction or region.
5.10    Recalls, Market Withdrawals or Corrective Actions. In the event that any
Regulatory Authority issues or requests a recall or takes a similar action in
connection with a Product, or in the event either Party determines that an
event, incident or circumstance has occurred that may result in the need for a
recall or market withdrawal, in each case, in any jurisdiction or region, the
Party notified of such recall or similar action, or the Party that desires such
recall or similar action, shall, within [***] hours, advise the other Party
thereof orally or in writing. Sanofi shall decide whether to conduct a recall in
such jurisdiction or region and the manner in which any such recall shall be
conducted, provided that Sanofi shall make such decision in consultation with
Denali if the recall pertains to the CNS Program, except in the case of a
government mandated recall or if Denali has exercised the Denali Royalty Option,
in which case Sanofi may act without such advance notice or consultation, but
shall notify Denali as soon as possible. Each Party shall make available to the
other Party, upon request, all of such Party’s pertinent records that such other
Party may reasonably request to assist such other Party in effecting any recall.
5.11    Product Trademarks. [***].
5.12    Markings. To the extent required by Applicable Law in a country or other
jurisdiction in the Territory, the Promotional Materials, packaging, and Product
Labeling for the Licensed Products shall contain the Corporate Name of both
Sanofi and Denali.
5.13    Responsibility for Commercialization Costs. The costs and expenses of
any activities conducted pursuant to Section ‎5.4.2 (Calculation of Sales Force
Costs), Section ‎5.6 (Medical Inquiries), Section ‎5.7 (Product Packaging;
Branding), Section ‎5.8 (Sales and Distribution), Section ‎5.9 (Shipping and
Returns) and Section ‎5.10 (Recalls, Market Withdrawals or Corrective Actions)
(a) for Cost Profit Sharing Products in each applicable Cost Profit Sharing
Country shall be included in calculating Allowable Expenses, and (b) otherwise
(including with respect to the Peripheral Program) such costs and expenses shall
be the responsibility of Sanofi.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 59 -

--------------------------------------------------------------------------------

Confidential


ARTICLE 6
LICENSE GRANTS; EXCLUSIVITY
6.1    License Grants to Sanofi.
6.1.1    Grant. Subject to the terms and conditions of this Agreement (including
Section ‎6.1.2 (Certain Restrictions and Reservations)), Denali hereby grants to
Sanofi:
(a)    An exclusive (including exclusive of Denali) royalty-bearing license and
Right of Reference, with the right to grant sublicenses and further Rights of
Reference through multiple tiers in accordance with Section ‎6.3.1 (By Sanofi),
under the Denali Technology (including Denali’s interest in the Joint Program
Know-How and Joint Program Patents), to Exploit Licensed Compounds, Licensed
Products, Sanofi Compounds and Sanofi Products, in the Field in the Territory;
and
(a)    A non-exclusive royalty-bearing license, with the right to grant
sublicenses in accordance with Section ‎6.3.1 (By Sanofi), to use Denali’s
Corporate Names solely as required by Applicable Law to Exploit Licensed
Compounds, Licensed Products, Sanofi Compounds and Sanofi Products, in the Field
in the Territory.
6.1.2    Certain Restrictions and Reservations. In no event shall Sanofi use (or
authorize the use of) any Denali Technology (other than Joint Program Know-How
and Joint Program Patents) except for the purposes of Exploiting Licensed
Compounds, Licensed Products, Sanofi Compounds and Sanofi Products under and in
accordance with this Agreement. Notwithstanding Section 6.1.1 (Grant) and
without limiting Denali’s obligations under Section 6.8 (Exclusivity) or any
other applicable term of this Agreement, [***]. For the avoidance of doubt,
Denali retains the right to use and otherwise Exploit (x) the Denali Technology
for purposes of the Development, Manufacture or Commercialization of any
compounds or products that are not Compounds or Products; and (y) Denali’s
Corporate Names for any and all purposes.
6.2    License Grants to Denali.
6.2.1    Grant. Subject to the terms and conditions of this Agreement (including
Section ‎6.2.2 (Certain Restrictions and Reservations)), Sanofi hereby grants to
Denali:
(a)    A license and Right of Reference, with the right to grant sublicenses and
further Rights of Reference in accordance with Section ‎6.3.2 (By Denali), under
the Sanofi Technology (including Sanofi’s interest in Joint Program Know-How and
Joint Program Patents) and a sublicense under the rights in the Denali
Technology granted to Sanofi under Section 6.1 (License Grants to Sanofi) to
Exploit CNS Licensed Compounds, CNS Licensed Products, Sanofi CNS Compounds and
Sanofi CNS Products, in the Field in the Territory (i) in accordance with the
applicable Development Plan (including pre-clinical and non-clinical activities
for Indications within Alzheimer’s Disease), (ii) for discovery and development
of biomarkers in connection with the Program, (iii) the conduct of
counter-screens in connection with medicinal chemistry efforts in connection
with the Program, (iv) research purposes (including basic biology research to
validate new Indications for RIPK1 Inhibitors) in connection with the Program,
and (v) for the conduct of


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 60 -

--------------------------------------------------------------------------------

Confidential


(A) Additional CNS Development Activities (including any pre-clinical,
non-clinical and formulation development activities that may be appropriate to
support such Additional CNS Development Activities and making (or having made)
Compounds and Products for use in such Additional Development Activities), and
(B) the applicable Co-Commercialization Plans, and such licenses granted to
Denali under this Section 6.2.1(a) shall be exclusive with respect to the
conduct of (x) Phase I Trial and Phase II Trial activities for Indications with
Alzheimer’s Disease that are set forth in the CNS Development Plan [***], and
(y) any Clinical Study for a particular indication that is an Additional
Development Activity conducted by Denali pursuant to Section 3.2.4 (Additional
CNS Program Development Activities), and otherwise the licenses granted to
Denali under this Section 6.2.1(a) shall be non-exclusive;
(b)    A non-exclusive license, with the right to grant sublicenses in
accordance with Section ‎6.3.2 (By Denali), to use Sanofi’s Product Trademarks
and Sanofi’s Corporate Names solely as required by Applicable Law to Exploit
Licensed CNS Compounds, Licensed CNS Products, Sanofi CNS Compounds and Sanofi
CNS Products, in the Field in the Territory in accordance with Section ‎5.12
(Markings), the applicable Development Plan and the applicable
Co-Commercialization Plans; and
(c)    A non-exclusive license and Right of Reference, with the right to grant
sublicenses and further Rights of Reference in accordance with Section ‎6.3.2
(By Denali), under the Denali Technology, Sanofi Technology (including Sanofi’s
interest in Joint Program Know-How and Joint Program Patents) and sublicense
under the rights granted to Sanofi under Section 6.1 (License Grants to Sanofi),
to Exploit CNS Licensed Compounds, CNS Licensed Products, Sanofi CNS Compounds,
Sanofi CNS Products, in the Field in the Territory for the conduct of the
Technology Transfer Plan (including DMPK, biomarker and toxicology activities
included therein).
6.2.2    Certain Restrictions and Reservations. In no event shall Denali use (or
authorize the use of) any Sanofi Technology (other than Joint Program Know-How
and Joint Program Patents) except for the purposes of Exploiting Licensed
Compounds, Licensed Products, Sanofi CNS Compounds and Sanofi CNS Products,
under and in accordance with this Agreement. Notwithstanding Section 6.2.1
(Grant) and without limiting Sanofi’s obligations under Section 6.8
(Exclusivity), [***]. For avoidance of doubt, Sanofi retains the right to use
and otherwise Exploit (x) the Sanofi Technology for purposes of the Development,
Manufacture or Commercialization of any compounds or products that are not
Compounds or Products; and (y) Sanofi’s Corporate Names for any and all
purposes.
6.3    Sublicenses; Licensing.
6.3.1    By Sanofi. Sanofi shall have the right to grant (i) sublicenses (or
further Rights of Reference), through multiple tiers of sublicensees, under the
licenses and Rights of Reference granted in Section ‎6.1.1 (Grant), or
(ii) licenses under the Sanofi Technology and Rights of Reference Controlled by
Sanofi, in each case, to its Affiliates and other Persons; provided that any
such sublicenses (and further Right of Reference) shall be [***].


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 61 -

--------------------------------------------------------------------------------

Confidential


6.3.2    By Denali. Denali shall have the right to grant sublicenses (or further
Rights of Reference) under the licenses and Rights of Reference granted to
Denali under Section ‎6.2.1 (Grant) to its Affiliates and other Persons;
provided that any such sublicenses (and further right of reference) shall be
[***]. Notwithstanding the foregoing, and without limiting its right to
subcontract pursuant to Section 6.4 (Subcontracting), Denali shall not have the
right to, and shall not, grant any sublicense under the licenses and Rights of
Reference granted in Section 6.2.1 (Grant) to a Third Party Sublicensee:
(a) [***]; and (b) [***].
6.3.3    Responsibility for Sublicensees. Each sublicensing Party (or Party
whose Affiliate grants a sublicense) shall remain liable under this Agreement
for the performance of all its obligations under this Agreement [***].
6.3.4    Have Rights. The grant of a right by a Party to “have made”, “have
used”, “have sold”, “have imported” or similar action to be taken solely on
behalf, and for the sole benefit of, a Party or its Affiliate, whether implied
or expressed in a contract with a Third Party Provider, without any other
express license rights to be exercised by the grantee independently of the
Party, e.g., to independently “make”, will be deemed to be a subcontract under
Section 6.4 (Subcontracting) if it otherwise meets the requirements of
Section 6.4 (Subcontracting) and not a sublicense that is the subject of
Section 6.3 (Sublicenses).
6.4    Subcontracting. Each Party and its Affiliates may subcontract the
performance of any of its Development activities and Commercialization
activities in the Territory with respect to a Program undertaken in accordance
with this Agreement to one or more Third Party Providers pursuant to a
Subcontract Agreement which shall be [***]; provided that:
(a)    each Party shall keep the other Party reasonably informed with respect to
any material activities such Party intends to subcontract and [***];
(b)    the Subcontract Agreement shall (i) [***]; (ii) [***]; and (iii) [***];
(c)    except with the written consent of the other Party (in its sole
discretion), a Party shall not subcontract to a Third Party [***] more than
[***] of those activities to be conducted by such Party in a particular [***];
provided, further, that the foregoing restriction shall not apply to Denali
until the expiration of the first [***] after the [***] so long as employees of
Denali [***]; and
(d)    Denali may [***], provided that, for the avoidance of doubt, Denali shall
[***].
Notwithstanding the foregoing, the subcontracting Party shall [***].
6.5    Third Party Intellectual Property.
6.5.1    Existing Denali In-License Agreements. It is understood that Denali’s
In-License Agreements existing as of the Execution Date and listed on
Schedule 6.5.1 (collectively, the “Existing In-License Agreements”) may require
that particular provisions be incorporated into


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 62 -

--------------------------------------------------------------------------------

Confidential


a sublicense granted thereunder. The requirements of any such provisions in the
Existing In-License Agreements are set out on Schedule 6.5.1 attached hereto and
shall be deemed incorporated by reference into this Agreement for the sole
purpose of the subject matter that is the subject of the sublicense. Each of
Denali and Sanofi agrees to be bound by and comply with the provisions of each
Existing In-License Agreement listed on Schedule 6.5.1 to the extent applicable
to Denali in its capacity as licensee of each such Existing In-License Agreement
or Sanofi in its capacity as a sublicensee under each such Existing In-License
Agreement for so long as the applicable Existing In-License Agreement is in full
force and effect and thereafter [***].
6.5.2    New Technology.
(a)    For CNS Program.
(i)    Acquisition Process. [***]. If, after the Effective Date, a Party
acquires, from any Third Party, [***] pertaining to a CNS Compound or CNS
Product being Developed or Commercialized under this Agreement (“New CNS Program
Technology”), the following shall apply:
(A)    Promptly after such acquisition (or promptly after Additional CNS
Development Opt-In Notice has been provided for any such Third Party rights
acquired in connection with any Additional CNS Development Activities), such
Party shall so notify the [***] and provide the [***] with a summary of the
terms of any license or agreement under which such Party would acquire such New
CNS Program Technology that would be applicable to such a CNS Compound or CNS
Product (such applicable terms, “New CNS Program Technology Terms”).
(B)    In the event the [***] determines [***], then such New CNS Program
Technology shall be included in Denali Technology or the Sanofi Technology, as
the case may be, and subject to the terms and conditions of this Agreement and
the Parties shall be bound by such New CNS Program Technology Terms.
(C)    In the event the [***] does not make such determination, then such New
CNS Program Technology shall thereafter be deemed excluded from the Denali
Technology or Sanofi Technology, as the case may be, under this Agreement,
[***].
(ii)    Cost Sharing. If any New CNS Program Technology is subject to payment to
a Third Party as a result of a Party’s exercise of any such New CNS Program
Technology in performance of activities under this Agreement, then (x) such
amounts specifically allocable to the Regulatory Approval or sale of a Cost
Profit Sharing Product in the applicable Cost Profit Sharing Country shall be
included as Allowable Expenses, and (y) otherwise shall be borne by the Parties
as mutually agreed, including with respect to Sanofi’s rights to offset any such
amounts against royalties otherwise due to Denali pursuant to Section ‎7.5.4(c)
(In-License Agreements).


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 63 -

--------------------------------------------------------------------------------

Confidential


(b)    For Peripheral Program.
(i)    Acquisition Process. If, after the Effective Date, a Party wishes to
acquire from any Third Party [***] pertaining to a Peripheral Compound or
Peripheral Product being Developed or Commercialized under this Agreement, or
incorporate any Third Party [***] into any Peripheral Compound or Peripheral
Product being Developed or Commercialized under this Agreement ([***], “New
Peripheral Program Technology”), then, the following shall apply: (A) to the
extent such New Peripheral Program Technology would be Denali Technology, Denali
shall so notify Sanofi and provide Sanofi with a summary of the terms of any
license or agreement under which Denali acquired such New Peripheral Program
Technology (such applicable terms, “Denali New Peripheral Program Technology
Terms”), and Sanofi shall have the right to elect whether to apply such New
Peripheral Program Technology to Peripheral Compounds or Peripheral Products
under this Agreement and included in the Denali Technology licensed to Sanofi
hereunder; and (B) to the extent such New Peripheral Program Technology would be
Sanofi Technology, Sanofi shall have the right to determine whether to apply
such New Peripheral Program Technology to the Peripheral Compounds or Peripheral
Products under this Agreement. In the event Sanofi elects in writing to include
any such New Peripheral Program Technology in the Denali Technology, then such
New Peripheral Program Technology shall be included in Denali Technology and
subject to the terms and conditions of this Agreement and the Parties shall be
bound by such Denali New Peripheral Program Technology Terms. In the event
Sanofi does not elect in writing to apply such New Peripheral Program Technology
to Peripheral Compounds or Peripheral Products, then such New Peripheral Program
Technology shall thereafter be deemed excluded from the Denali Technology, as
the case may be, under this Agreement.
(ii)    Cost Sharing. If any New Peripheral Program Technology is subject to
payment to a Third Party, as a result of the grant to Sanofi or rights with
respect to any such New Peripheral Program Technology, or the exercise by Sanofi
of any such New Peripheral Program Technology in performance of activities under
this Agreement, then Sanofi shall pay (or, if applicable, reimburse Denali for)
such amounts, subject to Sanofi’s rights to offset applicable amounts pursuant
to Section ‎7.5.4(c) (In-License Agreements).
6.5.3    Coordination with Third Party Agreements. The obligations of each Party
and the rights of the other Party under this Agreement, [***], provided that
[***]. If the [***] would (if followed) cause the Party to such an agreement
[***], then [***]. If the Party to any such agreement [***], then, to the extent
permitted by such agreement, such Party shall [***].
6.6    Retention of Rights.
6.6.1    By Denali. Except as expressly provided in this Agreement, Denali
grants no other right or license to Sanofi under this Agreement, including any
rights or licenses to the Denali Technology, the Regulatory Documentation,
Denali’s Corporate Names, or any other Patent or intellectual property rights
not otherwise expressly granted herein, whether by implication, estoppel or
otherwise.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 64 -

--------------------------------------------------------------------------------

Confidential


6.6.2    By Sanofi. Except as expressly provided in this Agreement, Sanofi
grants no other right or license to Denali under this Agreement, including any
rights or licenses to the Sanofi Technology, the Regulatory Documentation,
Sanofi’s Corporate Names, or any other Patent or intellectual property rights
not otherwise expressly granted herein, whether by implication, estoppel or
otherwise.
6.7    Confirmatory License Agreement. Each Party shall, if requested to do so
by the other Party, promptly enter into confirmatory license agreements in the
form, or substantially the form, reasonably requested by such other Party for
purposes of recording the licenses granted under this Agreement with the
applicable governmental offices as such other Party considers appropriate. Until
the execution of any such confirmatory licenses, so far as may be legally
possible, Denali and Sanofi shall have the same rights in respect of the Denali
Technology and Sanofi Technology, as the case may be, and be under the same
obligations to each other in all respects as if the said confirmatory licenses
had been executed.
6.8    Exclusivity.
6.8.1    Joint Commitment. During the Term, each Party agrees for itself and its
Affiliates to:
(a)    [***], and
(b)    [***],
in the case of each of (a) and (b), only [***].
6.8.2    Acquisitions of Competing Products. Notwithstanding the provisions of
Section ‎6.8.1 (Joint Commitment), if, during the Term:
(a)    Acquired Competing Product. A Party or any of its Affiliates acquires
rights to any [***] (any of the foregoing, a “Competing Product”) through an
Acquisition, such Acquisition, and the Development and Commercialization of such
Competing Product thereafter, shall not constitute a breach of Section 6.8.1
(Joint Commitment) if either (i) [***], or (ii) [***]. The acquiring Party shall
notify the other Party in writing of its election (proviso (i) or (ii)) under
this Section 6.8.2(a) within [***] from the closing of the Acquisition.
(a)    Change in Control Competing Product. If a Party undergoes a Change in
Control and the relevant acquirer or merger partner controls rights to any
Competing Product(s), such Change in Control, and the subsequent Development,
Manufacture and Commercialization of such Competing Product(s) by such relevant
acquirer or merger partner, as the case may be, or any of its Affiliates, shall
not constitute a breach of Section ‎6.8.1 (Joint Commitment) if (i) [***], or
(ii) [***] (“Change in Control Effective Date”); provided, however, that if
(1) [***]; (2) [***]; and (3) [***] (ii) and [***], then the following will
apply: (A) [***]; (x) notwithstanding Section 2.3.2 (Specific Responsibilities),
[***]; (y) Sanofi’s obligations under Section 6.8 (Exclusivity) [***]; and
(z) notwithstanding Section 5.2.4(a) (Co-Commercialization Option), [***]. The
acquired Party shall notify the other Party in writing of its election ((i) or
(ii),


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 65 -

--------------------------------------------------------------------------------

Confidential


including, with respect to (ii), [***] from the Change in Control Effective Date
(the date of such notice, “Competing Product Election Notice”).
ARTICLE 7
PAYMENTS
7.1    Upfront Consideration. Within [***] following the Effective Date, in
partial consideration paid in return for those rights granted to Sanofi under
this Agreement, Sanofi shall pay to Denali a one-time payment in the amount of
One Hundred Twenty Five Million Dollars ($125,000,000) (“Upfront
Consideration”). The Upfront Consideration shall not be refundable or creditable
against any future payments by Sanofi to Denali under this Agreement.
7.2    CNS Program Milestones.
7.2.1    CNS Milestones. Sanofi shall pay to Denali, in accordance with
Section ‎7.4.2 (Reports and Payments for Milestones) and Section ‎7.9 (Mode of
Payment), the milestone payments set forth below (together with the amounts in
Section ‎7.2.2 [***], the “CNS Milestone Payments”) following the [***] of each
of the following corresponding development and regulatory milestone events
(together with the development and regulatory milestone events in Section ‎7.2.2
[***], each, a “CNS Milestone” as numbered in the following table) with respect
to a CNS Product (subject to Section 7.4 (Other Matters Regarding Milestones)):
CNS Milestone
CNS Milestone Payment
1.    [***]
[***]
2.    [***]
[***]
3.    [***]
[***]
4.    [***]
[***]
5.    [***]
[***]
6.    [***]
[***]
7.    [***]
[***]
8.    [***]
[***]
9.    [***]
[***]
10.    [***]
[***]
11.    [***]
[***]
12.    [***]
[***]
13.    [***]
[***]
14.    [***]
[***]

7.2.2    [***]. In addition to the amounts set out in Section ‎7.2.1 (CNS
Milestones), Sanofi shall pay to Denali, in accordance with Section ‎7.4.2
(Reports and Payments for Milestones) and Section ‎7.9 (Mode of Payment),
additional CNS Milestone Payments if the Indication with respect to which a
particular CNS Milestone is [***], as follows: (i)  [***], and (ii) [***] under
this Section 7.2.2 shall be payable only once on the [***] of the applicable CNS
Milestone by a CNS Product for [***],[***], and shall be payable in addition to
any corresponding CNS Milestone


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 66 -

--------------------------------------------------------------------------------

Confidential


Payment specified in the table in Section ‎7.2.1 (CNS Milestones), if an [***]
for which the applicable CNS Milestone is achieved. By way of example, [***].
7.2.3    Additional CNS Milestone Details. For purposes of Section ‎7.2.1 (CNS
Milestones):
(a)    The CNS Product for the purposes of CNS Milestones [***] in the table in
Section 7.2.1 (CNS Milestones) may, but need not, be the same CNS Product;
(b)    If, at the time of achievement of CNS Milestone [***] (or a requirement
to pay the corresponding payment under this Section ‎7.2.3), a milestone payment
corresponding to achievement of CNS Milestone [***] was not paid, then upon such
achievement (or deemed achievement) of CNS Milestone [***], a milestone
corresponding to such unpaid CNS Milestone [***] shall also become due and
payable to Denali (unless the achievement of CNS Milestone [***] was by an
Indication within [***]);
(c)    If at the time of achievement of CNS Milestones [***] (or a requirement
to pay the corresponding payment under this Section ‎7.2.3), a milestone payment
corresponding to achievement of CNS Milestones [***] was not paid, then upon
such achievement (or deemed achievement) of CNS Milestones [***], a milestone
corresponding to such unpaid CNS Milestones [***] shall also become due and
payable to Denali (except that Milestone [***] would not be payable if such
achievement of CNS Milestone(s) [***] was by an Indication within [***]);
(d)    If at the time of achievement of CNS Milestone [***] (or a requirement to
pay the corresponding payment under this Section ‎7.2.3), a milestone payment
corresponding to achievement of CNS Milestone [***] was not paid, then upon such
achievement (or deemed achievement) of CNS Milestone [***], a milestone
corresponding to such unpaid CNS Milestone [***] shall also become due and
payable to Denali (except that CNS Milestone [***] would not be payable if such
achievement of CNS Milestone [***] was by an Indication within [***]);
(e)    If at the time of achievement of CNS Milestones [***] (or a requirement
to pay the corresponding payment under this Section ‎7.2.3), a milestone payment
corresponding to achievement of CNS Milestones [***]was not paid, then upon such
achievement (or deemed achievement) of CNS Milestones [***], a milestone
corresponding to such unpaid CNS Milestones [***] shall also become due and
payable to Denali (except that CNS Milestone [***] would not be payable if such
achievement of CNS Milestone [***] was by an Indication within [***]);
(f)    If at the time of achievement of CNS Milestones [***] (or a requirement
to pay the corresponding payment under this Section ‎7.2.3), a milestone payment
corresponding to achievement of CNS Milestone [***] was not paid, then upon such
achievement (or deemed achievement) of CNS Milestones [***], a milestone
corresponding to such unpaid CNS Milestone [***] shall also become due and
payable to Denali; and


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 67 -

--------------------------------------------------------------------------------

Confidential


(g)    If at the time of receipt of the first Regulatory Approval by the FDA or
EMA, whichever occurs first, for a CNS Product for an Indication within [***], a
milestone payment corresponding to [***] involving a CNS Product for an
Indication within [***] was not paid pursuant to Section ‎7.2.2 ([***]), then,
upon such receipt of first Regulatory Approval for a CNS Product for an
Indication within [***], a milestone corresponding to such unpaid [***]
milestone shall also become due and payable to Denali.
7.2.4    CNS Milestones Payable Once; Maximum Amount. For clarity, each CNS
Milestone is payable only once, no CNS Milestones would be payable for
subsequent or repeated achievements of milestone events with respect to one or
more of the same or different CNS Products, and in no event would CNS Milestone
Payments under this Section ‎7.2 (CNS Program Milestones) with respect to CNS
Products exceed Six Hundred Million Dollars ($600,000,000) in the aggregate
([***]).
7.2.5    Distinct and Different Indications. For purposes of determining whether
a milestone event has been achieved under Section 7.2 (CNS Program Milestone) or
Section 7.3 (Peripheral Program Milestones), (a) an Indication shall only be
deemed a “Distinct Indication” if such disease or condition has [***], and
(b) an Indication shall be deemed to be “Different” [***]. For the avoidance of
doubt, [***].
7.2.6    Acceleration of First Approval Milestones. Upon [***] shall be due and
payable by Sanofi to Denali upon Sanofi’s receipt of an invoice therefor from
Denali. If such payment occurs, the CNS Milestone Payment for [***].
7.3    Peripheral Program Milestones.
7.3.1    Peripheral Milestones. Sanofi shall pay to Denali, in accordance with
Section ‎7.4.2 (Reports and Payments for Milestones) and Section ‎7.9 (Mode of
Payment), the milestone payments set forth below (“Peripheral Milestone
Payments”) following the [***] of each of the following development, regulatory
and sales milestone events (each, a “Peripheral Milestone” as numbered in the
following table) with respect to a Peripheral Licensed Product (subject to
Section 7.4 (Other Matters Regarding Milestones)):


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 68 -

--------------------------------------------------------------------------------

Confidential


Peripheral Milestone
Peripheral Milestone Payment
1.    [***]
[***]
2.    [***]
[***]
3.    [***]
[***]
4.    [***]
[***]
5.    [***]
[***]
6.    [***]
[***]
7.    [***]
[***]
8.    [***]
[***]
9.    [***]
[***]
10.    [***]
[***]
11.    [***]
[***]
12.    [***]
[***]
13.    [***]
[***]
14.    [***]
[***]
15.    [***]
[***]
16.    [***]
[***]
17.    [***]
[***]
18.    [***]
[***]
19.    [***]
[***]

7.3.2    Additional Peripheral Milestone Details. For purposes of Section ‎7.3.1
(Peripheral Milestones):
(a)    The Peripheral Licensed Product for the purposes of Peripheral
Milestones [***] in the table in Section 7.3.1 (Peripheral Milestones) may, but
need not, be the same Peripheral Licensed Product;
(b)    If, at the time of achievement of Peripheral Milestone [***] (or a
requirement to pay the corresponding payment under this Section ‎7.3.2), a
milestone payment corresponding to achievement of Peripheral Milestone [***] was
not paid, upon such achievement (or deemed achievement) of Peripheral
Milestone [***], a milestone corresponding to such unpaid Peripheral
Milestone [***] shall also become due and payable to Denali;
(c)    If, at the time of achievement of Peripheral Milestone [***] (or a
requirement to pay the corresponding payment under this Section ‎7.3.2), a
milestone payment corresponding to achievement of Peripheral Milestones [***]
was not paid, upon such achievement (or deemed achievement) of Peripheral
Milestone [***], a milestone corresponding to such unpaid Peripheral
Milestones [***] shall also become due and payable to Denali;
(d)    If, at the time of achievement of Peripheral Milestones [***] (or a
requirement to pay the corresponding payment under this Section ‎7.3.2), a
milestone payment corresponding to achievement of Peripheral Milestones [***]
was not paid, upon such achievement


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 69 -

--------------------------------------------------------------------------------

Confidential


(or deemed achievement) of Peripheral Milestones [***], a milestone
corresponding to such unpaid Peripheral Milestones [***] shall also become due
and payable to Denali;
(e)    If at the time of achievement of Peripheral Milestone [***], (or a
requirement to pay the corresponding payment under this Section ‎7.3.2), a
milestone payment corresponding to achievement of Peripheral Milestone [***] was
not paid, upon such achievement (or deemed achievement) of Peripheral
Milestone [***] then a milestone corresponding to such unpaid Peripheral
Milestone [***] shall also become due and payable to Denali;
(f)    If at the time of achievement of Peripheral Milestones [***] (or a
requirement to pay the corresponding payment under this Section ‎7.3.2), a
milestone payment corresponding to achievement of Peripheral Milestones [***]
was not paid, upon such achievement (or deemed achievement) of Peripheral
Milestones [***], a milestone corresponding to such unpaid Peripheral
Milestones [***] shall also become due and payable to Denali;
(g)    If at the time of achievement of Peripheral Milestone [***], (or a
requirement to pay the corresponding payment under this Section ‎7.3.2), a
milestone payment corresponding to achievement of Peripheral Milestone [***] was
not paid, upon such achievement (or deemed achievement) of Peripheral
Milestone [***], a milestone corresponding to such unpaid Peripheral
Milestone [***] shall also become due and payable to Denali;
(h)    If at the time of achievement of Peripheral Milestones [***] (or a
requirement to pay the corresponding payment under this Section ‎7.3.2), a
milestone payment corresponding to achievement of Peripheral Milestones [***]
was not paid, upon such achievement (or deemed achievement) of Peripheral
Milestones [***], a milestone corresponding to such unpaid Peripheral
Milestone [***] shall also become due and payable to Denali.
7.3.3    Peripheral Milestones Payable Once; Maximum Amount. For clarity, each
Peripheral Milestone is payable only once, no Peripheral Milestones would be
payable for subsequent or repeated achievements of milestone events with respect
to one or more of the same or different Peripheral Products, and in no event
would Peripheral Milestone Payments under this Section ‎7.3 (Peripheral Program
Milestones) with respect to Peripheral Licensed Products exceed Four Hundred
Ninety Five Million Dollars ($495,000,000) in the aggregate.
7.4    Other Matters Regarding Milestones.
7.4.1    Milestones on CNS Products Developed for Non-Neurology Indications and
Peripheral Products Developed for Neurology Indications. Notwithstanding
Section 7.2.1 (CNS Milestones) and Section 7.3.1 (Peripheral Milestones), but
subject to Section 7.2.6 (Acceleration of First Approval Milestones), if a CNS
Product is Developed under this Agreement for any Indication(s) outside the
Neurology Field (an “Expanded Indication CNS Product”) or a Peripheral Product
is Developed under this Agreement for any Indication(s) within the Neurology
Field (an “Expanded Indication Peripheral Product”), then, Sanofi’s obligation
to pay milestones to Denali shall be as follows:


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 70 -

--------------------------------------------------------------------------------

Confidential


(a) A milestone payment shall be due if a milestone payment would have been
payable by Sanofi to Denali with respect to the applicable [***], disregarding
for such purposes whether (i) the applicable Product is a CNS Product or a
Peripheral Product, and (ii) the Indication to which [***] pertains is within,
or outside of, the Neurology Field (but, for the avoidance of doubt, those
milestone payments specific to [***] and set forth in Section 7.2.2 ([***])
shall remain specific to [***] as set forth therein).
(b) With respect to an Expanded Indication CNS Product, if as a result of the
assessment pursuant to clause (a) above, a milestone payment is so due from
Sanofi to Denali, the amount of the corresponding milestone payment shall be
based [***] until a payment has been made, pursuant to this Section 7.4.1 or
otherwise, with respect to all CNS Milestones and Peripheral Milestones that may
trigger an obligation for Sanofi to make a payment to Denali with respect to the
applicable [***] under Section 7.2.1 (CNS Milestones) and Section 7.3.1
(Peripheral Milestones) (taken together).
(c) With respect to an Expanded Indication Peripheral Product, if as a result of
the assessment pursuant to clause (a) above, a milestone payment is so due from
Sanofi to Denali, the amount of the corresponding milestone payment shall be
based upon [***] until a payment has been made, pursuant to this Section 7.4.1
or otherwise, with respect to all Peripheral Milestones and CNS Milestones that
may trigger an obligation for Sanofi to make a payment to Denali with respect to
the applicable [***] under Section 7.2.1 (CNS Milestones) and Section 7.3.1
(Peripheral Milestones) (taken together).
For clarity, nothing in this Section 7.4.1 shall be deemed to require Sanofi to
pay to Denali under this Agreement: (x) CNS Milestone Payments with respect to
[***]; nor (y) Peripheral Milestone Payments with respect to [***]. Further,
Section 7.2.4 (CNS Milestones Payable Once; Maximum Amount) and Section 7.3.3
(Peripheral Milestones Payable Once; Maximum Amount) shall remain in effect and
nothing in this Section 7.4.1 shall be deemed to require Sanofi to pay to Denali
under this Agreement milestone payments of more than One Billion and Ninety-Five
Million Dollars ($1,095,000) ([***]) if no additional payment is triggered under
Section 7.2.2 ([***])). Examples of milestone payment obligations for CNS
Products Developed for Non-Neurology and Neurology Indications are provided in
Schedule 7.4.1(a). Examples of milestone payment obligations for Peripheral
Products Developed for Non-Neurology and Neurology Indications are provided in
Schedule 7.4.1(b).
7.4.2    Reports and Payments for Milestones. With respect to each CNS Milestone
set out in Section ‎7.2 (CNS Program Milestones) and each Peripheral Milestone
other than Peripheral Milestones [***] set out in Section ‎7.3 (Peripheral
Program Milestones), the Party who achieves such CNS Milestone or Peripheral
Milestone, as applicable (or under whose authority such CNS Milestone or
Peripheral Milestone, as applicable, is achieved), shall notify the other Party
in writing within [***] after the achievement thereof. If Denali notifies Sanofi
of such milestone event, Denali shall include an invoice for the corresponding
milestone payment with such notice. If Sanofi notifies Denali of such milestone
event, Denali shall promptly, after receipt of such notice, submit an invoice to
Sanofi for the corresponding milestone amount. Sanofi shall pay to Denali the
corresponding milestone payment set out in Section ‎7.2 (CNS Program Milestones)
or


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 71 -

--------------------------------------------------------------------------------

Confidential


Section ‎7.3 (Peripheral Program Milestones), as applicable, no later than [***]
after receipt of the applicable invoice. Each milestone payment set forth in
Section ‎7.2 (CNS Program Milestones) or Section ‎7.3 (Peripheral Program
Milestones) shall not be refundable and shall not be creditable against future
milestone payments or other amounts paid or payable by Sanofi to Denali under
this Agreement.
7.5    Royalties. Sanofi shall make the following royalty payments to Denali for
sales of the relevant Products:
7.5.1    CNS Program. Subject to Section ‎7.7 (Cost Profit Sharing) and
Section 7.8 (Denali Royalty Option), Sanofi shall pay to Denali royalties at the
applicable royalty rates specified in the table below on the Net Sales of CNS
Products in the Territory (excluding Net Sales of Cost Profit Sharing Products
in the applicable Co-Commercialization Countries).
Tiered Annual CNS Net Sales
Royalty Rate
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

7.5.2    Peripheral Program.
(a)    Peripheral Licensed Products. Subject to Section 7.5.2(b) (Peripheral
Products in the Neurology Field), Sanofi shall pay to Denali royalties at the
applicable royalty rates specified in the table below on the Net Sales of
Peripheral Licensed Products in the Territory.
Tiered Annual Worldwide Peripheral Net Sales
Royalty Rate
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

(b)    Peripheral Products in the Neurology Field. If the [***], then each of
the royalty rates set forth in Section 7.5.2(a) (Peripheral Licensed Products)
shall be increased by [***].
7.5.3    Royalty Term.
(a)    Duration of Accruals; Paid-Up. Royalties under this Section ‎7.5
(Royalties) shall be payable on a country-by-country basis and
Product-by-Product basis beginning upon the First Commercial Sale of the
applicable Product in such country until the expiration of the Royalty Term in
such country. Upon completion of all such payments with respect to a Product in
a country and all milestone payments or, if applicable, share of Net Revenues
(if the Product was previously a Cost Profit Sharing Product), the licenses
granted by Denali to Sanofi for such Product


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 72 -

--------------------------------------------------------------------------------

Confidential


in such country shall be deemed fully paid-up, irrevocable, perpetual,
non-terminable, and exclusive and survive termination of this Agreement in whole
or in part for any reason (“Fully Paid-Up License”).
(b)    Definitions. For purposes of this Section ‎7.5 (Royalties),
(i)    “Royalty Term” means, with respect to a country and Product, the period
commencing on the First Commercial Sale of such Product in such country and
ending upon the later of: [***]; and
(ii)    “Royalty Term Determining Product Patent” means: [***]; in every such
case [***].
7.5.4    Royalty Reductions.
(a)    Patent Coverage. If, during the Royalty Term for a Product, there does
not exist in a given country [***] for so long as there are no such [***], such
Product in such country at the time of the applicable Product sale.
(b)    Generic Competition. On a Product-by-Product and country-by-country
basis, if a Generic Version of such Product is launched in such country in a
Calendar Quarter and Net Sales of such Product in such country decline by the
percentage described below, relative to the average Net Sales of such Product in
such country in the [***] Calendar Quarters prior to the first entry of such
Generic Version in such country, then Sanofi’s royalty payment obligations for
Net Sales of such Product in such country for such Calendar Quarter and all
future Calendar Quarters in which Net Sales of such Product in such country
remain at or below such levels, will equal the following percentage of the
otherwise applicable royalty rate pursuant to Section ‎7.5.1 (CNS Program) or
Section ‎7.5.2 (Peripheral Program), as applicable, and Section 7.5.4(a) (Patent
Coverage):
Decline in Net Sales
Royalty Reduction
[***]
[***]
[***]
[***]
[***]
[***]

(c)    In-License Agreements.
(i)    Peripheral Program. On a country-by-country basis and Peripheral
Product-by-Peripheral Product basis, the royalties otherwise payable to Denali
under this Section ‎7.5 (Royalties) with respect to a Peripheral Product are
subject to an offset by [***] of the royalties paid by Sanofi with respect to
New Peripheral Program Technology that is [***]. Such amount(s) may be offset,
in each case, up to a maximum amount of [***] of the royalty otherwise due to
Denali with respect to Peripheral Products in the applicable Calendar Quarter,
provided that any amounts that cannot be offset against amounts due to Denali by
reason of the


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 73 -

--------------------------------------------------------------------------------

Confidential


foregoing maximum amount shall be carried over into one or more subsequent
Calendar Quarter(s) until the full offset is taken.
(ii)    CNS Program. On a country-by-country basis and CNS Product-by-CNS
Product basis, the royalties otherwise payable to Denali under this Section ‎7.5
(Royalties) with respect to a CNS Product would be subject to an offset by [***]
of the royalties paid by Sanofi with respect to New CNS Program Technology that
is [***]. Such amount(s) may be offset, in each case, up to a maximum amount of
[***] of the royalty otherwise due to Denali with respect to CNS Products in the
applicable Calendar Quarter, provided that any amounts that cannot be offset
against amounts due to Denali by reason of the foregoing maximum amount shall be
carried over into one or more subsequent Calendar Quarter(s) until the full
offset is taken.
(iii) [***]. Sanofi shall be responsible for the following amounts paid to [***]
under the [***] with respect to a Compound or Product: [***] of all [***] (as
defined in the [***]), milestone payments and royalties to the extent paid to
[***] with respect to a [***] (as defined in the [***]). To the extent that the
[***] is terminated and Sanofi receives the [***] or enters into a [***]
agreement with [***] in accordance with that certain [***] between [***] dated
[***] (“[***]” and any terms used in this Section 7.5.4(c)(iii) and not defined
in this Agreement shall have the meaning given to such terms in the [***]), then
Denali shall reimburse Sanofi for the following amounts paid to [***] in
accordance with the [***]: [***] of all [***] (as defined in the [***]),[***] to
the extent paid by Sanofi to [***] with respect to a [***] (as defined in the
[***]) and [***] of amounts to the extent paid by Sanofi to [***] with respect
to [***] (as defined in the [***]). Accordingly, a Party shall promptly
reimburse the other Party who made the relevant payments to [***] under the
[***] or as contemplated in the [***] for such first Party’s share of such
amounts as provided in this Section 7.5.4(c)(iii) within [***] of receipt of an
invoice (or other written request) from the other Party with respect thereto,
except that to the extent amounts paid to [***] under the [***] or as
contemplated in the [***] are specifically allocable to a Cost Profit Sharing
Product in a Cost Profit Sharing Country, such amounts shall be included in
Allowable Expenses.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 74 -

--------------------------------------------------------------------------------

Confidential


7.5.5    Manner of Royalty Payments. Within [***] following the end of each
Calendar Quarter after the First Commercial Sale of a Product in the Territory,
Sanofi shall provide to Denali a written, good-faith estimate, on a
Product-by-Product basis, of Net Sales (in Euros) of such Product in the
Territory during the preceding Calendar Quarter and the royalties payable by
Sanofi to Denali pursuant to Section ‎7.5.1 (CNS Program) and Section ‎7.5.2
(Peripheral Program), as applicable. In addition, within [***] following the end
of each Calendar Quarter after the First Commercial Sale of a Product in the
Territory, Sanofi shall provide Denali with a written report (“Quarterly Royalty
Report”) detailing the following information for the applicable Calendar Quarter
and on a Product‑by‑Product and country-by-country basis (to the extent
applicable): [***], provided, however, that, [***]. Net Sales and royalties
shall be presented in Euros in the Quarterly Royalty Report and converted into
United States Dollars following the procedures set forth in Section 7.9 (Mode of
Payment). Within [***] following Denali’s receipt of the Quarterly Royalty
Report, Denali shall issue an invoice of the amount due, and Sanofi shall pay
the full invoiced amount no later than [***] after Sanofi’s receipt of such
invoice.
7.6    Payments on Sanofi CNS Products and Sanofi Peripheral Products. For
purposes of milestone and royalty payments owed pursuant to Section 7.2 (CNS
Program Milestones), Section 7.3 (Peripheral Program Milestones), Section 7.4.1
(Milestones on CNS Products Developed for Non-Neurology Indications and
Peripheral Products Developed for Neurology Indications) and Section 7.5
(Royalties), Sanofi CNS Products and Sanofi Peripheral Products shall be treated
as CNS Licensed Products and Peripheral Licensed Products, respectively, in all
respects except that the amount(s) payable to Denali with respect to Sanofi CNS
Product and Sanofi Peripheral Products pursuant to Section 7.2 (CNS Program
Milestones), Section 7.3 (Peripheral Program Milestones) and Section 7.5
(Royalties), shall be [***] of the corresponding amount(s) payable with respect
to CNS Licensed Products and Peripheral Licensed Products.
7.7    Cost Profit Sharing. Starting on the Effective Date, the Parties will
share Shared Development Costs and Allowable Expenses and Net Revenues
associated with each such CNS Product (for so long as, and solely with respect
to the country for which, such Cost Profit Sharing is in effect, a “Cost Profit
Sharing Product”) on a country-by-country basis in each of the United States and
China (each, a “Cost Profit Sharing Country”) as provided in, and subject to the
terms of, this Section 7.7 (such cost profit sharing arrangement, “Cost Profit
Sharing”). The Parties will share Shared Development Costs for the CNS Program
for all other countries of the Territory subject to the terms set forth in this
Section ‎7.7. The Parties will not share Allowable Expenses and Net Revenues for
the CNS Program for any other countries of the Territory; all such other
countries are subject to the payment of royalties pursuant to Section 7.5.1 (CNS
Program); nor will the Parties share any Development Costs or costs incurred in
the Manufacture or Commercialization of any Peripheral Products.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 75 -

--------------------------------------------------------------------------------

Confidential


7.7.1    Sharing Percentages. Denali and Sanofi shall be responsible for their
respective portions of Development Costs, Shared Development Costs, Allowable
Expenses and Net Revenues at the percentages set forth in the table below in
accordance with the terms set forth in this Section ‎7.7 (Cost Profit Sharing).
Category
Denali
Sanofi
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

7.7.2    Excess Development Cost Sharing Procedures.
(a)    Notwithstanding the other provisions of this Section 7.7 (Cost Profit
Sharing), with respect to each Initial CNS Phase III Trial and any other
Phase III Trial for a CNS Product (including any associated Safety Study) that
Denali agrees to include in the CNS Development Plan, if [***]. Denali shall
provide the foregoing notice to Sanofi no later than [***] after the end of any
Calendar Quarter in which [***].
(b)    If Denali delivers to Sanofi an [***] in accordance with the time periods
in Section 7.7.2(a), then (x) Sanofi shall be responsible for [***]. Denali
shall only be entitled to make the election provided in foregoing clauses (A)
and (B) of the preceding sentence during the following time periods, to the
extent applicable: (xx) before the start of the Launch Window for a CNS Product
that is the subject of a First Co‑Commercialization Drug Approval Application in
a country within the Co‑Commercialization Territory, if Denali is not then
conducting any Co-Commercialization Activities in such country; and (yy) within
[***] after Sanofi obtains Regulatory Approval for the CNS Product if (1) the
relevant Drug Approval Application constituted a First Co-Commercialization Drug
Approval Application in a country within the Co‑Commercialization Territory and
Denali is conducting any Co-Commercialization Activities in such country,
(2) the applicable Regulatory Approval did not result from a First
Co‑Commercialization Drug Approval Application in a country within the
Co‑Commercialization Territory or was obtained in [***]. If Denali provides
Sanofi with a timely [***], then Denali shall pay to Sanofi the applicable [***]
within [***] after Regulatory Approval of the subject CNS Product is obtained.
If Denali does not provide Sanofi with an [***], Denali shall not have any
obligation to pay to Sanofi any of the applicable [***], and Sanofi shall not
have the right to offset or credit such amounts against any payments to Denali
under this Agreement. [***].
(c)    For each Initial CNS Phase III Trial or any other Phase III Trial
(including the Shared LTS Costs for any associated Safety Study) for a CNS
Product that Denali agrees to include in the CNS Development Plan, the
applicable “Cost Cap” shall be:
(i)    in the case of an Initial CNS Phase III Trial (including the Shared LTS
Costs for any associated Safety Study), an amount that is the lesser of: (x) the
sum of (A) [***], and (B)  [***]; and (y) [***], and (B) [***]; and


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 76 -

--------------------------------------------------------------------------------

Confidential


(ii)    in the case of any other Phase III Trial (including any Shared LTS Costs
for any associated Safety Study) for a CNS Product that Denali agrees to include
in the CNS Development Plan, the sum of (A) [***]; and (B) [***].
7.7.3    Shared Development Costs and Allowable Expenses.
(a)    General. Within [***], unless such timing is adjusted by the Finance
Working Group, prior to the end of each [***], each Party will provide the other
Party with a good-faith estimate of the Shared Development Costs and Allowable
Expenses it incurred in such [***] for each Cost Profit Sharing Product in each
applicable Cost Profit Sharing Country. The Finance Working Group will establish
the level of detail necessary in such estimate for each Party to satisfy its
internal reporting requirements. No later than [***] prior to the end of each
Calendar Quarter, unless such timing is adjusted by the Financial Working Group,
each Party will provide the other Party with a reasonably detailed estimate of
the Shared Development Costs and Allowable Expenses it incurred in such Calendar
Quarter for each Cost Profit Sharing Product in each applicable Cost Profit
Sharing Country, which will include the actual costs for the first two [***] and
good-faith estimate for the last [***]. Within [***] after the end of each
Calendar Quarter, unless such timing is adjusted by the Financial Working Group,
each Party will provide the other Party with a report of actual Shared
Development Costs and Allowable Expenses for such Calendar Quarter for each Cost
Profit Sharing Product in each applicable Cost Profit Sharing Country and, to
the extent applicable, the cumulative amount of any Excess Study Costs (if
applicable), which report will contain a detailed and itemized calculation of
such costs for each Cost Profit Sharing Product. In addition to the annual
approval of the relevant budgets for the CNS Program by the JSC, at the
frequency of [***], and prior to the end of June and October of each Calendar
Year, each Party will provide the Finance Working Group with a non-binding
estimate of its Shared Development Costs, Excess Study Costs (if applicable) and
Allowable Expenses for each Cost Profit Sharing Product in each applicable Cost
Profit Sharing Country for the [***] period [***] following the first Calendar
Year covered by such approved budget; provided that the Parties will review and
discuss such estimated costs at the Finance Working Group or the JCC.
(b)    Expense Review. Each Party shall have the right to review and submit any
reasonable objection to the Shared Development Costs, Excess Study Costs (if
applicable) or Allowable Expenses set forth in the other Party’s report within
[***] following its receipt of the applicable report from the other Party.
Without limiting a Party’s rights under Section ‎7.14 (Audit), if a Party fails
to object to a Shared Development Cost, Excess Study Costs (if applicable) or
Allowable Expense submitted by the other Party within such [***] period, such
Shared Development Cost or Allowable Expense shall be deemed accepted by such
Party. If a Party exercises its right under Section ‎7.14 (Audit), the audit
findings shall prevail. If a Party requests supporting documentation for any
Shared Development Costs, Excess Study Costs (if applicable) or Allowable
Expenses set forth in the other Party’s report, such Party shall promptly (and
in any event within [***]) provide such documentation to the requesting Party as
may be reasonably necessary to allow the requesting Party to understand the
applicable Shared Development Costs, Excess Study Costs (if applicable) or
Allowable Expenses. Any dispute as to respect to a Shared Development Cost,
Excess Study Costs (if applicable) or Allowable Expense shall be resolved by the
Finance Working Group in accordance with Section ‎7.7.9 (Cost Profit Sharing
Disputes).


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 77 -

--------------------------------------------------------------------------------

Confidential


7.7.4    Net Sales and Net Revenues. In order to satisfy each Party’s internal
reporting requirements, within [***], unless such timing is adjusted by the
Finance Working Group, after the end of each [***], Sanofi will provide Denali
with a good-faith estimate of Net Sales and Net Revenues for each Cost Profit
Sharing Product for such [***] allocable to each Cost Profit Sharing Country.
The Finance Working Group will establish the level of detail necessary in such
estimate for each Party to satisfy its internal reporting requirements and
reporting requirements pursuant to its applicable Accounting Standards. Within
[***] after the end of each Calendar Quarter, unless such timing is adjusted by
the Finance Working Group, Sanofi will provide Denali with a reasonably detailed
estimate of such Net Sales and Net Revenues for such Calendar Quarter allocable
to each country, which will include the actual Net Sales and Net Revenues for
the first [***] and a good-faith estimate for the last [***] allocable to each
Cost Profit Sharing Country. Within [***] after the end of each Calendar
Quarter, unless such timing is adjusted by approval of the JSC, Sanofi will
provide Denali with a report of such Net Sales and Net Revenue for such Calendar
Quarter allocable to each country, [***].
7.7.5    Reporting, Reconciliation and True-Up. Within [***] after the end of
each Calendar Quarter, Sanofi will calculate and provide to each Party and the
Finance Working Group a report of, and an invoice for, the amount each Party is
responsible for under Section ‎7.7 (Cost Profit Sharing) with respect to the CNS
Program, such that the Parties share Shared Development Costs, Allowable
Expenses, and all Net Revenues, for such Calendar Quarter, in accordance with
the percentages set forth in Section ‎7.7.1 (Sharing Percentages). One of the
Parties will make a balancing payment (“Balancing Payment”) to the other Party
in order to cause such sharing as set forth in Section ‎7.7 (Cost Profit
Sharing) within [***] after the issuance of the report by Sanofi under this
Section ‎7.7.5.
7.7.6    Certain Other Matters Relating to Cost Calculations.
(a)    Allocation of FTE Costs and Out-of-Pocket Costs. It is understood that
Shared Development Costs and Allowable Expenses shall (i) [***]; and (ii) [***].
To the extent that any activity is conducted (or an Out‑of‑Pocket Cost or FTE
Cost is incurred) is not solely attributable to actual Shared Development Costs
or Allowable Expenses for a Cost Profit Sharing Product in a Cost Profit Sharing
Country (including, for example and not by way of limitation, Manufacturing
Costs incurred with respect to the scale up of Manufacturing activities for a
particular Cost Profit Sharing Product), then such Out-of-Pocket Costs, FTE
Costs or other costs for the applicable activity shall be included in Shared
Development Costs and Allowable Expenses only to the extent fairly and
reasonably allocated to Shared Development Costs or Allowable Expenses for a
Cost Profit Sharing Product in the applicable Cost Profit Sharing Country, in
each case in accordance with Accounting Standards. [***].
(a)    Treatment of Overhead; Other Matters. The Parties acknowledge and agree
that Development Costs and Allowable Expenses shall not include allocation of
overhead [***]. Except to the extent already included [***], Development Costs
and Allowable Expenses shall not include either Party’s costs to the extent
pertaining to [***] activities associated with overseeing execution of and
compliance with this Agreement, unless otherwise agreed by the Parties under
this Agreement or otherwise in writing. Development Costs and Allowable Expenses


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 78 -

--------------------------------------------------------------------------------

Confidential


shall also exclude: (i) any costs attributable to a breach of this Agreement by
either Party; or (ii) Indemnified Losses subject to indemnification pursuant to
Section 12.1 (Indemnification of Denali) or Section ‎12.2 (Indemnification of
Sanofi), except as otherwise expressly provided in Section ‎1.6 (“Allowable
Expenses” definition), Section 1.44 (“Development Costs” definition) or
Section 1.143 (“Shared Development Costs” definition), .
7.7.7    Financial Reporting Activities; Finance Working Group. With respect to
the financial reporting activities between the Parties, unless Denali has
exercised the Denali Royalty Option pursuant to Section ‎7.8 (Denali Royalty
Option), the JSC shall establish a finance working group (“Finance Working
Group”) to coordinate the activities and reporting by the Parties as set forth
in Section ‎7.7.3 (Shared Development Costs and Allowable Expenses) and to
assist the JSC in its responsibilities with respect to the review and resolution
of financial matters. In particular, the Finance Working Group shall:
(a)    facilitate the creation of CNS Development Budget and
Co‑Commercialization Budget, including the annual updates thereto;
(b)    reconcile financial and accounting matters between the Parties;
(c)    initiate and execute an effective and efficient revenue and cost sharing
process (cross-charges);
(d)    cooperate to ensure that the CNS Development Budget and
Co‑Commercialization Budget agreed to for a Calendar Year (or any other given
period) can be interpreted for the purposes of both Parties’ internal financial
and audit reporting requirements, including each Party’s fiscal year reporting;
(e)    monitor the budget, expense and revenue reporting requirements between
the Parties related to the Programs to ensure that each Party is able to comply
with its respective internal financial and audit reporting requirements and, as
appropriate, recommending to the JSC for approval, changes to the reporting
requirements under this Agreement; and
(f)    undertake such other tasks with respect to the calculation,
implementation and reporting for the Parties’ sharing of Manufacturing Costs,
Shared Development Costs, Allowable Expenses and Net Revenues as the Parties
mutually agree.
7.7.8    Consequences of Non-Compliance with Cost Sharing Obligations. In the
event that [***] (provided that, if [***], which shall [***]; provided, however,
that, [***]. For the avoidance of doubt, [***].
7.7.9    Cost Profit Sharing Disputes. [***]. In the event [***].
7.7.10    [***]. With respect to each Cost Profit Sharing Product in a Cost
Profit Sharing Country, if (a) [***], and (c) [***], then, [***] in such Cost
Profit Sharing Product in a Cost Profit Sharing Country [***] in a [***]
conducted in accordance with the following terms:


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 79 -

--------------------------------------------------------------------------------

Confidential


(a)    [***]. Promptly following [***] delivery of the [***], the Parties will
engage in [***] of the [***] and, if the Parties are unable to mutually agree
[***] will occur within [***] after the [***],[***] shall be entitled to [***]
by submitting [***] (a) [***], and (b) [***].
(b)    Invoices. Following receipt of the [***], if applicable, [***] will send
to [***] an invoice for the amount determined in accordance with
Section 7.7.10(a) ([***]) to be payable at the [***].
(c)    Closing. If the [***] occurs, the Parties will select [***], which [***]
shall not be earlier than [***], nor later than [***], from the [***]. At such
[***],[***] will pay the amount invoiced pursuant to Section ‎7.7.10(b)
(Invoices), if any, in immediately available funds. Effective as of the [***],
the Agreement with respect to the applicable Cost Profit Sharing Product in the
Cost Profit Sharing Country [***].
7.8    Denali Royalty Option (to Stop Cost Profit Sharing).
7.8.1    Exercise by Denali. Denali may, upon [***] prior written notice to
Sanofi or as otherwise provided in Section 7.7.2 (Excess Development Cost
Sharing Procedures), opt out of future Cost Profit Sharing with respect to each
Cost Profit Sharing Product (and any other CNS Products including the same CNS
Compound as such Cost Profit Sharing Product), and any Excess Study Costs with
respect to such CNS Product in one or both Cost Profit Sharing Country(ies)
incurred pursuant to Section 7.7 (Cost Profit Sharing), such option, the “Denali
Royalty Option”. Each Cost Profit Sharing Product with respect to which Denali
exercises the Denali Royalty Option (and all other CNS Products including the
same CNS Compound as any such Cost Profit Sharing Product) may be referred to as
a “Cost Profit Sharing Opt Out Products”) and each corresponding country may be
referred to as a “Cost Profit Sharing Opt Out Country”. The end of the [***]
period specified in Denali’s notice is referred to in this Agreement as the
“Co‑Funding End Date”.
7.8.2    Consequences of Exercise of Denali Royalty Option on Payments.
Effective from and after the Co-Funding End Date, Denali shall not be obligated
or allowed to share Allowable Expenses or Net Revenues for the applicable Cost
Profit Sharing Opt Out Product in the applicable Cost Profit Sharing Opt Out
Country or Shared Development Costs for the Cost Profit Sharing Opt Out Product
and Sanofi shall begin accruing royalties for the subject Cost Profit Sharing
Opt Out Product in the corresponding Cost Profit Sharing Opt Out Country(ies) in
accordance with the royalty rates set forth below. Following each exercise or
election of the Denali Royalty Option with respect to a Cost Profit Sharing
Product, the royalty rate applicable to such corresponding Cost Profit Sharing
Opt Out Product for each tier set forth in the table in Section 7.5.1 (CNS
Program) shall be increased as set forth in the table below, determined on the
basis of the total amount of Development Costs (including Additional CNS
Development Costs to the extent such amounts are included in the CNS Development
Budget pursuant to Section 3.2.4(e) (Opt In for Additional CNS Development
Activities)), and any Excess Cost Opt-In Amount that Denali elects to pay in
accordance with Section 7.7.2 (Excess Development Cost Sharing Procedures) and
any amount that Denali elects to pay in accordance with Section 3.2.4
(Additional CNS Program Development Activities) with respect to Additional CNS
Development Activities conducted by Sanofi) that have


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 80 -

--------------------------------------------------------------------------------

Confidential


been borne by Denali with respect to all Cost Profit Sharing Opt Out Products at
the time of such exercise or election (“Co-Funding Amount”):
Co-Funding Amount
Royalty Rate Adjustment
[***]
[***]
[***]
[***]
[***]
[***]

[***], the applicable royalty rates on Annual CNS Net Sales for such Cost Profit
Sharing Product applicable from and after the Co-Funding End Date following such
exercise Denali Royalty Option, shall be as follows:
Tiered Annual CNS Net Sales
Royalty Rate
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]

7.8.3    Other Consequences of Exercise of Denali Royalty Option.
Notwithstanding anything to the contrary in ‎Article 1 (Definitions), ‎Article 2
(Collaboration Management), ‎Article 3 (Development and Regulatory Activities),
‎Article 4 (Manufacturing) or ‎Article 5 (Commercialization), in the event
Denali exercises the Denali Royalty Option pursuant to this Section ‎7.8 (Denali
Royalty Option), the following shall also apply from and after the Co-Funding
End Date with respect to the applicable Cost Profit Sharing Opt Out Products and
Cost Profit Sharing Opt Out Country:
(a)    No Longer a Cost Sharing Product. The Cost Profit Sharing Opt Out Product
shall no longer be deemed a Cost Profit Sharing Product in the corresponding
Cost Profit Sharing Opt Out Country(ies) that was/were the subject of the Denali
Royalty Option, and such Cost Profit Sharing Opt Out Country(ies) shall no
longer be deemed Cost Profit Sharing Country(ies) with respect to such Cost
Profit Sharing Opt Out Products.




*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 81 -

--------------------------------------------------------------------------------


Confidential




(b)    Sanofi Development and Regulatory Lead. Notwithstanding Section ‎3.2.3(d)
(Designation of Development Lead for the CNS Program) and Section ‎3.4.2 (CNS
Program Regulatory Lead), Sanofi shall be designated the Development Lead and
Regulatory Lead for the Cost Profit Sharing Opt Out Product in the corresponding
Cost Profit Sharing Opt Out Country(ies).
(c)    Plans. Without limiting Sanofi’s obligations under Section 3.2.2
(Amendments and Updates), Section 5.2.5 (Commercialization Reports) or
Section 5.3.3 (Amendments and Updates), on at least an annual basis thereafter,
Sanofi shall submit (i) a revised CNS Development Plan to the JSC for review and
comment, and (ii) a Global Commercialization Plan (if appropriate based on the
then-current Development stage of the Products) to the JSC for review and
comment that includes the Cost Profit Sharing Opt Out Product in the
corresponding Cost Profit Sharing Opt Out Country(ies).
(d)    Sanofi Decision-Making. Sanofi shall, notwithstanding Section ‎2.4.5
(Joint Committee Decision Making), have the right to make decisions with respect
to the Cost Profit Sharing Opt Out Product in the corresponding Cost Profit
Sharing Opt Out Country(ies) as if such CNS Product was a Peripheral Product.
(e)    JDC and JCC Meetings. If Denali exercises the Denali Royalty Option
pursuant to this Section ‎7.8 (Denali Royalty Option) for all Cost Profit
Sharing Products in both Cost Profit Sharing Countries, the JDC and JCC shall no
longer meet after the second (2nd) anniversary of the First Commercial Sale of
the first CNS Product. Thereafter, Sanofi shall provide Denali an annual update
of all material Development and Commercialization activities in the Major
Markets that were completed in the prior Calendar Year and those planned for the
upcoming Calendar Year with respect to CNS Products.
7.9    Mode of Payment. All payments to either Party under this Agreement shall
be made from a U.S. entity through a banking institution located in the United
States by deposit of Dollars in the requisite amount to such bank account as the
receiving Party may from time to time designate by notice to the paying Party.
For the purpose of calculating any sums due under, or otherwise reimbursable
pursuant to, this Agreement (including the calculation of Net Sales and
royalties expressed in Euros), a Party shall convert any amount expressed in a
foreign currency into Dollar equivalents in the manner used by such Party from
time to time in the preparation of its audited financial statements for external
reporting purposes (provided that such practices use one or more widely accepted
sources of exchange rates) or an equivalent resource as agreed by the Parties,
during the Calendar Quarter for which a payment is due.
7.10    Withholding Taxes.
7.10.1    Reductions. The amounts payable pursuant to this Agreement
(“Payments”) shall not be reduced on account of any Taxes, unless required by
Applicable Law. A payor Party shall deduct and withhold from the Payments any
Taxes that it is required by


- 82 -

--------------------------------------------------------------------------------


Confidential


Applicable Law to deduct or withhold. Notwithstanding the foregoing, the Parties
shall use reasonable efforts to take all such acts and to sign all such
documents as will enable them to take advantage of any applicable double
taxation agreement or treaty, and if a recipient is entitled under any
applicable tax treaty to a reduction of rate of, or the elimination of, or
recovery of, applicable withholding tax, it may deliver to the payor Party or
the appropriate governmental authority the prescribed forms necessary to reduce
the applicable rate of withholding or to relieve the payor Party of its
obligation to withhold tax. In such case, the payor Party shall apply the
reduced rate of withholding, or not withhold, as the case may be, provided that
the payor Party is in receipt of evidence (e.g., the recipient’s delivery of all
applicable documentation), in a form reasonably satisfactory to the payor Party,
at least [***] week prior to the time that the Payments are due. If, in
accordance with the foregoing, the payor Party withholds any amount, it shall
pay to the recipient Party the balance when due, make timely payment to the
proper taxing authority of the withheld amount, and send the recipient Party
proof of such payment within [***] following that payment.
7.10.2    Assignments. If a Party that owes a payment under this Agreement
assigns its rights and obligations to any person as permitted in accordance with
Section ‎15.3 (Assignment; Effects of Acquisitions) and if, solely as a result
of such assignment, the withholding or deduction of taxes required by Applicable
Law with respect to payments owed by such assignee under this Agreement is
increased, then any amount payable under this Agreement shall be increased to
take into account such withheld or deducted taxes as may be necessary so that,
after making all required tax withholdings and deductions (including tax
withholdings and deductions on amounts payable under this Section ‎7.10
(Withholding Taxes)), the payee receives an amount equal to the sum it would
have received as of the Effective Date.
7.11    Indirect Taxes. All payments are exclusive of value added taxes, sales
taxes, consumption taxes and other similar taxes (“Indirect Taxes”). If any
Indirect Taxes are chargeable in respect of any payments, the paying Party shall
pay such Indirect Taxes at the applicable rate in respect of such payments
following receipt, where applicable, of an Indirect Taxes invoice in the
appropriate form issued by the receiving Party in respect of those payments. The
Parties shall issue invoices for all amounts payable under this Agreement
consistent with Indirect Tax requirements and irrespective of whether the sums
may be netted for settlement purposes. If the Indirect Taxes originally paid or
otherwise borne by the paying Party are in whole or in part subsequently
determined not to have been chargeable, all reasonably necessary steps requested
by the paying Party will be taken by the receiving Party to receive a refund of
these undue Indirect Taxes from the applicable governmental authority or other
fiscal authority and any amount of undue Indirect Taxes repaid by such authority
to the receiving Party (net of any amounts incurred with respect to the receipt
of such amounts) will be transferred to the paying Party within [***] of
receipt.
7.12    Interest on Late Payments. If any payment or portion thereof due to
either Party under this Agreement is not paid when due, then such paying Party
shall pay interest thereon at a rate equal to [***] or, if lower, the maximum
rate permitted by Applicable Law, calculated on the number of days such payment
is delinquent, compounded annually and computed on the basis of a three hundred
and sixty-five (365) day year.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 83 -

--------------------------------------------------------------------------------

Confidential


7.13    Financial Records. Each Party shall keep complete and accurate books and
records pertaining to Net Sales of Products, Additional CNS Development Costs,
Shared Development Costs, Allowable Expenses and Net Revenues with respect to
the CNS Compounds and CNS Products, and Development of the Compounds or
Products, including books and records of actual expenditures with respect to the
budgets set forth in the CNS Development Plan and the Co-Commercialization Plan,
in sufficient detail to calculate all amounts payable hereunder and to verify
compliance with its obligations under this Agreement. Such books and records
shall be retained by such Party until the later of (a) [***] after the end of
the period to which such books and records pertain, and (b) the expiration of
the applicable tax statute of limitations (including any extensions thereof), or
for such longer period as may be required by Applicable Law.
7.14    Audit. At the request of the other Party, each Party shall permit an
independent public accounting firm of nationally recognized standing designated
by the other Party and reasonably acceptable to the audited Party, at reasonable
times during normal business hours and upon reasonable notice, to audit the
books and records maintained pursuant to Section ‎7.13 (Financial Records) to
ensure the accuracy of all reports and payments made hereunder, provided that
such rights with respect to records pertaining to Additional CNS Development
Costs for an Additional CNS Development Activity shall not be exercised until
after an Additional CNS Development Opt-In Notice is provided with respect to
such Additional CNS Development Activity. Such examinations may not (a) be
conducted for any Calendar Quarter more than [***] after the end of such
quarter, (b) be conducted more than once in any [***] period (unless a previous
audit during such [***] period revealed an underpayment with respect to such
period) or (c) be repeated for any Calendar Quarter; except in each case, for
cause. The accounting firm shall disclose to the auditing Party whether the
reports are correct or not, and the details concerning any discrepancies
sufficient for the auditing Party to understand any such discrepancies. Absent
manifest error by such independent accounting firm, the determination of such
independent accounting firm shall be binding on the Parties. Except as provided
below, the cost of this audit shall be borne by the auditing Party, unless the
audit reveals a variance of greater than [***] from the reported amounts for the
inspected period, in which case the audited Party shall bear the cost of the
audit. If such audit concludes that (i) additional amounts were owed by the
audited Party, the audited Party shall pay the additional amounts, with interest
from the date originally due as provided in Section ‎7.12 (Interest on Late
Payments), or (ii) excess payments were made by the audited Party, the auditing
Party shall, at its election, reimburse such excess payments or elect that such
excess payments shall be offset against future payments due to the auditing
Party under this Agreement, in either case ((i) or (ii)), within [***] after the
date on which such audit is completed by the auditing Party.
7.15    Confidentiality. The receiving Party shall treat all information subject
to review under this ‎Article 7 (Payments) in accordance with the
confidentiality provisions of ‎Article 10 (Confidentiality and Non-Disclosure)
and the Parties shall enter into a reasonably acceptable confidentiality
agreement with the independent accountant obligating such accountant to retain
all such financial information in confidence pursuant to such confidentiality
agreement.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 84 -

--------------------------------------------------------------------------------

Confidential


7.16    No Other Compensation. Each Party hereby agrees that the terms of this
Agreement fully define all consideration, compensation and benefits, monetary or
otherwise, to be paid, granted or delivered by a Party to the other Party in
connection with the transactions contemplated herein. Neither Party previously
has paid or entered into any other commitment to pay, whether orally or in
writing, any of the other Party’s employees, directly or indirectly, any
consideration, compensation or benefits, monetary or otherwise, in connection
with the transaction contemplated herein.
ARTICLE 8
INTELLECTUAL PROPERTY
8.1    Ownership of Intellectual Property.
8.1.1    Ownership of Patents and Know-How Generated under this Agreement. As
between the Parties, [***].
8.1.2    Assignment, Disclosure and Assistance Obligation. Each Party shall
cause all employees and contractors who perform activities for such Party or its
Affiliate under this Agreement to be under an obligation to assign their rights
in any Information, inventions, discoveries, improvements and works resulting
therefrom to such Party or its Affiliate. At the request of [***] shall require
its employees and contractors who are inventors on any such Program Patent to
cooperate and provide assistance to its employer or its Affiliate in relevant
intellectual property-related matters, including by executing all appropriate
documents, cooperating in discovery and, if legally required to continue any
such enforcement activities, joining as a party to any action or providing a
power of attorney solely for such purpose. For clarity, the requirements of
Section ‎6.4 (Subcontracting) and Section ‎15.15 (Performance by Affiliates,
Sublicensees and Third Party Providers) shall apply to each Party’s use of Third
Party Providers, Affiliates or Sublicensees, to perform activities for such
Party under this Agreement.
8.1.3    Ownership of Corporate Names. Each Party shall retain all right, title
and interest in and to its Corporate Names.
8.2    Maintenance and Prosecution of Patents. As between the Parties, and
subject to Section 6.5.3 (Coordination with Third Party Agreements) and the
requirements of the Existing In-License Agreements, with respect to [***], the
following shall apply:
8.2.1    [***].
(a)    [***]. [***].
(b)    [***]. [***]s.
(c)    [***]. [***].
(d)    [***]. [***].
8.2.2    [***]. [***].


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 85 -

--------------------------------------------------------------------------------

Confidential


8.2.3    [***]. [***].
8.2.4    [***]. [***].
8.2.5    [***]. [***].
8.3    [***]. [***]:
8.3.1    [***]. [***].
8.3.2    Infringement Enforcement Actions.
(a)    [***]. [***].
(b)    [***]. [***].
8.3.3    [***]. [***].
8.3.4    [***]. [***].
8.3.5    [***]. [***].
8.3.6    [***]. [***].
8.4    [***]. [***].
8.5    Invalidity or Unenforceability Defenses or Actions.
8.5.1    Notice. Each Party shall promptly notify the other Party in writing of
any alleged or threatened assertion of invalidity or unenforceability of any of
the Product Patents by a Third Party, in each case of which such Party becomes
aware.
8.5.2    [***]. [***].
8.5.3    [***]. [***].
8.5.4    [***]. [***].
8.5.5    [***]. [***].
8.6    Product Trademarks.
8.6.1    [***]. [***].
8.6.2    [***]. [***].
8.6.3    [***]. [***].
8.6.4    [***]. [***].


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 86 -

--------------------------------------------------------------------------------

Confidential


8.6.5    [***]. [***].
8.7    [***]. [***]:
8.7.1    [***]. [***].
8.7.2    [***]. [***].
8.7.3    [***]. [***].
8.8    [***]. [***].
ARTICLE 9
PHARMACOVIGILANCE AND SAFETY
9.1    Pharmacovigilance. Each Party shall provide the other Party with all
Information reasonably necessary or desirable for such Party to comply with its
pharmacovigilance responsibilities in all countries in the Territory.
Sufficiently in advance of the start of any Clinical Trials conducted under this
Agreement, the Parties shall enter into an agreement (“Pharmacovigilance
Agreement”) to initiate a process for the exchange of safety data (including
post-marketing spontaneous reports received by each Party and its Affiliates) in
a mutually agreed format in order to monitor the safety of the Compounds or
Products and to meet reporting requirements with any applicable Regulatory
Authority.
9.2    Global Safety Database.
9.2.1    CNS Program. Within [***] after the Effective Date, Denali shall
initially set up, and thereafter will hold and maintain the global safety
database for CNS Compounds and CNS Products with respect to safety data obtained
in connection with the Denali CNS Development Activities. In connection with the
commencement of Sanofi CNS Development Activities by Sanofi and in accordance
with the Transition Plan, or if Denali exercises the Denali Royalty Option,
Denali shall transfer to Sanofi, in the electronic format agreed upon by the
Parties at the JDC, the complete contents of the safety database maintained by
Denali pursuant to this Section ‎9.2.1 for the CNS Compounds and CNS Products.
Thereafter Sanofi shall maintain the global safety database for such CNS
Compounds and CNS Products.
9.2.2    Peripheral Program. Sanofi shall maintain the global safety database
for Peripheral Compounds and Peripheral Products.
9.2.3    Costs. Each Party’s and its Affiliates’ costs incurred in connection
with receiving, recording, reviewing, communicating, reporting and responding to
adverse events with respect to such Compounds and Products and in establishing
and maintaining a global safety database for such Compounds and Products
(a) shall be included in the Allowable Expenses to the extent pertaining to a
Cost Profit Sharing Product in a Cost Profit Sharing Country; and (b) [***].


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 87 -

--------------------------------------------------------------------------------

Confidential


9.3    Patient Safety Cooperation. Each Party agrees that ensuring patient
safety is an essential aspect of the product development and commercialization
process and, in furtherance thereof, each Party agrees to use reasonable efforts
to cooperate with the other Party with respect to any patient safety matters
arising under this Agreement, and will consider the other Party’s views on
safety matters reasonably and in good faith in light of each Party’s interest in
developing therapeutic solutions that comply with applicable regulatory, safety
and ethical standards. Without limiting the foregoing, if either Party
reasonably believes that the [***] is likely to identify a Patient Safety Risk
that could reasonably affect [***] then such Party shall notify the other Party,
and, at either Party’s request, the Parties will discuss and consider in good
faith [***]. Sanofi will ensure (through its JSC members or otherwise) that a
presentation made by the relevant Sanofi personnel at a meeting of the [***]
regarding any such matters will include (i) [***] and (ii) [***]. In addition,
at Sanofi’s sole discretion, Denali may directly participate in such a meeting
of the [***].
ARTICLE 10
CONFIDENTIALITY AND NON-DISCLOSURE
10.1    Confidentiality Obligations. At all times during the Term and for a
period of [***] following termination or expiration of this Agreement in its
entirety, each Party shall, and shall cause its Affiliates and its and their
respective officers, directors, employees and agents to, keep confidential and
not publish or otherwise disclose to a Third Party and not use, directly or
indirectly, for any purpose, any Confidential Information furnished or otherwise
made known to it, directly or indirectly, by the other Party, except to the
extent such disclosure or use is expressly permitted by the terms of this
Agreement and is reasonably necessary or useful for the performance of such
Party’s obligations, or the exercise of rights expressly granted to such Party
under, this Agreement. The terms, but not the mere existence, of this Agreement
will also be considered Confidential Information for which each Party is a
receiving Party for purposes of this Article 10 (Confidentiality and
Non-Disclosure).
10.2    Exceptions. Notwithstanding the foregoing, the confidentiality and
non-use obligations under Section ‎10.1 (Confidentiality Obligations) shall not
apply to any information that the receiving Party can demonstrate by
documentation or other competent proof:
10.2.1    has been published by a Third Party or otherwise is or becomes part of
the public domain by public use, publication, general knowledge or the like
through no wrongful act, fault or negligence on the part of the receiving Party;
10.2.2    is in the receiving Party’s possession prior to disclosure by the
disclosing Party, to the extent the receiving Party has the right to use and
disclose such information;
10.2.3    is subsequently lawfully received by the receiving Party from a Third
Party, to the extent the receiving Party has the right to use and disclose such
information without breach of any agreement between such Third Party and the
disclosing Party;
10.2.4    is published or otherwise generally made available to Third Parties by
the disclosing Party without restriction on disclosure; or


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 88 -

--------------------------------------------------------------------------------

Confidential


10.2.5    is independently developed by or for the receiving Party without
reference to, or use or disclosure of, the disclosing Party’s Confidential
Information.
Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination is in the public domain
or in the possession of the receiving Party.
10.3    Permitted Disclosures. Each Party may disclose Confidential Information
to the extent that such disclosure is:
10.3.1    in the reasonable opinion of the receiving Party’s legal counsel,
required to be disclosed pursuant to law, regulation or a valid order of a court
of competent jurisdiction or other supra-national, federal, national, regional,
state, provincial and local governmental body of competent jurisdiction,
(including by reason of filing with securities regulators, but subject to
Section ‎10.5 (Public Announcements)); provided that the receiving Party shall,
unless otherwise prohibited, first have given advanced written notice (and to
the extent possible, at least [***] notice) to the disclosing Party and (other
than with regard to disclosures to securities regulators or to comply with
applicable securities law, which disclosures are covered in Section ‎10.5
(Public Announcements)) give the disclosing Party a reasonable opportunity to
take whatever action it deems necessary to protect its Confidential Information
via a protective order or confidential treatment request. In the event that no
such protective order, confidential treatment, or other remedy is obtained, or
the disclosing Party waives compliance with the terms of this Agreement, the
receiving Party shall furnish only that portion of Confidential Information
which the receiving Party is advised by counsel is legally required to be
disclosed;
10.3.2    made by or on behalf of the receiving Party to the Regulatory
Authorities in connection with any filing, application or request for Regulatory
Approval in accordance with the terms of this Agreement; provided that
reasonable measures shall be taken to assure confidential treatment of such
Confidential Information to the extent practicable and consistent with
Applicable Law;
10.3.3    made to its or its Affiliates’ financial and legal advisors who have a
need to know such disclosing Party’s Confidential Information and are either
under professional codes of conduct giving rise to expectations of
confidentiality and non-use or under written agreements of confidentiality and
non-use, in each case, substantially similar to the obligations of
confidentiality and non-use of the receiving Party pursuant to this ‎Article 10
(Confidentiality and Non-Disclosure);
10.3.4    [***]
10.3.5    [***].


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 89 -

--------------------------------------------------------------------------------

Confidential


10.3.6    For any disclosures made by the receiving Party pursuant to
Section ‎10.3.3, Section 10.3.4 and Section ‎10.3.5, such receiving Party shall
remain responsible for any failure of the relevant Person to treat such
Confidential Information as required under this ‎Article 10 (Confidentiality and
Non-Disclosure). For clarity, in any case where the foregoing disclosure must be
subject to obligations of confidentiality and non-use substantially similar to
those under this ‎Article 10 (Confidentiality and Non-Disclosure), it is
understood that the duration of such confidentiality and non-use obligations
shall be no less than [***] from the date of disclosure.
10.4    Use of Name. Except as expressly provided in this Agreement, neither
Party shall mention or otherwise use the name, logo or Trademark of the other
Party or any of its Affiliates (or any abbreviation or adaptation thereof) in
any publication, press release, marketing and promotional material, website or
other form of publicity, without the prior written approval of such other Party.
Notwithstanding the foregoing, the restrictions imposed by this Section ‎10.4
shall not prohibit either Party from making any disclosure identifying the other
Party that, in the opinion of the disclosing Party’s counsel, is required by
Applicable Law (including stock exchange rules); provided that such Party shall
submit the proposed disclosure identifying the other Party in writing to the
other Party as far in advance as reasonably practicable (and in no event less
than [***] prior to the anticipated date of disclosure unless such proposed
disclosure is required under Applicable Law, or the rules of an applicable
securities exchange, in each case to be made in [***] or less) so as to provide
a reasonable opportunity to comment thereon.
10.5    Public Announcements. Promptly following the Execution Date (and in any
event within [***] thereafter), the Parties shall agree (such agreement not to
be unreasonably withheld, conditioned or delayed) upon the content of a press
release to be issued by each Party or by the Parties jointly to announce the
collaboration and such press release(s) shall not otherwise be subject to the
review procedures in this Section 10.5. Neither Party shall issue any other
public announcement, press release or other public disclosure regarding this
Agreement or the Parties’ activities hereunder without the other Party’s prior
written consent (which shall not be unreasonably withheld, delayed or
conditioned), except for any such disclosure regarding [***], or any other
disclosure that is, in the opinion of the disclosing Party’s counsel, required
by Applicable Law or the rules of a stock exchange on which the securities of
the disclosing Party are listed, or is otherwise expressly permitted in
accordance with this ‎Article 10 (Confidentiality and Non-Disclosure). In the
event a Party desires to make a public announcement regarding the payment of any
milestone or that is, in the opinion of its counsel, required by Applicable Law
or the rules of a stock exchange on which its securities are listed to make such
a public disclosure, such Party shall submit the proposed disclosure in writing
to the other Party as far in advance as reasonably practicable (and in no event
less than [***] prior to the anticipated date of disclosure, unless such
proposed disclosure is required under Applicable Law, or the rules of an
applicable securities exchange, in each case to be made in [***] or less) so as
to provide a reasonable opportunity to comment thereon.
10.6    Publications and Presentations.
10.6.1    [***].
10.6.2    [***].


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 90 -

--------------------------------------------------------------------------------

Confidential


10.6.3    [***].
10.6.4    [***]:
(a)    [***]
(b)    [***]: (i) [***]; (ii) [***]; and (iii) [***]; provided, however, that
[***].
10.7    Prior Confidentiality. Any Information disclosed by a Party or its
Affiliate to the other Party or its Affiliate prior to the Execution Date under
that certain Confidentiality Agreement between the Parties or their respective
Affiliates dated March 14, 2017 shall be deemed to have been disclosed under
this Agreement, and covered by the provisions of this ‎Article 10
(Confidentiality and Non-Disclosure).
10.8    Survival. All Confidential Information shall continue to be subject to
the terms of this Agreement for the period set forth in Section ‎10.1
(Confidentiality Obligations).
10.9    Residuals Disclaimer. Notwithstanding any other provision of this
Agreement, the Parties agree that each Party will not be liable in any respect
for the use of Confidential Information received by such Party hereunder
(whether not such Confidential Information is deemed to be such Party’s
Confidential Information hereunder) by any of officers, directors, employees or
agents of such Party or Affiliates of such Party, to the extent such
Confidential Information is retained in the unaided memory of such officer,
director, employee or agent.
ARTICLE 11
REPRESENTATIONS, WARRANTIES AND COVENANTS
11.1    Mutual Representations and Warranties. Denali and Sanofi each represents
and warrants to the other, as of the Execution Date, as follows:


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 91 -

--------------------------------------------------------------------------------


Confidential


11.1.1    Organization. It is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and has all
requisite power and authority, corporate or otherwise, to execute, deliver and
perform its obligations under this Agreement.
11.1.2    Authorization. The execution and delivery of this Agreement and the
performance by it of its obligations hereunder have been duly authorized by all
necessary corporate action, and do not violate (a) such Party’s charter
documents, bylaws or other organizational documents; (b) in any material
respect, any agreement, instrument, or contractual obligation to which such
Party is bound; (c) any requirement of any Applicable Law existing as of the
Execution Date and applicable to such Party; or (d) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
in effect as of the Execution Date and applicable to such Party.
11.1.3    Binding Agreement. This Agreement is a legal, valid and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance and general
principles of equity (whether enforceability is considered a proceeding at law
or equity).
11.1.4    No Inconsistent Obligation. It is not under any obligation,
contractual or otherwise, to any Person that conflicts with, or is inconsistent
in any material respect with, the terms of this Agreement.
11.1.5    Debarment. Neither it nor any of its employees, nor to its knowledge,
any of the agents performing hereunder, has ever been, is currently or is the
subject of a proceeding that could lead to it or such employees or agents
becoming, as applicable, a Debarred Entity or Debarred Individual, an Excluded
Entity or Excluded Individual or a Convicted Entity or Convicted Individual. For
purposes of this provision, the following definitions shall apply:
(a)    A “Debarred Individual” is an individual who has been debarred by the FDA
pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any capacity
to a Person who has an approved or pending drug or biological product
application.
(b)    A “Debarred Entity” is a corporation, partnership or association that has
been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from submitting
or assisting in the submission of any abbreviated drug application, or a
subsidiary or affiliate of a Debarred Entity.
(c) An “Excluded Individual” or “Excluded Entity” is (i) an individual or
entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in federal health care programs such as
Medicare or Medicaid by the Office of the Inspector General (OIG/HHS) of the
U.S. Department of Health and Human Services; or (ii) is an individual or
entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in federal procurement and non-procurement
programs, including those produced by the U.S. General Services Administration
(GSA).


- 92 -

--------------------------------------------------------------------------------


Confidential


(d)    A “Convicted Individual” or “Convicted Entity” is an individual or
entity, as applicable, who has been convicted of a criminal offense that falls
within the ambit of 21 U.S.C. §335a (a) or 42 U.S.C. §1320a - 7(a), but has not
yet been excluded, debarred, suspended or otherwise declared ineligible.
11.2    Additional Representations and Warranties of Denali. Denali further
represents and warrants to Sanofi, as of the Execution Date [***], as follows:
11.2.1    No claim, judgment or settlement has been brought or obtained against
Denali or any of its Affiliates relating to the Denali Patents or the Denali
Know-How. No claim, litigation or administrative proceeding has been brought or,
to Denali’s knowledge, has been threatened in writing by any Person alleging,
that (a) the Denali Patents are invalid or unenforceable; or (b) the Denali
Patents, or the Denali Know-How, or the disclosing, copying, making, assigning
or licensing of the Denali Patents or the Denali Know-How, or the Development or
Commercialization of the Compounds or Products as contemplated herein, does or
will violate, infringe, misappropriate or otherwise conflict or interfere with,
any Patent or other intellectual property or proprietary right of any Person.
11.2.2    Neither Denali nor, to Denali’s knowledge, any other owner of any of
the Denali Patents has granted to any Third Party any rights under the Denali
Patents to Exploit the Licensed Compounds or Licensed Products in any manner
that conflicts with the rights therein granted to Sanofi under this Agreement.
Denali has the right to grant the licenses and other rights granted to Sanofi
under this Agreement and Denali has not granted any license, right, option or
interest in, to or under the Denali Technology that is in conflict with the
licenses granted to Sanofi under this Agreement.
11.2.3    (a) To Denali’s knowledge, Denali has the right to Exploit all Denali
Know‑How and Denali Patents necessary to conduct the activities under the
Programs with respect to Licensed Compounds and Licensed Products, and (b) the
Development or Commercialization of the Licensed Compounds and Licensed Products
as contemplated herein will not conflict with any other license or agreement to
which Denali or any of its Affiliates is a party.
11.2.4    To Denali’s knowledge and except as listed in Schedule 11.2.4: [***].


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 93 -

--------------------------------------------------------------------------------

Confidential


11.2.5    Schedule 6.5.1 contains a complete and accurate list of all Existing
In-License Agreements. A complete and accurate copy of each contract between
Denali and each such Person and all associated amendments, notices and waivers
related to the performance of obligations thereunder was included in the
electronic data room that it has made available to Sanofi (“Data Room”). Neither
Denali nor, to Denali’s knowledge, any counterparty is in breach of any Existing
In-License Agreement. No party to any such agreement has threatened to
terminate, nor alleged any breach under, any Existing In-License Agreement.
Denali has not received any written notice from any counterparty to any of
Existing In-License Agreements threatening to terminate such Existing In-License
Agreement or alleging that Denali is in breach of any Existing In-License
Agreement. Each Existing In-License Agreement is in full force and effect. None
of the Denali Know-How disclosed to Sanofi contains any Information (as defined
in the [***]) owned by any party to the [***] other than Denali or [***], and no
such other Information, including [***] (each as defined in the [***]), has been
disclosed to Denali or is necessary to conduct the activities contemplated by
this Agreement.
11.2.6    Schedule ‎1.40 contains a complete and correct list of Denali Patents
for which Denali solely controls Prosecution and Maintenance (“Denali Controlled
Denali Patents”) and, to Denali’s knowledge, a complete and correct list of
Denali Patents for which Denali does not solely control Prosecution and
Maintenance (“Denali Licensed Patents”).
(a)    The Denali Controlled Denali Patents have been filed, are being lawfully
Prosecuted and all applicable fees have been paid on or before the due date for
payment. The Denali Controlled Denali Patents are being prosecuted in the
respective patent offices in the Territory in accordance with Applicable Law. To
Denali’s knowledge, the Denali Controlled Denali Patents that have issued as of
the Execution Date are valid. Denali has not intentionally taken or failed to
take any action that would cause the Denali Controlled Denali Patents that have
issued as of the Execution Date to be unenforceable. Denali is the sole owner of
all Denali Controlled Denali Patents.
(b)    To Denali’s knowledge, the Denali Licensed Patents are being prosecuted
in the respective patent offices in the Territory in accordance with Applicable
Law. To Denali’s knowledge, the Denali Licensed Patents have been filed, are
being lawfully Prosecuted and all applicable fees have been paid on or before
the due date for payment. To Denali’s knowledge, the Denali Licensed Patents
that have issued are valid and enforceable.
11.2.7    To Denali’s knowledge, no Person is infringing or threatening to
infringe or misappropriating or threatening to misappropriate the Denali Patents
or the Denali Know-How.
11.2.8    No written claim has been filed, or to Denali’s knowledge, threatened
in writing, against it by any Third Party alleging that the conception,
development or reduction to practice of any of the Denali Patents or Denali
Know-How constitute or involve the misappropriation of trade secrets or other
violation of the rights or property of any Person.
11.2.9    Denali has conducted, and to Denali’s knowledge, its contractors and
consultants have conducted, all Development of the Licensed Compounds in
accordance with Applicable Law.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 94 -

--------------------------------------------------------------------------------

Confidential


11.2.10    Schedule 4.1 contains a complete and accurate list of all of Denali’s
Third Party Providers of manufacturing services and technology performing
activities with respect to the Licensed Compounds or Licensed Products as of the
Execution Date. A complete and accurate copy of each contract between Denali and
each such Third Party Provider and all associated amendments and waivers
pertaining to the performance of obligations thereunder was included in the Data
Room. Neither Denali nor, to Denali’s knowledge, any counterparty is in material
breach of any such agreement. No party thereto has threatened to terminate, nor
alleged any material breach under, any such agreement. Denali has not received
any written notice from any counterparty to any such agreement threatening to
terminate such agreement or alleging that Denali is in breach of any such
agreement. Each such agreement is in full force and effect.
11.2.11    Schedule 11.2.11 sets forth [***], in each case of the Execution
Date.
11.2.12    The inventions claimed or covered by the Denali Controlled Denali
Patents (i) were not conceived, discovered, developed or otherwise made in
connection with any research activities funded, in whole or in part, by the
federal government of the United States or any agency thereof; (ii) are not a
“subject invention” as that term is described in 35 U.S.C. §201(e); (iii) are
not otherwise subject to the provisions of the Patent and Trademark Law
Amendments Act of 1980, as amended, codified at 35 U.S.C. §§200-212, as amended,
or any regulations promulgated pursuant thereto, including in 37 C.F.R.
Part 401; and (iv) are not the subject of any licenses, options or other rights
of any Governmental Authority, within or outside the United States. In the event
that any inventions Covered or claimed by the Denali Controlled Denali Patents
have been conceived, discovered, developed or otherwise made in connection with
any research and development activities funded, in whole or in part, by the
federal government of the United States or any agency thereof, Denali has
complied with the provisions of the Patent and Trademark Law Amendments Act of
1980, as amended, codified at 35 U.S.C. §§200-212, as amended, as well as any
regulations promulgated pursuant thereto, including in 37 C.F.R. Part 401.
11.2.13    All current and former officers, employees, agents and consultants of
Denali or any of its Affiliates who are inventors of or have otherwise
contributed in a material manner to the creation or development of any Denali
Controlled Denali Patents have executed and delivered to Denali or such
Affiliate an assignment or other agreement regarding the protection of
proprietary information and the assignment to Denali or such Affiliate of any
Denali Controlled Denali Patents.
11.3    Additional Covenants of Denali. Denali covenants to Sanofi as follows:
11.3.1    Denali shall [***].
11.3.2    Denali shall (a) [***]; (b) [***]; (c) [***]; and (d) [***]. Denali
shall [***].
11.3.3    Denali shall [***].
11.3.4    If, during the Term, [***], Denali shall [***].


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 95 -

--------------------------------------------------------------------------------

Confidential


11.4    Additional Representations and Warranties of Sanofi. Sanofi further
represents and warrants to Denali, as of the Execution Date [***], as follows:
11.4.1    [***].
11.4.2    [***].
11.4.3    [***].
11.4.4    [***].
11.4.5    [***].
11.4.6    [***].
11.4.7    [***].
11.4.8    Schedule 11.4.8 sets forth [***].
11.5    Additional Covenants of Sanofi. Sanofi covenants to Denali as follows:
11.5.1    Sanofi shall [***].
11.5.2    Sanofi shall (a) [***], (b) [***], and (c) [***].
11.5.3    Neither Sanofi nor any of its Affiliates will [***].
11.5.4    If, during the Term, [***], Sanofi shall [***].
11.6    DISCLAIMER. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 11.1 (MUTUAL REPRESENTATIONS AND WARRANTIES), SECTION 11.2
(ADDITIONAL REPRESENTATIONS AND WARRANTIES OF DENALI), SECTION 11.4 (ADDITIONAL
REPRESENTATIONS AND WARRANTIES OF SANOFI) , NEITHER PARTY MAKES ANY
REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY
DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
ARTICLE 12
INDEMNITY; LIMITATIONS OF LIABILITY; INSURANCE
12.1    Indemnification of Denali. Sanofi shall indemnify Denali, its Affiliates
and its and their respective directors, officers, employees, and agents (“Denali
Indemnitees”) and defend and hold each of them harmless, from and against any
and all losses, damages, liabilities, penalties, costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively,


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 96 -

--------------------------------------------------------------------------------


Confidential


“Indemnified Losses”) in connection with any and all suits, investigations,
claims or demands of Third Parties (collectively, “Third Party Claims”) incurred
by or rendered against the Denali Indemnitees arising from or occurring as a
result of:
(a)    the Development, Manufacture, Commercialization or other Exploitation of
Compounds or Products by or under the authority of Sanofi (other than by Denali,
its Affiliates or Sublicensees) either during the Term or after the termination
of this Agreement (with respect to a Terminated Product), including any
Additional CNS Development Activities conducted by or under the authority of
Sanofi, but in each case excluding any of the foregoing associated with any Cost
Profit Sharing Product in a Cost Profit Sharing Country;
(b)    the negligence, reckless conduct or willful misconduct on the part of
Sanofi or its Affiliates or their respective directors, officers, employees, and
agents in performing its or their obligations under this Agreement; or
(c)    a breach by Sanofi of this Agreement, including any breach of a
representation, warranty or covenant by Sanofi made under ‎Article 11
(Representations, Warranties and Covenants);
except in the case of clauses (a) through (c), for those Indemnified Losses for
which Denali, in whole or in part, has an obligation to indemnify Sanofi
pursuant to Section ‎12.2 (Indemnification of Sanofi), as to which Indemnified
Losses each Party shall indemnify the other to the extent of their respective
liability for such Indemnified Losses.
12.2    Indemnification of Sanofi. Denali shall indemnify Sanofi, its Affiliates
and its and their respective directors, officers, employees and agents (“Sanofi
Indemnitees”), and defend and hold each of them harmless, from and against any
and all Indemnified Losses in connection with any and all Third Party Claims
incurred by or rendered against the Sanofi Indemnitees arising from or occurring
as a result of:
(a)    the Development, Manufacture, Commercialization or other Exploitation of
the CNS Compounds and CNS Products, by or under the authority of Denali (other
than by Sanofi, its Affiliates or Sublicensees) either during the Term or after
the termination of this Agreement (with respect to a Terminated Product),
including any Additional CNS Development Activities conducted by or under the
authority of Denali, but in each case excluding any of the foregoing associated
with Cost Profit Sharing Product in a Cost Profit Sharing Country;
(b)    the negligence, reckless conduct or willful misconduct on the part of
Denali or its Affiliates or its or their respective directors, officers,
employees, and agents in performing its obligations under this Agreement;
(c)    a breach by Denali of this Agreement, including any breach of a
representation, warranty or covenant by Denali made under ‎Article 11
(Representations, Warranties and Covenants).


- 97 -

--------------------------------------------------------------------------------


Confidential


except, in the case of clause (a) through (c) above for those Indemnified Losses
for which Sanofi, in whole or in part, has an obligation to indemnify Denali
pursuant to Section 12.1 (Indemnification of Denali), as to which Indemnified
Losses each Party shall indemnify the other to the extent of their respective
liability for the Indemnified Losses.
12.3    Certain Indemnified Losses. Any Indemnified Losses and all Out-of-Pocket
Costs incurred by a Party to conduct its indemnification obligations under
Section ‎12.1 (Indemnification of Denali) or Section ‎12.2 (Indemnification of
Sanofi), (other than those Indemnified Losses and Out-of-Pocket Costs that
result from the [***]), in connection with any Third Party Claim brought against
either Party resulting directly or indirectly from (a) [***] or (b) [***]. If
either Party learns of any Third Party Claim with respect to Indemnified Losses
covered by this Section ‎12.3, such Party shall provide the other Party with
prompt written notice thereof. The Parties shall confer with respect to how to
respond to such Third Party Claim and how to handle such Third Party Claim in an
efficient manner. In the absence of such an agreement, each Party shall have the
right to take such action as it deems appropriate.
12.4    Notice of Claim. All indemnification claims in respect of a Party, its
Affiliates or their respective directors, officers, employees and agents shall
be made solely by such Party to this Agreement (“Indemnified Party”). Subject to
Section ‎12.3 (Certain Indemnified Losses), the Indemnified Party shall give the
indemnifying Party prompt written notice (“Indemnification Claim Notice”) of any
Indemnified Losses or discovery of fact upon which such Indemnified Party
intends to base a request for indemnification under this ‎Article 12 (Indemnity;
Limitations of Liability; Insurance), but in no event shall the indemnifying
Party be liable for any Indemnified Losses to the extent such Indemnified Losses
arise from any delay in providing such notice. Each Indemnification Claim Notice
must contain a description of the claim and the nature and amount of such
Indemnified Loss (to the extent that the nature and amount of such Indemnified
Loss is known at such time). The Indemnified Party shall furnish promptly to the
indemnifying Party copies of all papers and official documents received in
respect of any Indemnified Losses and Third Party Claims.
12.5    Control of Defense.
12.5.1    In General. Subject to the provisions of Section ‎8.4 (Infringement
Claims by Third Parties), Section ‎8.5 (Invalidity or Unenforceability Defenses
or Actions) and Section ‎8.6.3 (Third Party Claims) and of Section ‎12.3
(Certain Indemnified Losses), at its option, the indemnifying Party may assume
the defense of any Third Party Claim by giving written notice to the Indemnified
Party within [***] after the indemnifying Party’s receipt of an Indemnification
Claim Notice. The assumption of the defense of a Third Party Claim by the
indemnifying Party shall not be construed as an acknowledgment that the
indemnifying Party is liable to indemnify the Indemnified Party in respect of
the Third Party Claim, nor shall it constitute a waiver by the indemnifying
Party of any defenses it may assert against the Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Third Party Claim pursuant to
this Section ‎12.5.1, the indemnifying Party may appoint as lead counsel in the
defense of the Third Party Claim any legal counsel selected by the indemnifying
Party which


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 98 -

--------------------------------------------------------------------------------


Confidential


shall be reasonably acceptable to the Indemnified Party. In the event the
indemnifying Party assumes the defense of such a Third Party Claim, the
Indemnified Party shall immediately deliver to the indemnifying Party all
original notices and documents (including court papers) received by the
Indemnified Party in connection with such Third Party Claim. Should the
indemnifying Party assume the defense of such a Third Party Claim, except as
provided in Section ‎12.5.2 (Right to Participate in Defense), the indemnifying
Party shall not be liable to the Indemnified Party for any legal expenses
subsequently incurred by such Indemnified Party in connection with the analysis,
defense or settlement of the Third Party Claim unless specifically requested in
writing by the indemnifying Party. In the event that it is ultimately determined
that the indemnifying Party is not obligated to indemnify, defend or hold
harmless the Indemnified Party from and against such Third Party Claim, the
Indemnified Party shall reimburse the indemnifying Party for any Indemnified
Losses incurred by the indemnifying Party in its defense of such Third Party
Claim.
12.5.2    Right to Participate in Defense. Without limiting Section ‎12.5.1 (In
General), any Indemnified Party shall be entitled to participate in, but not
control, the defense of such Third Party Claim and to employ counsel of its
choice for such purpose; provided that such employment shall be at the
Indemnified Party’s own expense unless (a) the employment thereof, and the
assumption by the indemnifying Party of such expense, has been specifically
authorized by the indemnifying Party in writing; (b) the indemnifying Party has
failed to assume the defense and employ counsel in accordance with
Section ‎12.5.1 (In General) (in which case the Indemnified Party shall control
the defense); or (c) the interests of the Indemnified Party and the indemnifying
Party with respect to such Third Party Claim are sufficiently adverse to
prohibit the representation by the same counsel of both Parties under Applicable
Law, ethical rules or equitable principles.
12.5.3    Settlement. With respect to any Indemnified Losses relating solely to
the payment of money damages in connection with a Third Party Claim and that
shall not result in the Indemnified Party’s becoming subject to injunctive
relief, specific performance or otherwise adversely affect the business of the
Indemnified Party in any manner, and as to which the indemnifying Party shall
have acknowledged in writing the obligation to indemnify the Indemnified Party
hereunder, the indemnifying Party shall have the sole right to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Indemnified Loss, on such terms as the indemnifying Party, in its sole
discretion, shall deem appropriate. With respect to all other Indemnified Losses
in connection with Third Party Claims, where the indemnifying Party has assumed
the defense of the Third Party Claim in accordance with Section ‎12.5.1 (In
General), the indemnifying Party shall have authority to consent to the entry of
any judgment, enter into any settlement or otherwise dispose of such Indemnified
Loss; provided that it obtains the prior written consent of the Indemnified
Party (which consent shall not be unreasonably withheld, delayed or
conditioned). If the indemnifying Party does not assume and conduct the defense
of a Third Party Claim as provided above, the Indemnified Party may defend
against such Third Party Claim. Regardless of whether the indemnifying Party
chooses to defend or prosecute any Third Party Claim, no Indemnified Party shall
admit any liability with respect to, or settle, compromise or dispose of, any
Third Party Claim in a manner that would have a material adverse effect on the
Indemnified Party or admit wrongdoing on behalf of the Indemnified Party,
without the prior written consent of the indemnifying Party. The indemnifying
Party shall not be liable for any settlement, compromise or other disposition of


- 99 -

--------------------------------------------------------------------------------


Confidential


an Indemnified Loss by an Indemnified Party that is reached without the written
consent of the indemnifying Party.
12.5.4    Cooperation. Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each indemnitee to, cooperate in the defense or prosecution thereof
and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation shall include access during normal business hours afforded to the
indemnifying Party to, and reasonable retention by the Indemnified Party of,
records and information that are reasonably relevant to such Third Party Claim,
and making Indemnified Parties and other employees and agents available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
therewith.
12.5.5    Expenses. Except as provided above, the reasonable and verifiable
costs and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any Third Party Claim shall be reimbursed
on a Calendar Quarter basis in arrears by the indemnifying Party, without
prejudice to the indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.
12.6    Special, Indirect, and Other Losses. EXCEPT (A) [***], (B) [***], AND
(C) [***], NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE FOR INDIRECT,
INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING
LOSS OF PROFITS OR BUSINESS INTERRUPTION (TO THE EXTENT THE SAME ARE
CONSEQUENTIAL DAMAGES), HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER
IN CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE IN
CONNECTION WITH, OR ARISING IN ANY WAY OUT OF, THE TERMS OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THE USE OF A COMPOUND OR PRODUCT, EVEN
IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.
12.7    Insurance. Each Party will procure and maintain liability insurance with
carriers rated “A-” AM Best rating or equivalent, including product liability
insurance, with minimum limits of [***] per claim and in the aggregate, with
respect to its activities hereunder and which are consistent with normal
business practices of prudent companies similarly situated at all times during
which any Product is being commercially distributed or sold. It is understood
that such insurance will not be construed to create a limit of either Party’s
liability with respect to its indemnification obligations under this Article 12
(Indemnity; Limitations of Liability; Insurance). Clinical trials insurance must
be implemented by the sponsor of the clinical trial in compliance with local
Applicable Laws. Each Party will provide the other with written evidence of such
insurance upon request. Product liability policies will be maintained for [***]
following termination of this Agreement. Notwithstanding the foregoing, (a)
Sanofi may self-insure, in whole or in part, the


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 100 -

--------------------------------------------------------------------------------

Confidential


insurance requirements described above; and (b) Denali may self-insure, in whole
or in part, the insurance requirements described [***]).
ARTICLE 13
TERM AND TERMINATION
13.1    Term. This Agreement shall commence on the Execution Date (subject to
Section ‎14.1 (HSR Act Compliance)) and, unless earlier terminated as set forth
below, shall continue in force and effect until the expiration of Sanofi’s
payment obligations under this Agreement (such period, the “Term”).
13.2    Termination for Material Breach. If either Party (“Non-Breaching Party”)
believes that the other Party (“Breaching Party”) has materially breached this
Agreement, then the Non-Breaching Party may deliver notice of such material
breach to the Breaching Party (“Default Notice”). If the Breaching Party does
not dispute that it has committed a material breach of this Agreement and the
Breaching Party fails to cure such breach within [***] after receipt of the
Default Notice, the Non-Breaching Party may terminate this Agreement upon
written notice to the Breaching Party; provided that if such material breach is
with respect to only a Program (and not with respect to this Agreement in its
entirety), such termination shall be limited to such Program. If the Breaching
Party disputes the Default Notice within [***] cure period, the dispute shall be
resolved pursuant to Section ‎15.6.3 (ADR). If, as a result of the application
of such dispute resolution procedures, the Breaching Party is determined to have
materially breached this Agreement (“Adverse Ruling”) and the Breaching Party
fails to complete the actions specified by the Adverse Ruling to cure such
material breach within any of the remaining [***] cure period after such ruling
is issued, then the Non-Breaching Party may terminate this Agreement upon
written notice to the Breaching Party; [***].
13.3    For Convenience. Sanofi may terminate this Agreement for any or no
reason, upon [***] prior written notice to Denali: (a) in its entirety; (b) with
respect to a particular Program; or (c) on a Program-by-Program basis, with
respect to any of the following regions, which taken together comprise the
entire world: (i) the continents of Europe and Africa; (ii) the continents of
North America and South America; or (iii) the continents of Asia, Australia and
Antarctica and those countries in Oceania other than Australia. For purposes of
this Section 13.3, each of the regions described in clause (i), (ii) and (iii)
shall consist of the countries listed on Schedule 13.3 attached to this
Agreement. For the avoidance of doubt, if Sanofi exercises its right to
terminate this Agreement under this Section 13.3 with respect to one or more
regions described in clause (c) above, such right shall apply to the entire
region described in sub-clause (i), (ii) or (iii), as the case may be, and not
to individual countries or continents within any such region, and such
terminated region(s) (or the whole Territory, if this Agreement is terminated in
its entirety under this Section 13.3) with respect to the terminated Program
shall be referred to as the “Terminated Area”.
13.4    Termination for Insolvency. Either Party may terminate this Agreement in
its entirety at any time during the Term by giving written notice to the other
Party if the other Party files in any court or agency pursuant to any statute or
regulation of any state or country a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee for the other Party or its assets, or if the other Party is served with
an involuntary


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 101 -

--------------------------------------------------------------------------------

Confidential


petition against it, filed in any insolvency proceeding, and such petition shall
not be dismissed with [***] after the filing thereof, or if the other Party
makes a general assignment for the benefit of creditors.
13.5    [***]. [***].
13.6    Termination for Safety. Sanofi will have the right to terminate this
Agreement with respect to an affected Program or Product (and any other Product
containing the same Compound), upon [***] prior written notice to Denali, if a
Material Safety Event occurs or is identified by a Regulatory Authority [***].
In addition, subject to this Section 13.6, Sanofi will have the right to
terminate this Agreement with respect to an affected Program or Product (and any
other Product containing the same Compound), upon [***] prior written notice to
Denali, if as a result of a Material Safety Event, [***]. Any notice of
termination issued by Sanofi to Denali under this Section 13.6 (Termination for
Safety) shall include a summary of any Material Safety Event(s) [***]. During
the applicable notice period, each Party will continue to perform all of its
obligations under this Agreement then in effect and, to the extent applicable,
bear their respective shares of all Development Costs and Allowable Expenses
incurred during such notice period.
13.7    Termination for Non-Compliance of HSR Condition. Either Party will have
the right to terminate this Agreement in its entirety as provided in
Section 14.1 (HSR Act Compliance).
13.8    Effects of Termination. In the event of any termination of this
Agreement in its entirety or with respect to a Program or Product(s) (each such
terminated Program or Product(s) (including all Compounds included in such
terminated Product(s)) or, if this Agreement is terminated in its entirety, all
Programs, Compounds and Products, “Terminated Portion”) or Terminated Area,
subject to Section 13.10 (Accrued Rights; Surviving Obligations), the following
shall apply:
13.8.1    Effects of Termination by Sanofi for Convenience or Safety or by
Denali for Cause on Terminated Denali Products. Upon any termination by Sanofi
pursuant to Section 13.3 (For Convenience) or Section 13.6 (Termination for
Safety) or termination by Denali pursuant to Section 13.2 (Termination for
Material Breach), Section 13.4 (Termination for Insolvency) [***], the following
will apply solely with respect to (x) Licensed Compounds and Licensed Products,
and (y) [***] (such compounds and products, “Terminated Denali Products”):
(a)    Licenses. All rights and licenses granted by Denali under Article 6
(License Grants; Exclusivity), except to the extent any Terminated Denali
Products are the subject of a Fully Paid-Up License in any country of the
Terminated Area pursuant to Section 7.5.3(a) (Duration of Accruals; Paid-Up),
and all obligations of Sanofi with respect thereto, shall immediately terminate
with respect to the Terminated Denali Products; all rights and licenses granted
by Sanofi under Article 6 (License Grants; Exclusivity), and all obligations of
Denali with respect thereto, shall immediately terminate with respect to the
Terminated Denali Products;
(b)    Patent Rights. [***];
(c)    New Licenses. Sanofi shall, and hereby does effective as of the effective
date of termination, grant Denali (A) an exclusive, irrevocable license in the
Terminated


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 102 -

--------------------------------------------------------------------------------

Confidential


Area, with the right to grant multiple tiers of sublicenses, under Sanofi
Know-How and Sanofi’s interest in any Joint Program Know-How, in each case,
[***] (“Sanofi Unblocking Know-How”); and (B) an exclusive, irrevocable license
in the Terminated Area, with the right to grant multiple tiers of sublicenses,
under Sanofi Patents and Sanofi’s interest in any Joint Program Patent claiming
or covering any Sanofi Unblocking Know-How [***] (collectively, the “Sanofi
Unblocking Patent Rights”), in each case [***]. For clarity, the scope of the
Sanofi Unblocking Know-How and Sanofi Unblocking Patent Rights subject to the
foregoing license shall be determined based on [***], regardless of whether
[***]. Further such license [***], except to the extent provided in
Section 13.8.1(c)(ii) and [***]:
(i)    [***].
(ii)    [***].
(iii)    [***].
(iv)    [***], and [***].
(d)    Regulatory Materials and Trademarks. Sanofi shall assign to Denali (or
its designee) all Regulatory Approvals, Regulatory Documentation and Product
Trademarks Controlled by Sanofi or its Affiliates for the Terminated Denali
Products and in the Terminated Area, in each case, unless otherwise required by
Applicable Law or requested by Denali, the foregoing assignment (or
availability) shall be made within [***] after the effective date of such
termination of this Agreement, and if such assignment cannot be made under
Applicable Law within such period, as soon as practicable thereafter. [***].
Sanofi shall provide the applicable Regulatory Authority a letter confirming
this Right of Reference at any time within [***] after Denali’s request and
shall take such other actions and execute such other documents as Denali may
reasonably request to further confirm and give effect to this Right of
Reference. Notwithstanding the definition of Confidential Information, all such
Regulatory Documentation and Regulatory Approvals in the Terminated Area for the
Terminated Denali Products and all Joint Program Know-How that is solely
specific to the Terminated Denali Products shall be deemed to be the
Confidential Information of Denali, and not Sanofi, following Sanofi’s
assignment of such Regulatory Documentation and Regulatory Approvals to Denali
pursuant to this Section 13.8.1(d).
(e)    Technology Transfer. Sanofi shall provide to Denali the Sanofi Unblocking
Know-How (to the extent licensed under Section 13.8.1(c) (New Licenses)),
Regulatory Documentation, Clinical Data and other Information pertaining to the
Terminated Denali Products in the Terminated Area (to the extent such items
exist as of the date of such termination), and Denali shall have the right to
use and disclose the same in connection with the Exploitation of the Terminated
Denali Products. Sanofi shall have no obligation to translate any such Sanofi
Know-How, Regulatory Documentation, Clinical Data or other Information into
English or any other language.
(f)    Transition Assistance. The following shall also apply:


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 103 -

--------------------------------------------------------------------------------

Confidential


(i)    Development. In the event Sanofi is conducting (or is having conducted on
its behalf) any (a) on-going Clinical Studies or non-clinical studies pertaining
to any Terminated Denali Product in the Terminated Area, or (b) any
manufacturing process development activities (including formulation studies,
stability studies, scale up tests, etc.) solely related to any such Terminated
Denali Product, in each case following the effective date of such termination,
Sanofi agrees, at Denali’s request, (A) [***], to continue to conduct or
transition to Denali (or its designee(s)) the conduct of such studies or
activities within [***] (“Denali Development Wind-Down Period”) after the
effective date of such termination (to the extent permitted by Applicable Law
[***]; or (B) to terminate such Clinical Studies, non-clinical studies,
manufacturing process development or portions thereof [***]. Notwithstanding the
foregoing, Denali shall [***].
(ii)     Commercialization. If this Agreement is terminated after the First
Commercial Sale of a Terminated Denali Product in the Terminated Area, Sanofi,
its Affiliates and its Sublicensees shall continue to fulfill orders for the
Terminated Area through their respective then-existing distribution network of
internal and external distributors of such Terminated Denali Product, in
accordance with the terms and conditions of this Agreement, in each country for
which Regulatory Approval therefor has been obtained, for [***] after the
effective date of termination (“Commercialization Wind-down Period”); [***];
provided, further, that Sanofi, its Affiliates and its Sublicensees shall cease
any such activities being conducted pursuant to this Section (f)(ii), or any
portion thereof, in a given country within the Terminated Area upon [***] notice
by Denali requesting that such activities (or portion thereof) be ceased.
Notwithstanding any other provision of this Agreement, during the
Commercialization Wind-down Period, Sanofi’s and its Affiliates’ and
Sublicensees’ rights with respect to applicable Terminated Denali Product(s) in
the Terminated Area shall be non-exclusive and, without limiting the foregoing,
Denali shall have the right to engage one or more other distributor(s) or
licensee(s) of such Terminated Denali Product(s) in any country within the
Terminated Area. Any Terminated Denali Product sold or disposed of by Sanofi,
its Affiliates or its Sublicensees in any country within the Terminated Area
during the Commercialization Wind-down Period shall be subject to applicable
payment obligations under Article 7 (Payments). In addition, if at the effective
time of such termination, Sanofi or its Affiliates are undertaking Detailing or
MSL Activities with respect to a particular Terminated Denali Product in any
country within the Terminated Area, then, at Denali’s request, the Parties will
negotiate and agree upon a plan for the orderly wind down of such activities for
a period not to exceed [***]. Any FTE Costs or Out-of-Pocket Costs incurred by
Sanofi or its Affiliates in accordance with such plan for the wind down of
Sanofi’s activities shall be (a) reimbursed by Denali if the relevant Terminated
Denali Product is not, immediately prior to the effective date of such
termination, a Cost Profit Sharing Product; or (b) continue to be allocated
towards Allowable Expenses until such wind down is complete, if the relevant
Terminated Denali Product is a Cost Profit Sharing Product immediately prior to
the effective date of such termination.
(iii) Supply.
(A)    Except to the extent required for Sanofi to fulfill its obligations
pursuant to Section 13.8.1(f)(i) (Development) and Section 13.8.1(f)(ii)
(Commercialization), (x)  Denali will have the right to purchase from Sanofi any
non-expired


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 104 -

--------------------------------------------------------------------------------

Confidential


inventory of materials used to Manufacture the Terminated Denali Product(s), and
bulk or finished form of the Terminated Denali Product that exists as of the
effective date of termination of this Agreement at [***] with respect thereto
(to the extent any portion of such Manufacturing Costs were not previously
shared by Denali). [***]. Denali will notify Sanofi as soon as practicable and
in no event later than [***] after the date of termination whether Denali elects
to exercise the rights set forth in this Section 13.8.1 (f)(iii)(A).
(B)    Upon Denali’s request, (a) Sanofi shall either assign to Denali Sanofi’s
agreement(s) with its Third Party Provider for the Terminated Denali Products
for the Terminated Area and placebo thereof, to the extent such agreements are
assignable under the terms thereof or Applicable Law, or alternatively, use
reasonable efforts to facilitate Denali’s entering into a direct supply
agreement with such Third Party Provider of such Terminated Denali Products and
placebo thereof on comparable terms to those between Sanofi and such Third Party
Provider (in each case assuming Sanofi is then obtaining supply of Terminated
Denali Products or placebo from a Third Party Provider), provided, however, that
Sanofi will not be obligated to pay any consideration in order to effectuate any
such agreement between Denali and Third Party; and (b) except in the case of
termination of this Agreement by Sanofi pursuant to Section 13.6 (Termination
for Safety) and in such case, solely with respect to the Terminated Denali
Product(s) that caused such termination, [***]. If so requested by either Party,
the Parties will negotiate and enter into a supply agreement on reasonable and
customary terms under which Sanofi will supply Denali with such Terminated
Denali Products for the Terminated Area, but the execution of such agreement
shall not limit or be a condition to Sanofi performing its obligations under
this Section 13.8.1(f)(iii)(B).
(g)    For clarity, Denali agrees to indemnify the Sanofi Indemnitees and defend
and hold each of them harmless, from and against any and all Indemnified Losses
in connection with any and all Third Party Claims incurred or rendered against
the Sanofi Indemnitees arising from or occurring as a result of the Development,
Manufacture, Commercialization or other Exploitation of any Terminated Denali
Product in the Terminated Area in accordance with Section 12.2 (Indemnification
of Sanofi) after the effective date of termination, and any such termination by
Denali shall not limit Denali’s obligation to indemnify Sanofi for any such
Third Party Claims made by such Third Party related to the Exploitation of any
Terminated Denali Product after the effective date of termination.
(h)    Cooperation. Without limiting the foregoing, each Party shall use
Commercially Reasonable Efforts to cooperate with the other Party to effect a
smooth and orderly transition in the Terminated Portions in the Terminated Area
in a prompt and expeditious manner in accordance with the terms of this
Agreement. If Sanofi has entered into contracts that solely pertain to one or
more Terminated Denali Product(s) in the Terminated Area with Third Parties
(other than contract manufacturers described in Section 13.8.1(f) (Transition
Assistance)) whose services are reasonably necessary for Denali to assume
responsibility for the Terminated Denali Product(s) in the Terminated Area and
corresponding activities, then Sanofi shall, to the extent reasonably possible
and requested in writing by Denali, assign all of such Third Party contracts to
Denali.


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 105 -

--------------------------------------------------------------------------------

Confidential


(i)    Other Matters if Termination is Under Section 13.3 is Limited to a
Particular Region. To the extent the applicable termination is by Sanofi
pursuant to Section 13.3 (For Convenience) and the Terminated Area is one or
more regions, the following shall also apply:
(i)    With respect to the applicable Terminated Portion, each country of the
Terminated Area shall cease to be a country within the Territory and the
definition of “Territory” in Section 1.147 (“Territory” definition) shall be
deemed to be amended accordingly and all references to a Major Market shall be
deemed to be references to a “Major Market within the Territory”;
(ii)     Notwithstanding any other provision of this Agreement, including
Section 1.39 (“Denali Know-How” definition), Section 3.3.2 (Cooperation),
Section 3.4.4 (Regulatory Data) and Section 6.1 (License Grants to Sanofi),
except with respect to safety data required be shared in accordance with the
Pharmacovigilance Agreement between the Parties, Denali shall not have any
obligation to make available to Sanofi any Information with respect to a
Terminated Denali Product generated by or on behalf of Denali, its Affiliates or
licensees for the countries within the Terminated Area following any such
termination and Sanofi shall have no rights to, and the licenses and rights
granted by Denali to Sanofi under this Agreement shall not include, any such
Information;
(iii)     Upon notice by one Party to the other Party, the Parties shall
promptly meet and agree on appropriate downward adjustments (as further
described below) to (x) [***]; (y) [***]; and (z) [***]. In each case, such
adjustment shall be [***]; provided that [***].
13.8.2    Effects of Termination by Sanofi for Cause on Terminated Denali
Products. Upon any Termination by Sanofi pursuant to Section 13.2 (Termination
for Material Breach), Section 13.4 (Termination for Insolvency), [***], the
following will apply solely with respect to Terminated Denali Products:
(a)    Licenses. All rights and licenses granted by Denali under Article 6
(License Grants; Exclusivity), except to the extent any Terminated Denali
Products are subject of a Fully Paid-Up License in any country of the Terminated
Area pursuant to Section 7.5.3(a) (Duration of Accruals; Paid-Up), and all
obligations of Sanofi with respect thereto, shall immediately terminate with
respect to the Terminated Denali Products; all rights and licenses granted by
Sanofi under Article 6 (License Grants; Exclusivity), and all obligations of
Denali with respect thereto, shall immediately terminate with respect to the
Terminated Denali Products.
(b)    Regulatory Materials and Trademarks. Sanofi shall assign to Denali (or
its designee) all Regulatory Approvals and the INDs in the Terminated Area for
each of the Terminated Denali Product(s) then being Developed or Commercialized,
and will transfer to Denali all Regulatory Documentation in the countries within
the Terminated Area relating to such Terminated Denali Products (subject to any
redactions of such Regulatory Documentation relating to solely to products
controlled by Sanofi that are not the Terminated Denali Products). Sanofi shall
assign to Denali (or its designee) all Product Trademarks for the Terminated
Denali Products


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 106 -

--------------------------------------------------------------------------------

Confidential


Controlled by Sanofi or its Affiliates in the countries within the Terminated
Area. In each case, unless otherwise required by Applicable Law or requested by
Denali, the foregoing assignment shall be made within [***] after the effective
date of such a termination of this Agreement, and if such assignment cannot be
made under Applicable Law within such period, as soon as practicable thereafter.
[***]. Notwithstanding the definition of Confidential Information, each
Regulatory Approval or, if no Regulatory Approval exists, the application for
Regulatory Approval, Regulatory Documentation or IND for any Terminated Denali
Products in the Terminated Area and all Joint Program Know-How that is solely
specific to a Terminated Denali Product(s) shall be deemed to be the
Confidential Information of Denali and not Sanofi, following Sanofi’s assignment
of such Regulatory Documentation and Regulatory Approvals to Denali pursuant to
this Section 13.8.2(b).
(c)    Inventory. Sanofi will have [***] after the date of such a termination to
sell off any remaining inventories and complete the Manufacture and sale of any
work-in-progress, after which Denali will be obligated to purchase from Sanofi
any of the remaining non-expired inventory of materials used to Manufacture any
Terminated Denali Product(s), and bulk or finished form of any Terminated Denali
Product(s), that existed as of the effective date of termination of this
Agreement and was intended for use or sale in the Terminated Area at [***] with
respect thereto (to the extent any portion of such Manufacturing Costs were not
previously shared by Denali). In addition, Denali will be obligated to purchase
any work-in-progress intended for use in the Terminated Area at [***], or by
mutual agreement with respect to such work-in-progress.
(d)    Transition Assistance. With respect to the post-termination wind down and
transfer to Denali of Clinical Studies, Manufacturing or Commercialization
activities being conducted by or under the authority of Sanofi in the Terminated
Area as of the date of termination, Sanofi will provide (or cause to be
provided) reasonable transition assistance to Denali (or its designee(s)), at
the applicable FTE Rate for Sanofi’s services in connection with such
transition, for a period of no more than [***] after the effective date of such
a termination (unless such period is extended by the agreement of the Parties),
provided that [***].
(e)    Indemnification. For clarity, Denali agrees to indemnify the Sanofi
Indemnitees and defend and hold each of them harmless, from and against any and
all Indemnified Losses in connection with any and all Third Party Claims
incurred or rendered against the Sanofi Indemnitees arising from or occurring as
a result of the Development, Manufacture, Commercialization or other
Exploitation of any Terminated Denali Product in the Terminated Area in
accordance with Section 12.2 (Indemnification of Sanofi) after the effective
date of termination, and any such termination by Denali shall not limit Denali’s
obligation to indemnify Sanofi for any such Third Party Claims made by such
Third Party related to the Exploitation of any Terminated Denali Product after
the effective date of termination.
(f)    Cooperation. Without limiting the foregoing, each Party shall use
Commercially Reasonable Efforts to cooperate with the other Party to effect a
smooth and orderly transition in the Terminated Portions in the Terminated Area
in a prompt and expeditious manner in accordance with the terms of this
Agreement. If Sanofi has entered into contracts that solely pertain to one or
more Terminated Denali Product(s) with Third Parties whose services are
reasonably necessary for Denali to assume responsibility for the Terminated
Denali Product(s) in


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 107 -

--------------------------------------------------------------------------------

Confidential


the Terminated Area and corresponding activities, then Sanofi shall, to the
extent reasonably possible and requested in writing by Denali, assign all of
such Third Party contracts to Denali.
13.8.3    Grant of Rights. Without limiting Section 13.8.1 (Effects of
Termination by Sanofi for Convenience or Safety or by Denali for Cause on
Terminated Denali Products) and Section 13.8.2 (Effects of Termination by Sanofi
for Cause on Terminated Denali Products), Denali grants to Sanofi, its
Affiliates or its Sublicensees (as the case may be) any licenses or Rights of
Reference under any Denali Technology, Denali Trademarks and Denali’s Corporate
Name reasonably necessary for Sanofi, its Affiliates or its Sublicensees to
fulfill the obligations set forth in Section 13.8.1 (Effects of Termination by
Sanofi for Convenience or Safety or by Denali for Cause on Terminated Denali
Products) or Section 13.8.2 (Effects of Termination by Sanofi for Cause on
Terminated Denali Products) in the Terminated Area.
13.8.4    Effects of Termination on Terminated Sanofi Products. Solely with
respect to (x) the Sanofi CNS Compounds, Sanofi CNS Products, Sanofi Peripheral
Compounds, and Sanofi Peripheral Products; and (y) any compound that is not a
CNS Penetrant Compound and is Covered by a Joint Program Patent claiming the
composition of such compound that is not a CNS Penetrant Compound (and products
containing the same), in each case, within the Terminated Portion(s) and
Terminated Area (such Compounds and Products, “Terminated Sanofi Products”):
(a)    Termination for Convenience, Safety, Denali Material Breach, Denali
Insolvency [***]. Upon any termination by Sanofi pursuant to Section 13.3 (For
Convenience) or Section 13.6 (Termination for Safety) or termination by Sanofi
pursuant to Section 13.2 (Termination for Material Breach), Section 13.4
(Termination for Insolvency) [***], the following will apply:
(i)    Reversion. All of Denali’s rights under this Agreement with respect to
Terminated Sanofi Products terminate and revert to Sanofi, except as provided in
this Section 13.8.4(a) (Termination for Convenience, Safety, Denali Material
Breach, Denali Insolvency [***].
(ii)    New Licenses. [***]:
(A)    [***].
(B)    Sanofi may terminate its license under Denali Unblocking Know-How and
Denali Unblocking Patent Rights pursuant to Section 13.8.4(a)(ii) with respect
to one or more Terminated Sanofi Products or any country within the Terminated
Area by so notifying Denali in writing, in which case the terminated Denali
Unblocking Know-How and Denali Unblocking Patent Rights, respectively, shall be
excluded from such license and Sanofi shall have no obligation to reimburse any
Third Party payments (or abide by other Third Party obligations) under
Section 13.8.4(a)(ii)(A) with respect to such Patent or Information to the
extent so excluded.
(iii) Regulatory Materials and Trademarks. Denali shall assign to Sanofi (or its
designee) all Regulatory Documentation Controlled by Denali or its Affiliates
for the Terminated Sanofi Products and in the Terminated Area. Unless otherwise
required by


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 108 -

--------------------------------------------------------------------------------

Confidential


Applicable Law or requested by Sanofi, the foregoing assignment (or
availability) shall be made within [***] after the effective date of such
termination of this Agreement, and if such assignment cannot be made under
Applicable Law within such period, as soon as practicable thereafter. Pending
transfer of such Regulatory Approvals and Regulatory Documentation for the
Terminated Sanofi Products in the Terminated Area, Denali hereby grants to
Sanofi (or its designee(s)) a Right of Reference to all such Regulatory
Approvals and Regulatory Documentation for all uses in connection with
Terminated Sanofi Products. Denali shall provide the applicable Regulatory
Authority a letter confirming this Right of Reference at any time within [***]
after Sanofi’s request and shall take such other actions and execute such other
documents as Sanofi may reasonably request to further confirm and give effect to
this Right of Reference. Notwithstanding the definition of Confidential
Information, all such Regulatory Documentation and Regulatory Approvals in the
Terminated Area for the Terminated Sanofi Products and all Joint Program
Know-How that is solely specific to the Terminated Sanofi Products shall be
deemed to be the Confidential Information of Sanofi and not Denali, following
Denali’s assignment of such Regulatory Documentation and Regulatory Approvals to
Denali pursuant to this Section 13.8.4(a)(iii).
(iv)     Technology Transfer. Denali shall provide to Sanofi the Denali
Unblocking Know-How (to the extent licensed under Section 13.8.4(a)(ii) (New
Licenses)), Regulatory Documentation, Clinical Data and other Information
pertaining to the Terminated Sanofi Products in the Terminated Area (to the
extent such items exist as of the date of such termination), and Sanofi shall
have the right to use and disclose the same in connection with the Exploitation
of the Terminated Sanofi Products. Denali shall have no obligation to translate
any such Denali Know-How, Regulatory Documentation, Clinical Data or other
Information into English or any other language.
(v)     Transition Assistance. The following shall also apply:
(A)    Development. In the event Denali is conducting (or is having conducted on
its behalf) any on-going Clinical Studies or non-clinical studies pertaining to
any Terminated Sanofi Product in the Terminated Area, following the effective
date of such termination, Denali agrees, at Sanofi’s request, (A) except to the
extent Sanofi terminated this Agreement in accordance with Section 13.6
(Termination for Safety) due to a Terminated Sanofi Product and in such case,
solely with respect to the Terminated Sanofi Product(s) that caused such
termination, to continue to conduct or transition to Sanofi (or its designee(s))
the conduct of such studies or activities within [***] (“Sanofi Development
Wind-Down Period”) after the effective date of such termination (to the extent
permitted by Applicable Law and not reasonably be expected to have a material
adverse effect on patient safety); or (B) to terminate such Clinical Studies,
non-clinical studies, or portions thereof (provided that such termination would
not be inconsistent with Denali’s ethical obligations (as reasonably determined
by Denali pursuant to its procedures then in effect consistently applied).
Notwithstanding the foregoing, Sanofi shall reimburse Denali’s reasonable
Out-of-Pocket Costs and FTE Costs incurred in the conduct of its obligations
under this Section 13.8.4(a)(v)(A); subject to Denali providing to Sanofi an
invoice (and reasonable supporting evidence) for such Out-of-Pocket Costs and
FTE Costs; provided that if the applicable termination was by Sanofi pursuant to
Section 13.2 (Termination for Material Breach), Section 13.4 (Termination for
Insolvency) [***], then Denali would be responsible for its own reasonable Out-


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 109 -

--------------------------------------------------------------------------------

Confidential


of-Pocket Costs and FTE Costs incurred during the first [***] of the Sanofi
Development Wind-Down Period.
(B)    Commercialization. If at the effective time of such termination, Denali
or its Affiliates are undertaking Detailing or MSL Activities with respect to a
particular Terminated Sanofi Product that is a CNS Product in any country within
the Terminated Area, then, at Sanofi’s request, the Parties will negotiate and
agree upon a plan for the orderly wind down of such activities for a period not
to exceed [***]. Any FTE Costs or Out-of-Pocket Costs incurred by Denali or its
Affiliates pursuant to such plan for the wind down of Denali’s activities shall
be reimbursed by Sanofi; subject to Denali providing to Sanofi an invoice (and
reasonable supporting evidence) for such Out-of-Pocket Costs and FTE Costs.
(vi)     Financial Obligations. Except in the case of (x) termination by Sanofi
of this Agreement in its entirety or with respect to a Program in accordance
with Section 13.2 (Termination for Material Breach), or (y) termination of this
Agreement in its entirety by Sanofi in accordance with Section 13.4 (Termination
for Insolvency) [***], if this Agreement is terminated in its entirety or with
respect to a Program in any Terminated Area, then Sanofi’s financial obligations
to Denali under Article 7 (Payments) with respect to any Terminated Sanofi
Products shall survive termination and remain in effect; provided, however, that
(i)  [***]; and (ii) [***]. For clarity, [***], Sanofi shall continue to be
obligated under Section 13.8.4(a)(ii)(A) to reimburse Denali for amounts payable
to Third Parties under any Third Party agreements with respect to the Patents or
Information that are the subject of the licenses granted by Denali to Sanofi
under Section 13.8.4(a)(ii) (New Licenses).
(b)    Termination for Sanofi Material Breach, Sanofi Insolvency [***]. Upon any
Termination by Denali pursuant to Section 13.2 (Termination for Material
Breach), Section 13.4 (Termination for Insolvency) [***], the following will
apply:
(i)    All of Denali’s rights under this Agreement with respect to Terminated
Sanofi Products terminate and revert to Sanofi, except as provided in this
Section 13.8.4(b).
(ii)    Section 13.8.4(a)(iii) (Regulatory Materials and Trademarks) shall
apply, mutatis mutandis.
(iii)    Section 13.8.4(a)(vi) (Financial Obligations) shall apply mutatis
mutandis;
(iv)    Transition Assistance. With respect to the post-termination wind down
and transfer to Sanofi of Clinical Studies or Co-Commercialization Activities
being conducted by or under the authority of Denali in the Terminated Area as of
the date of termination, Denali will provide (or cause to be provided)
reasonable transition assistance to Sanofi (or its designee(s)), at the
applicable FTE Rate for Denali’s services in connection with such transition,
for a period of no more than [***] after the effective date of such a
termination (unless such period is extended by the agreement of the Parties),
provided that [***].


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 110 -

--------------------------------------------------------------------------------

Confidential


(c)    Grant of Rights. Without limiting Section 13.8.4(a) (Termination for
Convenience, Safety, Denali Material Breach, Denali Insolvency [***]) or
Section 13.8.4(b) (Termination for Sanofi Material Breach, Sanofi Insolvency
[***]), Sanofi grants to Denali and its Affiliates any licenses or Rights of
Reference under any Sanofi Technology, Sanofi Trademarks and Sanofi’s Corporate
Names reasonably necessary for Denali and its Affiliates to fulfill the
obligations set forth in Section 13.8.4(a) (Termination for Convenience, Safety,
Denali Material Breach, Denali Insolvency [***]) or Section 13.8.4(b)
(Termination for Sanofi Material Breach, Sanofi Insolvency [***]), as
applicable.
(d)    Indemnification. For clarity, Sanofi agrees to indemnify the Denali
Indemnitees and defend and hold each of them harmless, from and against any and
all Indemnified Losses in connection with any and all Third Party Claims
incurred or rendered against the Denali Indemnitees arising from or occurring as
a result of the Development, Manufacture, Commercialization or other
Exploitation of any Terminated Denali Product in the Terminated Area in
accordance with Section 12.1 (Indemnification of Denali) after the effective
date of termination, and any such termination of this Agreement (in its
entirety, or with respect to a Terminated Portion or Terminated Area) shall not
limit Sanofi’s obligation to indemnify Denali for any such Third Party Claims
made by such Third Party related to the Exploitation of any Terminated Sanofi
Product after the effective date of termination.
13.9    Remedies. Except as otherwise expressly provided herein, termination of
this Agreement (either in its entirety or with respect to a Program, Product or
Terminated Area) in accordance with the provisions hereof shall not limit
remedies that may otherwise be available in law or equity.
13.10    Accrued Rights; Surviving Obligations.
13.10.1        Accrued Rights; Survival. Termination or expiration of this
Agreement (either in its entirety or with respect to a Program, Product (and all
Compounds included therein) or Terminated Area) for any reason shall not relieve
a Party from any obligations that accrued prior to such termination or
expiration. All rights and obligations of the Parties under this Agreement shall
terminate on any expiration or termination of this Agreement in its entirety,
except those described in the following provisions of this Agreement: [***]
shall survive the termination or expiration of this Agreement [***].
13.10.2        Terminated Portions and Area. If this Agreement is terminated
with respect to a Program or Product or Terminated Area but not in its entirety,
then following such termination, the provisions of this Agreement specified in
Section 13.10.1 (Accrued Rights; Survival) shall remain in effect with respect
to such terminated Program or Product or Terminated Area (to the extent such
provisions would survive and apply in the event this Agreement expires or is
terminated in its entirety), and all provisions not surviving in accordance with
the foregoing shall terminate upon termination of this Agreement with respect to
such terminated Program or Product or Terminated Area and be of no further force
and effect (and, for purposes of clarity, all provisions of this Agreement shall
remain in effect with respect to any Program, Compound, Product or region that
is not a terminated Program or Product or Terminated Area).


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 111 -

--------------------------------------------------------------------------------

Confidential


13.11    Rights in Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement are intended to be, and shall otherwise be deemed to be,
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Bankruptcy Code for purposes of Section 365(n) of the United States
Bankruptcy Code (“Bankruptcy Code”) or any analogous provisions in any other
country or jurisdiction. The Parties agree that the licensee of such
intellectual property under this Agreement shall retain, and may fully exercise,
all of its rights and elections under the Bankruptcy Code, or any analogous
provisions in any other country or jurisdiction. If a bankruptcy proceeding is
commenced by or against either Party under the Bankruptcy Code or any analogous
provisions in any other country or jurisdiction, the non-debtor Party shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
intellectual property licensed hereunder, and embodiments of such intellectual
property, which, if not already in the non-debtor Party’s possession, shall be
delivered to the non-debtor Party within [***] of such request; provided that
the debtor Party is excused from its obligation to deliver such intellectual
property to the extent the debtor Party continues to perform all of its
obligations under this Agreement and this Agreement has not been rejected
pursuant to the Bankruptcy Code or any analogous provision in any other country
or jurisdiction.
ARTICLE 14
HSR COMPLIANCE
14.1    HSR Act Compliance. Notwithstanding anything to the contrary in this
Agreement, this Agreement is binding upon the Parties as of the Execution Date
to the extent permitted by the HSR Act, but the provisions of ‎Article 2
(Collaboration Management) through ‎Article 8 (Intellectual Property) (other
than Section ‎8.1 (Ownership of Intellectual Property)) and Article 9
(Pharmacovigilance and Safety) shall not take effect until the Effective Date.
As used herein, the “HSR Clearance Date” means such time as: (a) the Parties
shall have complied with all applicable requirements of the HSR Act; (b) the
waiting period under the HSR Act shall have expired or been terminated early;
(c) the Parties are under no antitrust-related obligation to refrain from
consummating the transaction under a timing agreement entered into with a
reviewing governmental authority that prevents closing without certain notice;
(d) no judicial or administrative proceeding opposing consummation of all or any
part of this Agreement is pending; (e) no injunction (whether temporary,
preliminary or permanent) prohibiting consummation of the transactions
contemplated by this Agreement or any material portion hereof is in effect; and
(f) no requirements or conditions shall have been formally requested or imposed
by the DOJ or FTC in connection therewith that are not reasonably and mutually
satisfactory to the Parties (collectively, the “HSR Conditions”). In the event
that the HSR Conditions are not met within [***], then either Party may
terminate this Agreement upon notice, in which case, notwithstanding any
provisions that are stated to survive under Section ‎13.10 (Accrued Rights;
Surviving Obligations), all provisions of this Agreement shall terminate and be
of no force or effect whatsoever, except only that any liability of either Party
for failing to comply with this Section ‎14.1 shall survive.
14.2    HSR Filing. Both Parties shall promptly file following the Execution
Date (and in any event, within [***] after the Execution Date) their respective
pre-merger notification and report forms with the United States Federal Trade
Commission (“FTC”) and the United States Department


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 112 -

--------------------------------------------------------------------------------

Confidential


of Justice (“DOJ”) pursuant to the HSR Act, which forms shall specifically
request early termination of the initial HSR Act waiting period.
14.3    Cooperation.
14.3.1    Efforts. The Parties shall use diligent efforts to promptly obtain
clearance required under the HSR Act for the consummation of this Agreement and
the transactions contemplated hereby and shall keep each other apprised of the
status of any communications with, and any inquiries or requests for additional
information from, the FTC and the DOJ and shall comply promptly with any such
inquiry or request; provided, however, that neither Party shall be required to
consent to the Divestiture, sale, license or other disposition or holding
separate of any of its or its Affiliates’ assets or to consent to any other
structural or conduct remedy, and each Party and its Affiliates shall have no
obligation to contest, administratively or in court, any ruling, order or other
action of the FTC or DOJ or any Third Party respecting the transactions
contemplated by this Agreement.
14.3.2    Solving Issues; Costs. The Parties shall instruct their respective
counsel to cooperate with each other and use Commercially Reasonable Efforts
[***]. In the context of this Section ‎14.3.2, diligent efforts and cooperation
include counsel’s undertaking: (i) to keep each other appropriately informed of
communications received from and submitted to personnel of the reviewing
antitrust authority; and (ii) to confer with each other regarding appropriate
contacts with and response to personnel of the FTC or DOJ. [***]. Each Party
shall be solely responsible for the costs and expenses of its own legal and
other advice in relating to the HSR Act filing.
ARTICLE 15
MISCELLANEOUS
15.1    Force Majeure. Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from events beyond the reasonable
control of the non-performing Party, including fires, floods, earthquakes,
hurricanes, embargoes, shortages, epidemics, quarantines, war, acts of war
(whether war be declared or not), terrorist acts, insurrections, riots, civil
commotion, strikes, lockouts or other labor disturbances (whether involving the
workforce of the non-performing Party or of any other Person) or acts, omissions
or delays in acting by any governmental authority (except to the extent such
delay results from the breach by the non-performing Party or any of its
Affiliates of any term or condition of this Agreement), [***] (such event, a
“Force Majeure Event”). The non‑performing Party shall notify the other Party of
such force majeure within [***] after such occurrence by giving written notice
to the other Party stating the nature of the event, its anticipated duration,
and any action being taken to avoid or minimize its effect. The suspension of
performance shall be of no greater scope and no longer duration than is
necessary and the non-performing Party shall use diligent efforts to remedy its
inability to perform.
15.2    Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to time.
Each Party agrees that it will not export, directly or


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 113 -

--------------------------------------------------------------------------------

Confidential


indirectly, any technical information acquired from the other Party under this
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity in accordance with
Applicable Law.
15.3    Assignment; Effects of Acquisitions.
15.3.1    Limited Ability to Assign Without Consent. Without the prior written
consent of the other Party, neither Party shall sell, transfer, assign, delegate
(except as expressly permitted under this Agreement), pledge, or otherwise
dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided
that (a) either Party may make such an assignment without the other Party’s
consent to (i) [***]; (ii)  a [***]; or (iii) [***]. [***]. Any attempted
assignment or delegation in violation of this Section ‎15.3 (Assignment; Effects
of Acquisition) shall be void and of no effect. All validly assigned and
delegated rights and obligations of the Parties hereunder shall be binding upon
and inure to the benefit of and be enforceable by and against the successors and
permitted assigns of Denali or Sanofi, as the case may be. The permitted
assignee or transferee shall assume all obligations of its assignor or
transferor under this Agreement. Without limiting the foregoing, the grant of
rights set forth in this Agreement shall be binding upon any successor or
permitted assignee of a Party, and the obligations of the other Party, including
the payment obligations, shall run in favor of any such successor or permitted
assignee of such Party’s benefits under this Agreement.
15.3.2    [***]. [***].
15.4    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable;
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof; (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom; and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid, and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties. To the fullest extent permitted by Applicable Law, each Party
hereby waives any provision of law that would render any provision hereof
illegal, invalid, or unenforceable in any respect.
15.5    Governing Law, Jurisdiction and Service.
15.5.1    Governing Law. This Agreement or the performance, enforcement, breach
or termination hereof shall be interpreted, governed by and construed in
accordance with the laws of the State of [***], United States, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction; provided that all questions concerning (a) determination
of whether information and inventions are conceived, discovered, developed or
otherwise made by a Party for


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 114 -

--------------------------------------------------------------------------------

Confidential


the purpose of allocating proprietary rights (including Patent, copyright or
other intellectual property rights) therein, shall, for purposes of this
Agreement, be made in accordance with Applicable Law in the United States; and
(b) the construction or effect of Patents shall be determined in accordance with
the laws of the country or other jurisdiction in which the particular Patent has
been filed or granted, as the case may be. The Parties agree to exclude the
application to this Agreement of the United Nations Convention on Contracts for
the International Sale of Goods.
15.5.2    Service. Each Party further agrees that service of any process,
summons, notice or document sent by notice to its address and in a manner set
forth in Section ‎15.7 (Notices) shall be effective service of process for any
action, suit or proceeding brought against it under this Agreement in any such
court.
15.6    Dispute Resolution. Except for disputes resolved by the procedures set
forth in Section ‎2.4.5 (Joint Committee Decision Making) or Section ‎15.10
(Equitable Relief) or for which either Party has final decision-making authority
as provided in Section ‎2.4.5 (Joint Committee Decision Making), if a dispute
arises between the Parties in connection with or relating to this Agreement or
any document or instrument delivered in connection herewith (“Dispute”), it
shall be resolved pursuant to this Section ‎15.6.
15.6.1    General. If a Dispute arises, before any action or proceeding can be
instituted, Notice shall be provided from one Party to the other pursuant to
Section 15.7 (Notices), detailing the nature of the dispute, and referencing
this Section 15.6.1. Denali’s CEO and Sanofi’s Executive Vice President, Global
R&D (“Sanofi Senior Officer”, together with Denali’s CEO, the “Senior Officers”)
shall confer in good faith on the resolution of the issue. If such officers are
not able to agree on the resolution of any such issue within [***] (or such
other period of time as mutually agreed by such officers) after Notice was first
provided in writing, then, except as otherwise set forth in Section 15.6.2
(Intellectual Property Disputes) or Section 15.6.6 (Interim Relief), the Parties
must engage in mandatory [***] mediation. If the Parties are unable to select a
mutually satisfactory mediator, one will be assigned by JAMS. The mediator shall
not be from academia. [***].
15.6.2    Intellectual Property Disputes. In the event that a Dispute arises
with respect to the validity, scope, enforceability, inventorship or ownership
of any Patent, Trademark or other intellectual property rights, and such Dispute
cannot be resolved in accordance with Section ‎15.6.1 (General), unless
otherwise agreed by the Parties in writing, such Dispute shall not be submitted
to an ADR proceeding in accordance with Section ‎15.6.3 (ADR), nor for
resolution pursuant to Section ‎15.6.6 (Interim Relief), and instead, either
Party may initiate litigation in a court of competent jurisdiction,
notwithstanding Section ‎15.5 (Governing Law, Jurisdiction and Service), in any
country or other jurisdiction in which such rights apply.
15.6.3    ADR.
(a)    Except as otherwise expressly provided in Section 15.6.2 (Intellectual
Property Disputes) or Section 15.6.6 (Interim Relief), and subject to
Section 15.6.1 (General), any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 115 -

--------------------------------------------------------------------------------

Confidential


the scope or applicability of this agreement to arbitrate, shall be determined
by arbitration in accordance with this Section 15.6.3. The arbitration shall be
conducted in English and shall be administered by JAMS pursuant to its
Comprehensive Arbitration Rules and Procedures. If the amount in controversy is
less than [***], the JAMS Streamlined Arbitration Rules and Procedures shall be
followed.
(b)    The arbitration shall be conducted by a panel of three (3) arbitrators
(each, an “Arbitrator”, and collectively, the “Arbitrators”). No Arbitrator
shall be from academia. If the Parties are unable to agree on the Arbitrators,
JAMS shall designate the Arbitrators. The Arbitrators may engage one or more
independent experts with experience in the subject matter of the dispute to
advise the Arbitrators, but final decision making authority shall remain with
the Arbitrators.
(c)    Notwithstanding the JAMS Comprehensive Arbitration Rules and Procedures,
and unless otherwise agreed to by both Parties:
(i)    the total duration of the arbitration proceeding shall not last more than
[***]from filing the Notice of Claim until the [***] day of the arbitration
hearing.
(ii)    Fact discovery shall be limited to [***] custodial document productions
per Party and [***] fact depositions per Party. Expert discovery shall be
limited to [***] experts per Party and [***] expert depositions per Party. Each
Party can submit up to [***] expert reports, no more than [***] pages each.
(iii) Each Party may submit one pre-trial brief of no more than [***] pages, and
there will be no other briefing or motion practice. Any arbitration hearing
shall not exceed [***]. Each Party can call no more than [***] fact witnesses
and [***] expert witnesses. Direct testimony per witness shall not exceed [***],
and cross examination of any fact witness shall not exceed [***]. The
Arbitrators’ decision must be issued within [***] of the [***] day of the
hearing, and the Arbitrators’ decision cannot exceed [***].
(d)    The Parties agree that the decision of the Arbitrators shall be the
binding remedy between them regarding the dispute presented to the Arbitrators.
Unless otherwise mutually agreed upon by the Parties, the arbitration
proceedings shall be conducted in [***]. The Parties agree that they shall share
equally the cost of the arbitration filing and hearing fees, the cost of the
independent expert retained by the Arbitrators and the cost of the Arbitrators
and administrative fees of JAMS. Each Party shall have the right to be
represented by counsel in all aspects of any ADR proceeding and each Party shall
bear its own costs, attorneys’ and witnesses’ fees and associated costs and
expenses.
(e)    Settlement negotiations, including any statements made therein, shall not
be admissible under any circumstances. Affidavits prepared for purposes of the
ADR hearing also shall not be admissible. As to all other matters, the panel
shall have sole discretion regarding the admissibility of any evidence. Except
as necessary for enforcement of the final award, or as required by law, the
existence of the dispute, any settlement negotiations, the ADR proceeding, any
submissions (including exhibits, testimony, proposed rulings, and briefs), and
the rulings shall


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 116 -

--------------------------------------------------------------------------------

Confidential


be deemed to be Confidential Information of both Parties under Article 10
(Confidentiality and Non-Disclosure). The panel shall have the authority to
impose sanctions for unauthorized disclosure of Confidential Information.
15.6.4    Disputes Regarding [***]. In the event of a Dispute as to whether
[***], then either Party may, on written notice to the other Party, refer such
matter to an independent Third Party laboratory, acceptable to the other Party
(such acceptance not to be unreasonably withheld, conditioned or delayed)
(“Independent Third Party Lab”). Such Independent Third Party Lab shall perform
[***], as applicable, and provide to both Parties a written report summarizing
the results of such tests and the Independent Third Party Lab’s conclusion as to
[***]. The conclusions of the Independent Third Party Lab shall be final and
binding on the Parties and the Parties shall share equally the costs of any
Independent Third Party Lab engaged by a Party pursuant to this Section ‎15.6.4.
15.6.5    Expert Arbitration. Any Dispute expressly stated in this Agreement to
be resolved pursuant to this Section 15.6.5 [***] shall take place pursuant to
the following procedures.
(a)    The expert arbitration shall be overseen by and conducted as a “baseball”
form of binding arbitration by the panel selected in accordance with the
procedure set forth in Section 15.6.3(b), and conducted pursuant to JAMS rules
as provided in Section 15.6.3 (ADR), except as modified under this
Section 15.6.5. The panel may, upon agreement by the Parties, modify the
procedures under this Section 15.6.5 and the JAMS rules, as appropriate solely
to expedite a “baseball” arbitration. The hearing to resolve each of the issues
identified by the parties in the Parties shall be had no later than [***] after
selection of the expert panel described in Section 15.6.5(b).
(b)    Promptly following receipt of any notice requiring dispute resolution
pursuant to this Section 15.6.5, the panel may engage one or more experts to
assist the panel in resolving the issue under the supervision of the panel as
provided in Section 15.6.5(a), which experts shall be neutral and independent of
both Parties and all of their respective Affiliates, shall have significant
experience and expertise in the substantive area in question, and shall have
some experience in mediating or arbitrating issues relating to such agreements.
Any legal questions referred to the experts or raised by an expert shall be
resolved by the panel.
15.6.6    Interim Relief. Notwithstanding anything herein to the contrary,
nothing in this Section ‎15.6 (Dispute Resolution) shall preclude either Party
from seeking interim or provisional relief, including a temporary restraining
order, preliminary injunction or other interim equitable relief concerning a
Dispute, if necessary to protect the interests of such Party. This
Section ‎15.6.6 shall be specifically enforceable.
15.7    Notices.
15.7.1    Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement shall
be in writing, shall refer specifically to this Agreement and shall be deemed
given only if (a) delivered by hand;


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 117 -

--------------------------------------------------------------------------------

Confidential


(b) sent by facsimile or other reliable electronic transmission (with complete
transmission confirmed); or (c) sent by internationally recognized overnight
delivery service that maintains records of delivery, addressed to the Parties at
their respective addresses specified in Section ‎15.7.2 (Address for Notice) or
to such other address as the Party to whom notice is to be given may have
provided to the other Party in accordance with this Section 15.7 (Notices). Such
notice shall be deemed to have been given as of the date delivered by hand or
transmitted by facsimile or other electronic transmission (with complete
transmission confirmed) or on the [***] (at the place of delivery) after deposit
with an internationally recognized overnight delivery service. Any notice
delivered by facsimile or other electronic transmission shall be confirmed by a
hard copy delivered as soon as practicable thereafter by the method described in
clause (c) above. This Section 15.7 (Notices) is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their obligations under the terms of this Agreement.
15.7.2    Address for Notice.
If to Sanofi, to:
Genzyme Corporation
50 Binney Street
Cambridge, MA 02142
[***]
with a further copies (which shall not constitute notice) to:
Sanofi
50 Binney Street
Cambridge, MA 02142
[***]
Jones Day
4655 Executive Drive, Suite 1500
San Diego, California 92121
[***]
If to Denali, to:
Denali Therapeutics Inc.
151 Oyster Point Blvd
South San Francisco, CA 94080
[***]
with a copy (which shall not constitute notice) to:
Wilson Sonsini Goodrich and Rosati P.C.
12235 El Camino Real, Suite 200
San Diego, California 92130
[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 118 -

--------------------------------------------------------------------------------

Confidential


15.8    Entire Agreement; Amendments. This Agreement, together with the
Schedules attached hereto, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded hereby (including that
certain Confidentiality Agreement between the Parties or their respective
Affiliates dated [***], as amended, and, for the avoidance of doubt, drafts of
the Non-Binding Term Sheet for Discussion Purposes Only exchanged between the
Parties prior to the Execution Date). Each Party confirms that it is not relying
on any representations or warranties of the other Party except as specifically
set forth in this Agreement. Except for amendments and modifications to the
Development Plans, Commercialization Plans and Co‑Commercialization Plans in
accordance with Article 2 (Collaboration Management) and Section ‎5.3.3
(Amendments and Updates), no amendment, modification, release or discharge shall
be binding upon the Parties, unless in writing and duly executed by authorized
representatives of both Parties.
15.9    English Language. This Agreement shall be written and executed in, and
all other communications under or in connection with this Agreement shall be in,
the English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.
15.10    Equitable Relief. Each Party acknowledges and agrees that the
restrictions set forth in [***] are reasonable and necessary to protect the
legitimate interests of the other Party and that such other Party would not have
entered into this Agreement in the absence of such restrictions, and that any
breach or threatened breach of any provision of such Section or Articles may
result in irreparable injury to such other Party for which there may be no
adequate remedy at law. In the event of a breach or threatened breach of any
provision of such Section or Articles, the Non-Breaching Party shall be
authorized and entitled to seek from any court of competent jurisdiction
injunctive relief, whether preliminary or permanent and specific performance.
Nothing in this Section ‎15.10 is intended, or should be construed, to limit
either Party’s right to equitable relief or any other remedy for a breach of any
other provision of this Agreement.
15.11    Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective, unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise. The rights and remedies
provided herein are cumulative and do not exclude any other right or remedy
provided by Applicable Law or otherwise available except as expressly set forth
herein.
15.12    No Benefit to Third Parties. Except as provided in ‎Article 12
(Indemnity; Limitations of Liability; Insurance) and Section 6.5.1 (Existing
Denali In-License Agreements), covenants and agreements set forth in this
Agreement are for the sole benefit of the Parties hereto,


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 119 -

--------------------------------------------------------------------------------

Confidential


and successors and permitted assigns of the Parties, and shall not be construed
as conferring any rights on any other Persons.
15.13    Further Assurance. Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.
15.14    Relationship of the Parties. It is expressly agreed that Denali, on the
one hand, and Sanofi, on the other hand, shall be independent contractors and
that the relationship between the Parties shall not constitute a partnership,
joint venture or agency, including for all tax purposes; [***]. Except to the
extent expressly stated in this Agreement, neither Denali, on the one hand, nor
Sanofi, on the other hand, shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior written consent of the other Party to
do so. All persons employed by a Party shall be employees of such Party and not
of the other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.
15.15    Performance by Affiliates, Sublicensees and Third Party Providers. Each
Party may use one (1) or more of its Affiliates, Sublicensees or Third Party
Providers to exercise such Party’s rights or perform its obligations and duties
hereunder. In such event: (a) [***]; (b) [***]; and (c) [***].
15.16    Counterparts; Execution. This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument. This Agreement may be
executed by facsimile or electronically transmitted signatures and such
signatures shall be deemed to bind each Party hereto as if they were original
signatures.
15.17    References. Unless otherwise specified, (a) references in this
Agreement to any Article, Section or Schedule shall mean references to such
Article, Section or Schedule of this Agreement; (b) references in any Section to
any clause are references to such clause of such Section; and (c) references to
any agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently amended, replaced or supplemented from time to time, as so amended,
replaced, or supplemented and in effect at the relevant time of reference
thereto.
15.18    Construction. Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). Whenever this Agreement refers to a number of days,
unless otherwise specified, such number refers to calendar days. The captions of
this Agreement are for convenience of reference only and in no way


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 120 -

--------------------------------------------------------------------------------


Confidential


define, describe, extend or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The term “including,”
“include” or “includes” as used herein shall mean “including, but not limited
to,” and shall not limit the generality of any description preceding such term.
The language of this Agreement shall be deemed to be the language mutually
chosen by the Parties and no rule of strict construction shall be applied
against either Party hereto. Each Party represents that it has been represented
by legal counsel in connection with this Agreement and acknowledges that it has
participated in the drafting hereof. In interpreting and applying the terms and
provisions of this Agreement, the Parties agree that no presumption will apply
against the Party which drafted such terms and provisions. All amounts
(including payment amounts and calculation thereof) are stated in U.S. Dollars
unless another currency is specified.
[SIGNATURE PAGE FOLLOWS.]




- 121 -

--------------------------------------------------------------------------------


Confidential


THIS COLLABORATION AND LICENSE AGREEMENT IS EXECUTED by the authorized
representatives of the Parties as of the Execution Date.


Denali Therapeutics Inc.
Genzyme Corporation
By /s/ Ryan Watts:
Name: Ryan Watts
Title: CEO
By: /s/ Muzammil Mansuri
Name: Muzammil Mansuri
Title: Executive Vice President







--------------------------------------------------------------------------------


Confidential


Schedule 1.23(a)
[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 123 -

--------------------------------------------------------------------------------


Confidential


Schedule 1.23(b)


[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 124 -

--------------------------------------------------------------------------------

Confidential


Schedule 1.36


[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 125 -

--------------------------------------------------------------------------------

Confidential


Schedule 1.40
[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 126 -

--------------------------------------------------------------------------------

Confidential


Schedule 1.61


[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 127 -

--------------------------------------------------------------------------------

Confidential


Schedule 1.73
[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 128 -

--------------------------------------------------------------------------------

Confidential


Schedule 1.74
[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 129 -

--------------------------------------------------------------------------------

Confidential


Schedule 1.75


[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 130 -

--------------------------------------------------------------------------------

Confidential


Schedule 1.130
[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 131 -

--------------------------------------------------------------------------------

Confidential


Schedule 3.3.1


[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 132 -

--------------------------------------------------------------------------------

Confidential


Schedule 3.3.3


[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 133 -

--------------------------------------------------------------------------------

Confidential


Schedule 4.1


[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 134 -

--------------------------------------------------------------------------------

Confidential


Schedule 5.2.4


[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 135 -

--------------------------------------------------------------------------------

Confidential


Schedule 6.4


[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 136 -

--------------------------------------------------------------------------------

Confidential


Schedule 6.5.1
[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 137 -

--------------------------------------------------------------------------------

Confidential


Schedule 7.4.1 (a)


[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 138 -

--------------------------------------------------------------------------------

Confidential


Schedule 7.4.1(b)


[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 139 -

--------------------------------------------------------------------------------

Confidential


Schedule 8.2.1(a)


[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 140 -

--------------------------------------------------------------------------------

Confidential


Schedule 11.2.4


[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 141 -

--------------------------------------------------------------------------------

Confidential


Schedule 11.2.11


[***]




*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 142 -

--------------------------------------------------------------------------------


Confidential


Schedule 11.4.8
[***]




*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 143 -

--------------------------------------------------------------------------------


Confidential


Schedule 13.3


[***]


*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. [***] indicates that text has been
omitted and is the subject of a confidential treatment request.
- 144 -